

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
DATED AS OF JULY 29, 2005
 
AMONG
 
BRAND SERVICES, INC.,
as Borrower,
 
THE LENDERS LISTED HEREIN,
as Lenders,
 
AND
 
CREDIT SUISSE,
as Administrative Agent
 
_________________________
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
ANTARES CAPITAL CORPORATION,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
and
 
CALYON NEW YORK BRANCH,
as Co-Documentation Agents,
 
AND
 
CREDIT SUISSE
 
and
 
J.P. MORGAN SECURITIES INC.,
as Co-Arrangers
 
 
 
 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 


SECTION 1.
DEFINITIONS
2
1.1
Certain Defined Terms
2
1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
33
1.3
Other Definitional Provisions and Rules of Construction
33

 
SECTION 2.
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
33
2.1
Commitments; Making of Loans; the Register; Notes; Bankers’ Acceptances
33
2.2
Interest on the Loans
42
2.3
Fees
47
2.4
Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties
48
2.5
Use of Proceeds
57
2.6
Special Provisions Governing LIBOR Rate Loans and BA Loans
57
2.7
Increased Costs; Taxes; Capital Adequacy
59
2.8
Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate
63
2.9
Replacement of a Lender
64

 
SECTION 3.
LETTERS OF CREDIT
65
3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
65
3.2
Letter of Credit Fees
69
3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit
70
3.4
Obligations Absolute
74
3.5
Nature of Issuing Lenders’ Duties
75

 
SECTION 4.
CONDITIONS TO LOANS AND LETTERS OF CREDIT
76
4.1
Conditions to Initial Loans
76
4.2
Conditions to All Loans
83
4.3
Conditions to Letters of Credit
84

 
SECTION 5.
BORROWER’S REPRESENTATIONS AND WARRANTIES
85
5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
85
5.2
Authorization of Borrowing, etc.
86
5.3
Financial Condition
87

5.4
No Material Adverse Change; No Restricted Junior Payments
88
5.5
Title to Properties; Liens; Real Property; Intellectual Property
88
5.6
Litigation; Adverse Facts
89
5.7
Payment of Taxes
89
5.8
Performance of Agreements; Material Contracts
89
5.9
Governmental Regulation
90
5.10
Securities Activities
90
5.11
Employee Benefit Plans
90
5.12
Certain Fees
91
5.13
Environmental Protection
91

 
 
 
-2-

--------------------------------------------------------------------------------


 
5.14
Employee Matters
92
5.15
Solvency
92
5.16
Matters Relating to Collateral
92
5.17
Disclosure
93
5.18
Subordinated Indebtedness
93
5.19
Related Agreements
94

 
SECTION 6.
BORROWER’S AFFIRMATIVE COVENANTS
94
6.1
Financial Statements and Other Reports
94
6.2
Corporate Existence, etc.
99
6.3
Payment of Taxes and Claims; Tax Consolidation
100
6.4
Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds
100
6.5
Inspection Rights; Lender Meeting
102
6.6
Compliance with Laws, etc.
102
6.7
Environmental Matters
103
6.8
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Restatement Date
104
6.9
Matters Relating to Additional Real Property Collateral
105

 
SECTION 7.
BORROWER’S NEGATIVE COVENANTS
106
7.1
Indebtedness
106
7.2
Liens and Related Matters
108
7.3
Investments; Acquisitions
110

 
7.4
Contingent Obligations
113
7.5
Restricted Junior Payments
113
7.6
Financial Covenants
115
7.7
Restriction on Fundamental Changes; Asset Sales
116
7.8
Capital Expenditures
117
7.9
Transactions with Shareholders and Affiliates
118
7.10
Limitations on Sales and Lease-Backs
118
7.11
Conduct of Business
119
7.12
Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Subordinated Indebtedness
119
 
7.13
Fiscal Year
119

 
SECTION 8.
EVENTS OF DEFAULT
119
8.1
Failure to Make Payments When Due
120
8.2
Default in Other Agreements
120
8.3
Breach of Certain Covenants
120
8.4
Breach of Warranty
120
8.5
Other Defaults Under Loan Documents
120
8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.
121
8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.
121
8.8
Judgments and Attachments
122
8.9
Dissolution
122
8.10
Employee Benefit Plans
122
8.11
Change in Control
122
8.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
122

 
 
-3-

--------------------------------------------------------------------------------


 
SECTION 9.
ADMINISTRATIVE AGENT
123
9.1
Appointment
123
9.2
Powers and Duties; General Immunity
124
9.3
 
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness
126
9.4
Right to Indemnity
126
9.5
Successor Administrative Agent and Swing Line Lender
127
9.6
Collateral Documents and Guaranties
127
9.7
Duties of Other Agents
128
9.8
Administrative Agent May File Proofs of Claim
128

 
SECTION 10.
MISCELLANEOUS
129
10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit
129
10.2
Expenses
133
10.3
Indemnity
134
10.4
Set-Off; Security Interest in Deposit Accounts
135
10.5
Ratable Sharing
135
10.6
Amendments and Waivers
136
10.7
Independence of Covenants
138
10.8
Notices; Effectiveness of Signatures
138
10.9
Survival of Representations, Warranties and Agreements
138
10.10
Failure or Indulgence Not Waiver; Remedies Cumulative
139
10.11
Marshalling; Payments Set Aside
139
10.12
Severability
139
10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver
139
10.14
Release of Security Interest or Guaranty
140
10.15
Applicable Law
140
10.16
Construction of Agreement; Nature of Relationship
140
10.17
Consent to Jurisdiction and Service of Process
141
10.18
Waiver of Jury Trial
141
10.19
Confidentiality
142
10.20
Counterparts; Effectiveness
143


 
-4-

--------------------------------------------------------------------------------



EXHIBITS
 
I
FORM OF NOTICE OF BORROWING
II
FORM OF NOTICE OF CONVERSION/CONTINUATION
III
FORM OF REQUEST FOR ISSUANCE
IV
FORM OF TERM NOTE
V
FORM OF REVOLVING NOTE
VI
FORM OF SWING LINE NOTE
VII
FORM OF LC FACILITY NOTE
VIII
FORM OF SYNTHETIC LETTER OF CREDIT NOTE
IX
FORM OF COMPLIANCE CERTIFICATE
X
FORM OF ASSIGNMENT AGREEMENT
XI
FORM OF FINANCIAL CONDITION CERTIFICATE
XII
SUBSIDIARY GUARANTY
XIII
SECURITY AGREEMENT
XIV
PARENT GUARANTY
XV
FORM OF COLLATERAL ACCESS AGREEMENT

 

-5-

--------------------------------------------------------------------------------



SCHEDULES
 


2.1
 
LENDERS’ COMMITMENTS AND PRO RATA SHARES
 
4.1C
 
CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP
 
4.1F
 
LOCAL COUNSEL
 
5.1
 
SUBSIDIARIES OF BORROWER
 
5.5B
 
REAL PROPERTY
 
5.5C
 
INTELLECTUAL PROPERTY
 
5.6
 
LITIGATION
 
5.7
 
TAXES
 
5.8
 
MATERIAL CONTRACTS
 
5.11
 
CERTAIN EMPLOYEE BENEFIT PLANS
 
5.13
 
ENVIRONMENTAL MATTERS
 
7.1
 
CERTAIN EXISTING INDEBTEDNESS
 
7.2
 
CERTAIN EXISTING LIENS
 
7.3
 
CERTAIN EXISTING INVESTMENTS
 
7.4
 
CERTAIN CONTINGENT OBLIGATIONS
 

 
 
 
 





 




-6-

--------------------------------------------------------------------------------




BRAND SERVICES, INC.


This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 29, 2005, and
entered into by and among BRAND SERVICES, INC., a Delaware corporation
("Borrower"), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO (each
individually referred to herein as a "Lender" and collectively as "Lenders") and
CREDIT SUISSE (formerly known as Credit Suisse First Boston, acting through its
Cayman Islands Branch) ("Credit Suisse"), as administrative agent for Lenders
(in such capacity, "Administrative Agent").
 
 
PRELIMINARY STATEMENTS
 
        A.    Borrower, Administrative Agent and the lenders party thereto
previously entered into the Credit Agreement dated as of October 16, 2002, as
amended by First Amendment and Limited Waiver dated as of February 3, 2004,
Amendment No. 2 and Limited Waiver No. 3 dated as of November 9, 2004 and
Amendment No. 3 dated as of January 14, 2005 (the "Existing Credit Agreement"),
under which the lenders party thereto extended credit to Borrower in the form of
term loans and revolving credit facilities.
        B.    Borrower has informed Administrative Agent that, pursuant to an
asset purchase agreement dated as of May 19, 2005 (as the same may be amended
from time to time on or prior to the Restatement Date, the "Aluma Asset Purchase
Agreement"), among Borrower and Aluma Enterprises, Inc., a corporation organized
under the laws of Canada, Borrower intends to acquire substantially all of the
assets and to assume certain of the liabilities of Aluma Enterprises, Inc. for
aggregate consideration consisting of the Dollar Equivalent of C$255,000,000
(subject to adjustment in accordance with the Aluma Asset Purchase Agreement) in
cash (the "Aluma Acquisition").
   
        C.    In connection with the foregoing, (a) Parent will issue and sell
to JPMorgan Partners, LLC (the "Sponsor") $30,000,000 in aggregate liquidation
preference of the Sponsor Preferred Stock, the proceeds of which will be used by
Parent to make a cash contribution to the common equity of Borrower in an amount
equal to $30,000,000 (the "Equity Contribution") and (b) Borrower has requested
that Lenders extend credit in the form of (1) Supplemental Term B Loans to
Borrower on the Restatement Date in an aggregate principal amount of
$128,000,000 and (2) Supplemental Canadian Dollar Term B Loans in an aggregate
principal amount of the Canadian Dollar Equivalent of $57,000,000, in each case
subject to the terms and conditions set forth herein and in the Amendment
Agreement, the proceeds of which Supplemental Term B Loans and Supplemental
Canadian Dollar Term B Loans will be used by Borrower, together with the
proceeds of the Equity Contribution, the proceeds of a Revolving Loan in an
aggregate principal amount not to exceed $5,000,000 made to Borrower on the
Restatement Date and cash on hand of approximately $10,000,000, solely (i) to
pay the cash consideration in respect of the Aluma Acquisition and (ii) to pay
fees and expenses incurred in connection with the transactions contemplated
hereby.
       
-7-

--------------------------------------------------------------------------------




        D.    Lenders are willing to extend such credit to Borrower on the terms
and subject to the conditions set forth herein and in the Amendment Agreement.
 
        E.    Borrower and Lenders desire to amend and restate the Existing
Credit Agreement in the form hereof to, among other things, (i) reduce the
interest rate margins applicable to the Term B Loans and the Synthetic Letter of
Credit Loans to the interest rate margins to be applicable to the Supplemental
Term B Loans, (ii) set forth the terms and conditions under which Lenders will
make the Supplemental Term B Loans and the Supplemental Canadian Dollar Term B
Loans to Borrower, (iii) permit the Aluma Acquisition and (iv) make certain
other amendments thereto.
 
        F.    The amendment and restatement of this Agreement shall become
effective as provided in the Amendment Agreement.
 
        Accordingly, the parties hereto agree as follows:
 
Section 1.    DEFINITIONS
 

1.1               
Certain Defined Terms.

 
The following terms used in this Agreement shall have the following meanings:
 
"Additional Mortgaged Property" has the meaning assigned to that term in
subsection 6.9.
 
"Additional Mortgages" has the meaning assigned to that term in subsection 6.9.
 
"Additional Costs" means, for any period, solely to the extent deducted in
determining Net Income for such period, (i) Transaction Costs for such period;
and (ii) Severance Costs for such period.
 
"Adjusted LIBOR Rate" means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (i) the offered quotation to first class banks in the London
interbank market by the Reference Lender for U.S. dollar deposits of amounts in
same day funds comparable to the principal amount of the LIBOR Rate Loan of the
Reference Lender for which the Adjusted LIBOR Rate is then being determined with
maturities comparable to such Interest Period as of approximately 10:00 A.M.
(New York City time) on such Interest Rate Determination Date by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of "Eurocurrency Liabilities" as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
 
-8-

--------------------------------------------------------------------------------


"Administrative Agent" has the meaning assigned to that term in the preamble to
this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.
 
"Affected Lender" has the meaning assigned to that term in subsection 2.6C.
 
"Affected Loans" has the meaning assigned to that term in subsection 2.6C.
 
"Affiliate", as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
 
"Agents" means Administrative Agent, Syndication Agent, Co-Arrangers, and
Co-Documentation Agents.
 
"Agreement" means this Amended and Restated Credit Agreement dated as of
July 29, 2005, as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
 
"Aluma Acquisition" has the meaning assigned to that term in the preliminary
statements to this Agreement.
 
            "Aluma Acquisition Documents" means all principal documents executed
by Borrower and/or any of its Affiliates in connection with the Aluma
Acquisition, in the form delivered to Administrative Agent and Lenders prior to
the Restatement Date, with such modifications thereto prior to execution and
delivery thereof as may be reasonably satisfactory to Administrative Agent, and
as such documents may be amended, supplemented or otherwise modified after the
execution thereof to the extent permitted under subsection 7.12C.
 
"Aluma Asset Purchase Agreement" has the meaning assigned to that term in the
preliminary statements to this Agreement.
 
"Amendment Agreement" means the Amendment Agreement dated as of July 29, 2005,
effecting, among other things, the amendment and restatement of the Existing
Credit Agreement.
 
"Applicable Leverage Ratio" means the Leverage Ratio calculated as of the date
for which a Pricing Certificate has been delivered pursuant to
subsection 6.1(iv) and such Applicable Leverage Ratio shall remain in effect as
set forth in subsections 2.4B(iii)(c) and 2.4B(iii)(e).
 
"Applicable Stamping Fee" means, with respect to each accepted or advanced BA
Loan by a Supplemental Canadian Dollar Term B Lender on any date, 3.25%.
 
-9-

--------------------------------------------------------------------------------


"Approved Fund" means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
 
"Asset Sale" means the sale by Parent or any of its Subsidiaries to any Person
other than Borrower or any of its wholly-owned Subsidiaries of (i) any of the
stock of any of Parent’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Borrower or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Borrower or any of
its Subsidiaries (other than (a) inventory sold in the ordinary course of
business, (b) equipment sold to customers of Borrower and its Subsidiaries in
the ordinary course of business consistent with past business practices,
(c) obsolete or worn out equipment in an aggregate principal amount not to
exceed $10,000,000 in any Fiscal Year, (d) sales, assignments, transfers or
dispositions of accounts in the ordinary course of business for purposes of
collection and (e) any such other assets to the extent that the aggregate value
of such assets sold in any single transaction or related series of transactions
is equal to $500,000 or less).
 
"Assignment Agreement" means an Assignment Agreement in substantially the form
of Exhibit X annexed hereto.
 
"BA Discount Proceeds" means, with respect to any BA Loan, an amount calculated
on the date of acceptance and purchase or advance of such BA Loan by multiplying
(a) the face or principal amount of such BA Loan by (b) the quotient of one
divided by the sum of one plus the product of (i) the BA Discount Rate
applicable to such BA Loan multiplied by (ii) a fraction, the numerator of which
is the term of such BA Loan measured in days (commencing on the date of
acceptance and purchase or advance and ending on, but excluding, the maturity
date thereof) and the denominator of which is 365; with such quotient being
rounded up or down to the nearest fifth decimal place, with .000005 being
rounded up.
 
"BA Discount Rate" means (i) with respect to an issue of Bankers’ Acceptances to
be accepted by a Schedule I Lender, the CDOR Rate at or about 10:00 a.m.
(Toronto time) on the date of issuance and acceptance of such Bankers’
Acceptances for bankers’ acceptances having a comparable face value and an
identical maturity date to the face value and maturity date of such Bankers’
Acceptances, and (ii) with respect to an issue of Bankers’ Acceptances or a BA
Equivalent Loan to be accepted or advanced by any other Supplemental Canadian
Dollar Term B Lender, the rate established pursuant to clause (i) above plus
0.10% per annum.
 
"BA Equivalent Loans" means, in relation to a Loan by way of BA Loans, an
advance in Canadian Dollars made by a Non-Acceptance Lender pursuant to Section
2.1F(ix).
 
            "BA Loans" means the acceptance and purchase of Bankers’ Acceptances
and BA Equivalent Loans; provided that reference to the amount or principal
amount of a BA Loan shall mean the full face amount of the applicable Bankers’
Acceptances or Discount Notes issued in connection therewith.
 
"Bankers’ Acceptance" means a Draft denominated in Canadian Dollars drawn by
Borrower and accepted and purchased by a Supplemental Canadian Dollar Term B
Lender as provided in Section 2.1F and includes a depository bill issued in
accordance with the Depository Bills and Notes Act (Canada).
 
-10-

--------------------------------------------------------------------------------


"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as now and hereafter in effect, or any successor statute.
 
"Base Rate" means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is ½ of 1% in excess of the Federal Funds Effective Rate. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.
 
"Base Rate Loans" means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
 
"Base Rate Margin" means the margin over Base Rate used in determining the rate
of interest on Base Rate Loans pursuant to subsection 2.2A.
 
"Borrower" has the meaning assigned to that term in the preamble to this
Agreement.
 
"Borrower Certificate of Incorporation" means the Certificate of Incorporation
of Borrower, in the form delivered to Administrative Agent and Lenders prior to
the execution of the Amendment Agreement and as such Certificate of
Incorporation may be further amended from time to time thereafter to the extent
permitted under subsection 7.12.
 
"Business Day" means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or Toronto, Canada, or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, any day that is a Business Day described in
clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.
 
"Canadian Dollar Equivalent" means, on any date of determination, with respect
to any amount in Dollars, the equivalent in Canadian Dollars of such amount as
determined by Administrative Agent using the Exchange Rate then in effect.
 
"Canadian Dollars" and "C$" shall mean the lawful money of Canada.
 
"Canadian Prime Rate" means the higher of (a) the rate of interest per annum
determined from time to time by Administrative Agent (in consultation with its
Toronto branch) as being its Toronto branch’s reference rate then in effect for
determining interest rates on Canadian Dollar denominated commercial loans made
in Canada, and (b) the one-month CDOR Rate plus 0.75% per annum.
 
-11-

--------------------------------------------------------------------------------


"Canadian Prime Rate Loan" shall mean any Supplemental Canadian Dollar Term B
Loan bearing interest at a rate determined by reference to the Canadian Prime
Rate.
 
"CapEx Pull-Forward Amount" has the meaning assigned to that term in subsection
7.8(i).
 
            "Capital  Expenditures" means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in "additions to property, plant or equipment" or comparable
items reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be; provided, that Capital Expenditures shall
not include Investments made under subsection 7.3(xi) or (xii).
 
"Capital Lease", as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
 
"Capital Stock" means the capital stock or other equity interests of a Person.
 
"Cash" means money, currency or a credit balance in a Deposit Account.
 
"Cash Equivalents" means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s ("S&P") or Moody’s Investors Service,
Inc. ("Moody’s"); (iii) commercial paper maturing no more than nine months from
the date of creation thereof, which is issued by (A) a corporation (other than
any Loan Party) organized under the laws of the United States of America or any
state thereof or the District of Columbia and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s or (B) any Lender (or its holding company); (iv) time deposits,
certificates of deposit or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least "adequately capitalized" (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $500,000,000;
(v) shares of any money market mutual fund that (a) has at least 95% of its
assets invested continuously in the types of investments referred to in
clauses (i) through (iii) above, (b) has net assets of not less than
$1,000,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s; (vi) short-term tax-exempt securities rated not lower than MIG-1/1+ by
either Moody’s or S&P with provisions for liquidity or maturity accommodations
of 183 days or less, (vii) investments in so-called "auction rate securities"
rated AAA or higher by S&P or Aaa or higher by Moody’s and which have a reset
date not more than 90 days from the acquisition thereof and (viii) any interest
bearing account in Canadian dollars maintained with a Schedule A Bank in Canada.
 
-12-

--------------------------------------------------------------------------------


"Cash Interest Expense" means, for any period, Interest Expense for such period
excluding, however, any interest expense not payable in Cash (including
amortization of discount and amortization of debt issuance costs).
 
"CDOR Rate" means, as of any day with respect to a BA Loan and the Interest
Period selected by Borrower for such BA Loan, or otherwise as applicable, the
per annum interest rate equal to (i) the average of the annual rates for
Canadian Dollar bankers acceptances for a term equal to such Interest Period (or
a term as closely possible comparable to such Interest Period) or such other
specified period quoted (at approximately 10:00 a.m. (Toronto time) on such day)
on the Reuters Monitor Money Rates Service, CDOR page "Canadian Interbank Bid BA
Rates", and (ii) if such rate is not available on such day, the rate for such
date will be the annual discount rate (rounded upward to the nearest whole
multiple of 1/100 of 1%) as of 10:00 a.m. (Toronto time) on such day at which
Administrative Agent’s Toronto branch is then offering to purchase Canadian
Dollar bankers acceptances for a term approximately equal to such Interest
Period (or a term as closely possible comparable to such Interest Period), or
such other specified period, accepted by it.
 
"Change in Control" means any of the following: (i) any Person acting in concert
with one or more other Persons (other than the Equity Investors) shall have
acquired beneficial ownership, directly or indirectly, of Securities of Holdings
(or other Securities convertible into such Securities) representing more than
50% of the combined voting power of all Securities of Holdings entitled to vote
in the election of members of the Governing Body of Holdings, other than
Securities having such power only by reason of the happening of a contingency;
(ii) (A) prior to an IPO, Holdings shall cease to beneficially own and control
100% of the issued and outstanding shares of capital stock of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Governing Body of Parent and, (B) after an IPO, Holdings shall
cease to beneficially own and control at least 35% of the issued and outstanding
shares of capital stock of Parent entitled (without regard to the occurrence of
any contingency) to vote for the election of members of the Governing Body of
Parent; (iii) the occurrence of a change in the composition of the Governing
Body of Parent or Borrower such that a majority of the members of any such
Governing Body are not Continuing Directors; (iv) the failure at any time of
Parent to legally and beneficially own and control 100% of the issued and
outstanding shares of capital stock of Borrower or the failure at any time of
Parent to have the ability to elect all of the Governing Body of Borrower and
(v) the occurrence of any "Change of Control" as defined in the Senior
Subordinated Note Indenture, the Parent Junior Subordinated Note Indenture or
any indenture governing any Permitted Additional Subordinated Financing. As used
herein, the term "beneficially own" or "beneficial ownership" shall have the
meaning set forth in the Exchange Act and the rules and regulations promulgated
thereunder.
 
-13-

--------------------------------------------------------------------------------


"Class" means, as applied to Lenders, each of the following four classes of
Lenders: (i) Lenders having Term Loan Exposure, (ii)  Lenders having Revolving
Loan Exposure, (iii) Lenders having LC Facility Exposure, and (iv) Lenders
having Synthetic Letter of Credit Exposure.
 
"Closing Date" means October 16, 2002, the date on which the initial Loans were
made.
 
"Co-Arrangers" means Credit Suisse and J.P. Morgan Securities Inc.
 
"Co-Documentation Agents" means Antares Capital Corporation, General Electric
Capital Corporation and Calyon New York Branch.
 
"Collateral" means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
 
"Collateral Access Agreement" means any landlord waiver, mortgagee waiver,
bailee letter or any similar acknowledgement or agreement of any landlord or
mortgagee in respect of any Real Property Asset where any Collateral is located
or any warehouseman or processor in possession of any inventory or equipment of
any Loan Party, substantially in the form of Exhibit XV annexed hereto, with
such changes as may be agreed by Borrower and Administrative Agent in the
reasonable exercise of its discretion.
            "Collateral Account" has the meaning assigned to that term in the
Security Agreement.
 
"Collateral Documents" means the Security Agreement, the Mortgages and all other
instruments or documents delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Administrative Agent, on
behalf of Lenders, a Lien on any real, personal or mixed property of that Loan
Party as security for the Obligations.
 
"Commercial Letter of Credit" means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of business of Borrower or such Subsidiary.
 
"Commitments" means the commitments of Lenders to make Loans as set forth in
subsection 2.1A and subsection 3.3.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit IX annexed hereto.
 
"Concrete Construction Asset Sale" means the sale of all of the assets of Aluma
Systems Concrete Construction, LLC, a Delaware limited liability company, to one
or more Persons in one transaction or a series of transactions.
 
-14-

--------------------------------------------------------------------------------


"Contingent Obligation", as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or (2)
of this sentence, the primary purpose or intent thereof is as described in the
preceding sentence. The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if less,
the amount to which such Contingent Obligation is specifically limited.
 
"Continuing Directors" means as of any date of determination, any member of the
Board of Directors of Parent or Borrower who (i) was a member of such Board of
Directors on the Restatement Date or (ii) was nominated for election or elected
to such Board of Directors with the affirmative vote of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
 
"Contractual Obligation", as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
 
            "Credit-Linked Deposit" means, as to each Synthetic Letter of Credit
Lender, the cash deposit made by such Synthetic Letter of Credit Lender pursuant
to subsection 3.6A (or made by its (direct or indirect) predecessor in interest
and acquired by such Synthetic Letter of Credit Lender upon assignment to it of
all or any portion of another Synthetic Letter of Credit Lender’s rights and
obligations under such other Lender’s Synthetic Letter of Credit Commitment
pursuant to subsection 2.9 or 10.1B, as the case may be), as such deposit may be
(i) reduced from time to time pursuant to the terms of this Agreement and
(ii) reduced or increased from time to time pursuant to assignments to or by
such Synthetic Letter of Credit Lender pursuant to subsection 2.9 or 10.1B. The
initial amount of each Synthetic Letter of Credit Lender’s Credit-Linked Deposit
shall be equal to the amount of its Synthetic Letter of Credit Commitment on the
First Amendment Effective Date (or on the date when it becomes a Synthetic
Letter of Credit Lender pursuant to subsection 2.9 or 10.1B).
 
-15-

--------------------------------------------------------------------------------


"Credit Suisse" has the meaning assigned to that term in the preamble to this
Agreement.
 
"Currency Agreement" means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.
 
"Current Assets" means, as at any date of determination, the total assets of
Borrower and its Subsidiaries on a consolidated basis which may properly be
classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.
 
"Current Liabilities" means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries on a consolidated basis which may
properly be classified as current liabilities in conformity with GAAP.
 
"Declined Proceeds" has the meaning assigned to that term in subsection
2.4B(iv)(c).
 
"Deposit Account" means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
 
"Discount Note" means a non-interest-bearing promissory note or depository note
(within the meaning of the Depository Bills and Notes Act (Canada)) denominated
in Canadian Dollars issued by Borrower to a Non-Acceptance Lender to evidence a
BA Equivalent Loan.
 
"Dollar Equivalent" means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount as
determined by Administrative Agent using the Exchange Rate.
 
"Dollars" and the sign "$" mean the lawful money of the United States of
America.
 
"Domestic Subsidiary" means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
 
"Draft" has the meaning assigned to that term in subsection 2.1F(vi).
 
-16-

--------------------------------------------------------------------------------


"EBITDA" means, for any period, the sum, without duplication, of the amounts for
such period of (i) Net Income, (ii) Interest Expense, (iii) provisions for taxes
based on the income of Borrower and its Subsidiaries, (iv) total depreciation
expense, (v) total amortization expense, (vi) any Additional Costs during such
period, and (vii) other non-cash items (other than any such non-cash item to the
extent it represents an accrual of or reserve for cash expenditures in any
future period), but only, in the case of clauses (ii)-(vii), to the extent
deducted in the calculation of Net Income, less other non-cash items added in
the calculation of Net Income (other than any such non-cash item to the extent
it results in the receipt of cash payments in any future period), all of the
foregoing as determined on a consolidated basis for Borrower and its
Subsidiaries in conformity with GAAP.
 
"Eligible Assignee" means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an "accredited investor" (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.
 
"Employee Benefit Plan" means any "employee benefit plan" as defined in
Section 3(3) of ERISA which is maintained or contributed to by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates, or with respect to
which there is any potential outstanding liability of Borrower.
 
"Environmental Claim" means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
"Environmental Laws" means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Borrower or any of its Subsidiaries or
any Facility.
 
-17-

--------------------------------------------------------------------------------


"Equity Contribution" has the meaning assigned to that term in the preliminary
statements of this Agreement.
 
"Equity Investors" means (a) the Sponsor and its Affiliates, (b) the other
holders of equity interests in Holdings on the Restatement Date and (c) the
directors, executive officers and other management employees of Holdings, Parent
or Borrower on the Restatement Date.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
"ERISA Affiliate", as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
"ERISA Event" means (i) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan, in either case which results in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential withdrawal liability therefor,
or the receipt by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.
 
-18-

--------------------------------------------------------------------------------


"Event of Default" means each of the events set forth in Section 8.
 
"Excess Cash Flow" means, for any period, an amount (if positive) equal to
(i) the sum, without duplication, of the amounts for such period of (a) EBITDA
and (b) the Working Capital Adjustment minus (ii) the sum, without duplication,
of the amounts for such period of (a) voluntary and scheduled repayments of
Total Debt made in cash (excluding repayments of Revolving Loans except to the
extent the Revolving Loan Commitments are permanently reduced in connection with
such repayments), (b) Capital Expenditures made in cash (net of any proceeds of
any related financings with respect to such expenditures), (c) Cash Interest
Expense, (d) the provision for current taxes based on the income of Borrower and
its Subsidiaries and payable in cash with respect to such period, and (e) to the
extent not included in the Working Capital Adjustment, (A) any Additional Costs
actually paid in cash during such period, (B) any cash consideration paid by
Borrower or any of its Subsidiaries in connection with any Permitted
Acquisitions (net of any amount of Indebtedness incurred or assumed in
connection therewith and except to the extent financed with the proceed of any
issuance of equity Securities) actually made during such period and as and to
the extent permitted under subsection 7.3(xi) or (xii), and (C) Restricted
Junior Payments actually made in cash during such period and as and to the
extent permitted under subsection 7.5.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
            
            "Exchange Rate" means, on any date of determination, (a) for
purposes of determining the Dollar Equivalent, the spot rate at which Canadian
Dollars may be exchanged into Dollars one Business Day prior to the Restatement
Date as set forth on the relevant Bloomberg Key Cross Currency Rate Page at
approximately 11:00 a.m. (New York City time) or, if such spot rate is not
available on the relevant Bloomberg Key Cross Currency Rate Page, such spot rate
as quoted by Credit Suisse at approximately 11:00 a.m. (New York City time) and
(b) for purposes of determining the Canadian Dollar Equivalent, the spot rate at
which Dollars may be exchanged into Canadian Dollars one Business Day prior to
the Restatement Date as set forth on the relevant Bloomberg Key Cross Currency
Rate Page at approximately 11:00 a.m. (New York City time) or, if such spot rate
is not available on the relevant Bloomberg Key Cross Currency Rate Page, such
spot rate as quoted by Credit Suisse at approximately 11:00 a.m. (New York City
time). If, on the day that is one Business Day prior to the Restatement Date,
for any reason, no such spot rate is being quoted as set forth above,
Administrative Agent may use any method it deems commercially reasonable and
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
 
"Existing Credit Agreement" has the meaning assigned to that term in the
preliminary statements to this Agreement.
 
"Facilities" means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any of the Loan Parties or any of their respective
predecessors or Affiliates.
 
-19-

--------------------------------------------------------------------------------


"Federal Funds Effective Rate" means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.
 
"Financial Plan" has the meaning assigned to that term in subsection 6.1(xii).
 
"First Amendment Effective Date" means the effective date of the First Amendment
and Limited Waiver dated as of February 3, 2004, to the Existing Credit
Agreement.
 
"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2) and (ii) such Lien is the only Lien (other
than Liens permitted pursuant to subsection 7.2) to which such Collateral is
subject.
 
"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
 
"Fiscal Year" means the fiscal year of the Loan Parties ending on December 31 of
each calendar year. For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.
 
"Flood Hazard Property" means any Real Property Asset subject to a Mortgage
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
 
"Foreign Subsidiary" means any Subsidiary of Borrower that is not a Domestic
Subsidiary.
 
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 

-20-

--------------------------------------------------------------------------------


 
"Funding and Payment Office" means (i) the office of Administrative Agent and
Swing Line Lender located at Eleven Madison Avenue, New York, New York
10010-3629 or (ii) such other office of Administrative Agent and Swing Line
Lender as may from time to time hereafter be designated as such in a written
notice delivered by Administrative Agent and Swing Line Lender to Borrower and
each Lender.
 
"Funding Date" means the date of the funding of a Loan.
 
"GAAP" means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.
 
"Governing Body" means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.
 
"Government Authority" means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.
 
"Governmental Authorization" means any permit, license, registration,
authorization, plan, directive, consent, order or consent decree of or from, or
notice to, any Government Authority.
 
"Granting Lender" has the meaning assigned to that term in subsection
10.1B(iii).
 
"Guaranties" means the Parent Guaranty and the Subsidiary Guaranty.
 
"Hazardous Materials" means (i) any chemical, material or substance at any time
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials", "extremely hazardous waste", "acutely hazardous
waste", "radioactive waste", "biohazardous waste", "pollutant", "toxic
pollutant", "contaminant", "restricted hazardous waste", "infectious waste",
"toxic substances", or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, "TCLP toxicity" or "EP toxicity" or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
-21-

--------------------------------------------------------------------------------


"Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
"Hedge Agreement" means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.
 
"Holdings" means Brand Holdings, LLC, a Delaware limited liability company.
 
"Indebtedness", as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument, and
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Interest Rate Agreements and Currency Agreements constitute
(1) in the case of Hedge Agreements, Contingent Obligations, and (2) in all
other cases, Investments, and in neither case constitute Indebtedness.
 
"Indemnified Liabilities" has the meaning assigned to that term in
subsection 10.3.
 
"Indemnitee" has the meaning assigned to that term in subsection 10.3.
 
"Intellectual Property" means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Borrower and its Subsidiaries as currently conducted
that are material to the condition (financial or otherwise), business or
operations of Borrower and its Subsidiaries, taken as a whole.
 
-22-

--------------------------------------------------------------------------------


"Interest Expense" means, for any period, total interest expense (including that
portion attributable to Capital Leases in accordance with GAAP and capitalized
interest) of Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, net costs under Interest Rate
Agreements and amounts referred to in subsection 2.3 payable to Administrative
Agent and Lenders that is considered interest expense in accordance with GAAP,
but excluding, however, any such amounts referred to in subsection 2.3 on or
before the Closing Date.
 
"Interest Payment Date" means (i) with respect to any Base Rate Loan or Canadian
Prime Rate Loan, the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date,
and (ii) with respect to any LIBOR Rate Loan, the last day of each Interest
Period applicable to such Loan; provided that in the case of each Interest
Period of longer than three months "Interest Payment Date" shall also include
each date that is three months, or a multiple thereof, after the commencement of
such Interest Period.
 
"Interest Period" has the meaning assigned to that term in subsection 2.2B.
 
"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Parent or any of its Subsidiaries is a party.
 
"Interest Rate Determination Date", with respect to any Interest Period for
LIBOR Rate Loans, means the second Business Day prior to the first day of such
Interest Period.
 
"Interest Rate Differential" means an amount (expressed as a percentage per
annum) determined from time to time by Administrative Agent in consultation with
Borrower that represents the excess of the Adjusted LIBOR Rate at the time of
determination over the rate of return per annum payable to the Synthetic Letter
of Credit Lenders by Administrative Agent on the Credit-Linked Deposits at such
time. On the Restatement Date, the Interest Rate Differential is 0.10% per
annum.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
"Investment" means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Borrower), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person other than Borrower or any
of its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Parent or any of its
Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, or
(iv) Interest Rate Agreements or Currency Agreements not constituting Hedge
Agreements. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original principal amount of any such
Investment).
 
-23-

--------------------------------------------------------------------------------


"IP Collateral" means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.
 
"Issuing Lender" means any Revolving Issuing Lender, LC Facility Issuing Lender
or Synthetic Letter of Credit Issuing Lender.
 
"IPO" means any initial public offering of the common stock of Parent.
 
"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
 
"LC Facility Certificate of Deposit" has the meaning assigned to that term in
subsection 3.1C.
 
"LC Facility Commitment" means the commitment of a LC Facility Lender to acquire
participations in LC Facility Letters of Credit and make LC Facility Loans
pursuant to subsection 2.1A(v), and "LC Facility Commitments" means such
commitments of all LC Facility Lenders in the aggregate.
 
"LC Facility Exposure", with respect to any LC Facility Lender, means, as of any
date of determination (i) prior to the termination of the LC Facility
Commitments, that LC Facility Lender’s LC Facility Commitment, and (ii) after
the termination of the LC Facility Commitments, the sum of (a) the aggregate
outstanding principal amount of the LC Facility Loans of that LC Facility Lender
plus (b) in the event that LC Facility Lender is a LC Facility Issuing Lender,
the aggregate LC Facility Letter of Credit Usage in respect of all LC Facility
Letters of Credit issued by that LC Facility Lender (in each case net of any
participations purchased by other LC Facility Lenders in such LC Facility
Letters of Credit or in any unreimbursed drawings thereunder) plus (c) the
aggregate amount of all participations purchased by that LC Facility Lender in
any outstanding LC Facility Letters of Credit or any unreimbursed drawings under
any LC Facility Letters of Credit.
 
            "LC Facility Issuing Lender" means the LC Facility Lender that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B.
 
"LC Facility Lender" means a Lender that has a LC Facility Commitment and/or
that has an outstanding LC Facility Loan.
 
-24-

--------------------------------------------------------------------------------


"LC Facility Letter of Credit" or "LC Facility Letters of Credit" means Standby
Letters of Credit issued or to be issued by LC Facility Issuing Lenders pursuant
to subsection 3.1.
 
"LC Facility Letter of Credit Reimbursement Date" has the meaning assigned to
that term in subsection 3.3B(ii).
 
"LC Facility Letter of Credit Usage" means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all LC Facility Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under LC Facility
Letters of Credit honored by LC Facility Issuing Lenders and not theretofore
reimbursed by Borrower.
 
"LC Facility Loans" means the loans deemed made by LC Facility Lenders to
Borrower pursuant to subsection 3.3B and subsection 3.3C.
 
"LC Facility Notes" means (i) the promissory notes of Borrower issued pursuant
to subsection 2.1E(i)(1)(c) on the Closing Date and/or (ii) any promissory notes
issued by Borrower pursuant to the second to last sentence of
subsection 10.1B(i) in connection with assignments of the LC Facility
Commitments and LC Facility Loans of any LC Facility Lenders, in each case
substantially in the form of Exhibit VII annexed hereto, as they may be amended,
restated, supplemented or otherwise modified from time to time.
 
"Leasehold Property" means any leasehold interest of any Loan Party as lessee
under any lease of real property.
 
"Lender" and "Lenders" means the Persons identified as "Lenders" and listed on
the signature pages of the Amendment Agreement, together with their successors
and permitted assigns pursuant to subsection 10.1, and the term "Lenders" shall
include Swing Line Lender unless the context otherwise requires; provided that
the term "Lenders", when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.
 
"Lender Deposit" means an LC Facility Certificate of Deposit or a Credit-Linked
Deposit.
 
"Letter of Credit" and "Letters of Credit" means (i) Revolving Letters of
Credit, (ii) LC Facility Letters of Credit and (iii) Synthetic Letters of
Credit.
 
"Leverage Ratio" means, as at any date, the ratio of (a) Total Debt as at such
date (other than for purposes of determining the rate of interest on Loans
pursuant to subsection 2.2A, net of the aggregate amount of Cash and Cash
Equivalents on hand as at such date of Borrower and its Domestic Subsidiaries)
to (b) EBITDA for the consecutive four Fiscal Quarters ending on such date.
 
"LIBOR Rate Loans" means Loans bearing interest at rates determined by reference
to the Adjusted LIBOR Rate as provided in subsection 2.2A.
 
-25-

--------------------------------------------------------------------------------


"LIBOR Rate Margin" means the margin over the Adjusted LIBOR Rate used in
determining the rate of interest on LIBOR Rate Loans pursuant to
subsection 2.2A.
 
"Lien" means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
"Loan" or "Loans" means one or more of the Term Loans, Revolving Loans, Swing
Line Loans, LC Facility Loans or Synthetic Letter of Credit Loans or any
combination thereof.
 
"Loan Documents" means the Amendment Agreement, this Agreement, the Notes, the
Letters of Credit (and any applications for, or reimbursement agreements or
other documents or certificates executed by Borrower in favor of an Issuing
Lender relating to, the Letters of Credit), the Guaranties and the Collateral
Documents.
 
"Loan Party" means each of Parent, Borrower and any of Borrower’s Subsidiaries
from time to time executing a Loan Document, and the "Loan Parties" means all
such Persons, collectively.
 
"Margin Stock" has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
 
"Material Adverse Effect" means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Parent
and its Subsidiaries taken as a whole or (ii) the material impairment of the
ability of any Loan Party to perform, or of Administrative Agent or Lenders to
enforce, the Obligations.
 
"Material Contract" means any contract or other arrangement to which Parent or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
 
"Material Real Property" means, as of any date of determination, (i) any fee
interest in real property of any Loan Party having a fair market value of
$4,000,000 or more and (ii) a Leasehold Property reasonably determined by
Administrative Agent to be of material value as Collateral or of material
importance to the operations of Borrower and where Borrower or any Subsidiary
Guarantor holds on a regular basis at such Leasehold Property personal property
with a fair market value in excess of (or such Borrower or Subsidiary Guarantor
anticipates that the fair market value of such personal property held on a
regular basis will, at any time during the term of such lease, exceed)
$10,000,000.
 
"Material Subsidiary" means any Domestic Subsidiary which, on a consolidated
basis for such Domestic Subsidiary and its Subsidiaries, holds, owns or
contributes, as the case may be, 5% or more of the gross revenues, assets or
EBITDA of Borrower and its Subsidiaries, on a consolidated basis.
 
-26-

--------------------------------------------------------------------------------


"Maturing Amount" has the meaning assigned to that term in subsection 2.1F(iv).
 
"Maximum Consolidated Net Capital Expenditures Amount" has the meaning assigned
to that term in subsection 7.8.
 
            "Mortgage" means (i) a security instrument (whether designated as a
deed of trust or a mortgage or by any similar title) executed and delivered by
any Loan Party, substantially in the form agreed upon by Borrower and
Administrative Agent as of the Closing Date or in such other form as may be
approved by Administrative Agent in its sole discretion, in each case with such
changes thereto as may be recommended by Administrative Agent’s local counsel
based on local laws or customary local mortgage or deed of trust practices, or
(ii) at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form satisfactory to
Administrative Agent, adding such Additional Mortgaged Property to the Real
Property Assets encumbered by such existing Mortgage, in either case as such
security instrument or amendment may be amended, supplemented or otherwise
modified from time to time. "Mortgages" means all such instruments.
 
"Multiemployer Plan" means any Pension Plan that is a "multiemployer plan" as
defined in Section 3(37) of ERISA.
 
"Net Asset Sale Proceeds", with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs, fees
and expenses incurred in connection with such Asset Sale, including, without
limitation, (i) income taxes reasonably estimated to be actually payable within
two years of the date of such Asset Sale as a result of any gain recognized in
connection with such Asset Sale, (ii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale and (iii) all reasonable and customary legal, investment banking,
brokerage, accounting and other professional fees, sales commissions and
disbursements and all other reasonable fees, expenses and charges, in each case
actually incurred in connection with such Asset Sale.
 
"Net Debt Securities Proceeds" has the meaning assigned to that term in
subsection 2.4B(iii)(d).
 
"Net Equity Securities Proceeds" has the meaning assigned to that term in
subsection 2.4B(iii)(c).
 
"Net Income" means, for any period, the net income (or loss) of Borrower and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded (i) the income (or loss) of any Person (other than a Subsidiary of
Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Subsidiaries, (iii) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Pension Plan, and
(v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net non-cash extraordinary losses.
 

-27-

--------------------------------------------------------------------------------



"Net Insurance/Condemnation Proceeds" means any Cash payments or proceeds
received by Parent or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Parent or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Parent or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Parent or such Subsidiary in respect thereof and any proceeds or awards required
to be paid to a creditor (other than Lenders) which holds a first-priority Lien
permitted under the Loan Documents on the property which is the subject of such
casualty or condemnation event described above.
 
"New Business’’ means, with respect to any Permitted Acquisition, the property,
assets or business acquired by Borrower or any of its Subsidiaries in such
Permitted Acquisition.
 
"Non-Acceptance Lender" means a Supplemental Canadian Dollar Term B Lender that
does not accept Bankers’ Acceptances.
 
"Non-US Lender" means a Lender that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof.
 
"Notes" means one or more of the Term Notes, Revolving Notes, Swing Line Note or
LC Facility Notes or any combination thereof.
 
"Notice of Borrowing" means a notice substantially in the form of Exhibit I
annexed hereto.
 
"Notice of Conversion/Continuation" means a notice substantially in the form of
Exhibit II annexed hereto.
 
-28-

--------------------------------------------------------------------------------


"Obligations" means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, any other Agent, Lenders or any of them
under the Loan Documents, whether for principal, interest, reimbursement of
amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.
 
"Officer" means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.
 
"Officer’s Certificate", as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.
 
"Operating Lease", as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
 
"Organizational Documents" means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.
 
"Parent" means Brand Intermediate Holdings, Inc., a Delaware corporation.
 
"Parent Certificate of Incorporation" means the Second Amended and Restated
Certificate of Incorporation of Parent, in the form delivered to Administrative
Agent and Lenders prior to the execution of the Amendment Agreement and as such
Second Amended and Restated Certificate of Incorporation may be further amended
from time to time thereafter to the extent permitted under subsection 7.12.
 
"Parent Guaranty" means the Parent Guaranty dated as of the Closing Date,
entered into by Parent in favor of Administrative Agent for the benefit of
Lenders, a copy of which is attached as Exhibit XIV hereto, as such Parent
Guaranty may be amended, restated, supplemented or otherwise modified from time
to time.
 
"Parent Junior Subordinated Note Indenture" means that certain Indenture dated
as of the Closing Date, between Parent, as issuer, and The Bank of New York
Trust Company of Florida, N.A., as trustee, as such Indenture may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under subsection 7.12.
 
"Parent Junior Subordinated Notes" means the 13% Senior Subordinated Pay-in-Kind
Notes due 2013 of Parent issued pursuant to the Parent Junior Subordinated Note
Indenture.
 
-29-

--------------------------------------------------------------------------------


"Parent Junior Subordinated Notes Issue Date" means October 16, 2002.
 
"Participant" means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.
 
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
"Permitted Acquisition" means any acquisition, by purchase or otherwise, of all
or substantially all of the business, property or fixed assets of, or stock or
other evidence of beneficial ownership of, any Person or any division or line of
business of any Person by Borrower or any of its Subsidiaries permitted under
and made in accordance with subsection 7.3(xi) or (xii).
 
"Permitted Acquisition Closing Date" has the meaning assigned to that term in
subsection 7.3(xi).
 
"Permitted Additional Subordinated Financing" means the issuance by Borrower of
unsecured Indebtedness that (i) is expressly subordinated to the prior payment
in full in cash of the Secured Obligations (as defined in the Security
Agreement) on terms and conditions no less favorable to Lenders than the terms
and conditions set forth in the Senior Subordinated Notes, (ii) will not mature
prior to the date that is one year after the Term Loan Maturity Date, (iii) has
no scheduled amortization or payments of principal prior to the Term Loan
Maturity Date, and (iv) has covenant, default and remedy provisions no more
restrictive, or mandatory prepayment, repurchase or redemption provisions no
more onerous or expansive in scope, taken as a whole, than those set forth in
the Senior Subordinated Notes.
 
"Permitted Encumbrances" means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim but including any of the foregoing to the extent such Liens
are not delinquent or are being contested in good faith by appropriate
proceedings and excluding any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):
 
(i)  Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;
 
(ii)  statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;
 
-30-

--------------------------------------------------------------------------------


(iii)  Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
governmental insurance benefits or social security, or to secure the performance
of tenders, statutory obligations, insurance obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
 
(iv)  any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;
 
(v)  (a) licenses (with respect to Intellectual Property and other property),
leases (other than leases of scaffolding equipment) or subleases granted to
third parties in accordance with any applicable terms of the Collateral
Documents and not interfering in any material respect with the ordinary conduct
of the business of Borrower or any of its Subsidiaries or resulting in a
material diminution in the value of any Collateral as security for the
Obligations and (b) leases of scaffolding equipment granted to customers of
Borrower or any of its Subsidiaries in the ordinary conduct of the business of
Borrower or any such Subsidiary;
 
(vi)  (a) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations; and (b) in the case of
any property covered by a Mortgage, encumbrances disclosed in the title
insurance policy issued to, and reasonably approved by, Administrative Agent;
 
(vii)  any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;
 
(viii)  Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
 
-31-

--------------------------------------------------------------------------------


(ix)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(x)  any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(xi)  Liens granted pursuant to the Collateral Documents; and
 
(xii)  Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries.
 
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
 
"Pledged Collateral" means, collectively, the "Pledged Shares" and the "Pledged
Debt", each as defined in the Security Agreement.
 
"Potential Event of Default" means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
 
"Pricing Certificate" means an Officer’s Certificate of Borrower certifying the
Leverage Ratio as at the last day of any Fiscal Quarter and setting forth the
calculation of such Leverage Ratio in reasonable detail, which Officer’s
Certificate may be delivered to Administrative Agent at any time on or after the
date of delivery by Borrower of the Compliance Certificate with respect to the
period ending on the last day of such Fiscal Quarter.
 
"Prime Rate" means the rate of interest per annum determined from time to time
by Administrative Agent as its prime rate in effect at its principal office in
New York City and notified to Borrower. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Administrative Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.
 
"Proceedings" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
 
-32-

--------------------------------------------------------------------------------


"Property Sale-Leaseback" means any sale or transfer of real property acquired
after the Closing Date (other than any such real property acquired in a
Permitted Acquisition) by Borrower or any of its Subsidiaries to any other
Person and with respect to which Borrower or any such Subsidiary becomes and
remain liable as lessee, guarantor or other surety with respect to any such
lease.
 
"Pro Forma Basis" means, as of any date of determination, the compliance of
Borrower with the financial covenants set forth in subsection 7.6A and 7.6B as
of the last day of the four Fiscal Quarter period most recently ended prior to
such date of determination for which the relevant financial information is
available (the "Compliance Period"), after giving effect on a pro forma basis to
any Permitted Acquisitions made during such Compliance Period and any
dispositions made during such Compliance Period (other than sales of inventory
in the ordinary course of business and dispositions of obsolete equipment) on
the following basis:
 
(i) any Indebtedness incurred or assumed by Borrower or any of its Subsidiaries
in connection with such Permitted Acquisitions and any Indebtedness repaid in
connection with such Permitted Acquisitions or dispositions shall be deemed to
have been incurred or repaid, respectively, as of the first day of the
Compliance Period;
 
(ii) if such Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries in connection with such Permitted Acquisitions has a floating or
formula rate, then the rate of interest for such Indebtedness for the applicable
period shall be computed as if the rate in effect for such Indebtedness on the
relevant measurement date had been the applicable rate for the entire applicable
period;
 
(iii) income statement items (whether positive or negative) attributable to the
property or business acquired or disposed of in such Permitted Acquisitions or
dispositions shall be included as if such acquisitions or dispositions took
place on the first day of such Compliance Period on a pro forma basis; and
 
(iv) any historical extraordinary non-recurring costs or expenses or other
verifiable costs or expenses that will not continue after the acquisition or
disposition date may be eliminated and other expenses and cost reductions may be
reflected on a basis consistent with Regulation S-X promulgated by the
Securities and Exchange Commission; provided that, notwithstanding anything to
the contrary contained in Regulation S-X, the pro forma adjustments for
prospective synergies and cost reductions disclosed to Lenders in the
Confidential Information Memorandum dated June 2005 shall be permitted so long
as such pro forma adjustments are (a) directly attributable to the Aluma
Acquisition, (b) expected to have a continuing impact on Borrower and its
Subsidiaries and (c) factually supportable.
 
With respect to any such Permitted Acquisitions, such pro forma calculations
shall be based on the audited or reviewed financial results to the extent
delivered in compliance with subsection 7.3(xi) or (xii). All pro forma
adjustments shall be approved for use in such calculations by Administrative
Agent.
 
-33-

--------------------------------------------------------------------------------


"Pro Rata Share" means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (x) the Term Loan Exposure of that Lender by (y) the aggregate Term
Loan Exposure of all Lenders, (ii) with respect to all payments, computations
and other matters relating to the Supplemental Term B Loan of any Lender, the
percentage obtained by dividing (x) the Supplemental Term B Loan Exposure of
that Lender by (y) the aggregate Supplemental Term B Loan Exposure of all
Lenders, (iii) with respect to all payments, computations and other matters
relating to the Supplemental Canadian Dollar Term B Loan of any Lender, the
percentage obtained by dividing (x) the Supplemental Canadian Dollar Term B Loan
Exposure of that Lender by (y) the aggregate Supplemental Canadian Dollar Term B
Loan Exposure of all Lenders, (iv) with respect to all payments, computations
and other matters relating to the Revolving Loan Commitment or the Revolving
Loans of any Lender or any Revolving Letters of Credit issued or participations
therein deemed purchased by any Lender or any assignments of any Swing Line
Loans deemed purchased by any Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders, (v) with respect to all payments, computations and
other matters relating to the LC Facility Commitment or the LC Facility Loans of
any LC Facility Lender or any LC Facility Letters of Credit issued or
participations therein deemed purchased by any LC Facility Lender, the
percentage obtained by dividing (x) the LC Facility Exposure of that LC Facility
Lender by (y) the aggregate LC Facility Exposure of all Lenders, (vi) with
respect to all payments, computations and other matters relating to the
Synthetic Letter of Credit Commitment or the Synthetic Letter of Credit Loans of
any Synthetic Letter of Credit Lender or any Synthetic Letters of Credit issued
or participations therein deemed purchased by any Synthetic Letter of Credit
Lender, the percentage obtained by dividing (x) the Synthetic Letter of Credit
Exposure of that Synthetic Letter of Credit Lender by (y) the aggregate
Synthetic Letter of Credit Exposure of all Lenders, and (vii) for all other
purposes with respect to each Lender, the percentage obtained by dividing
(x) the sum of the Term Loan Exposure of that Lender plus the Revolving Loan
Exposure of that Lender plus the LC Facility Exposure of that Lender plus the
Synthetic Letter of  Credit Exposure of that Lender by (y) the sum of the
aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving Loan
Exposure of all Lenders plus the aggregate LC Facility Exposure of all Lenders
plus the aggregate Synthetic Letter of Credit Exposure of all Lenders, in any
such case as the applicable percentage may be adjusted by assignments permitted
pursuant to subsection 10.1. The initial Pro Rata Share of each Lender as of the
Restatement Date for purposes of each of clauses (ii), (iii), (iv) and (v) of
the preceding sentence is set forth opposite the name of that Lender on
Schedule 2.1 annexed to this Agreement.
 
"PTO" means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.
 
"Purchase Money Indebtedness" means Indebtedness of Borrower or any other
Subsidiary of Borrower incurred in connection with the purchase of assets or
other property for the business of such Borrower or such Subsidiary for the
purposes of financing all or any part of the purchase price or cost of
construction or improvement of property, plant or equipment used in the business
of Borrower or such Subsidiary; provided that (x) the recourse of the Lenders
with respect to such Indebtedness is limited solely to such Borrower or such
Subsidiary, as the case may be, (y) the only Lien granted by such Borrower or
such Subsidiary, as the case may be, securing such Indebtedness (which amount
shall not exceed 125% of the purchase price of the asset or property (net of
taxes and soft costs)) is on the assets or other property so purchased (and the
proceeds of such assets or other property) and (z) such Indebtedness is without
recourse to any other Loan Party.
 
-34-

--------------------------------------------------------------------------------


"Real Property Asset" means, at any time of determination, any interest then
owned by any Loan Party in any real property.
 
"Reference Lender" means Credit Suisse.
 
"Refunded Swing Line Loans" has the meaning assigned to that term in
subsection 2.1A(iii).
 
"Register" has the meaning assigned to that term in subsection 2.1D.
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
"Related Affiliate" means with respect to any Supplemental Canadian Dollar Term
B Lender, an Affiliate or lending office of such Supplemental Canadian Dollar
Term B Lender designated by it to make its Supplemental Canadian Dollar Term B
Loans available to Borrower under this Agreement.
 
"Related Agreements" means, collectively, the Parent Certificate of
Incorporation, the Borrower Certificate of Incorporation, the Senior
Subordinated Notes Indenture, the Parent Junior Subordinated Note Indenture, any
indenture governing any Permitted Additional Subordinated Financing, the Aluma
Asset Purchase Agreement and the Sponsor Preferred Stock Documents.
 
"Release" means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
 
"Repayable Net Asset Sale Proceeds" has the meaning assigned to that term in
subsection 2.4B(iii)(a).
 

-35-

--------------------------------------------------------------------------------



"Request for Issuance" means a request substantially in the form of Exhibit III
annexed hereto.
 
"Requisite Class Lenders" means, at any time of determination, (i) for Lenders
holding Term Loans, Lenders holding more than 50% of the aggregate Term Loan
Exposure of all Lenders, (ii) for Lenders holding Revolving Loan Commitments,
Lenders holding more than 50% of the aggregate Revolving Loan Exposure of all
Lenders, (iii) for Lenders holding LC Facility Commitments, Lenders holding more
than 50% of the aggregate LC Facility Exposure of all Lenders, and (iv) for
Lenders holding Synthetic Letter of Credit Commitments, Lenders holding more
than 50% of the aggregate Synthetic Letter of Credit Exposure of all Lenders.
 
"Requisite Lenders" means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders plus the aggregate LC Facility Exposure of all
Lenders plus the aggregate Synthetic Letter of Credit Exposure of all Lenders.
 
"Restatement Date" means July 29, 2005.
 
"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or
Parent now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Borrower or
Parent now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Borrower or Parent now or hereafter
outstanding, and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.
 
"Revolving Issuing Lender" means the Revolving Lender that agrees or is
otherwise obligated to issue such Revolving Letter of Credit, determined as
provided in subsection 3.1B(ii).
 
"Revolving LC Reimbursement Date" has the meaning assigned to that term in
subsection 3.3B(i).
 
"Revolving Lender" means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.
 
"Revolving Letter of Credit" or "Revolving Letters of Credit" means Commercial
Letters of Credit and Standby Letters of Credit issued or to be issued by
Revolving Issuing Lenders for the account of Borrower pursuant to subsection
3.1.
 
"Revolving Letter of Credit Usage" means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Revolving Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Revolving
Letters of Credit honored by Revolving Issuing Lenders and not theretofore
reimbursed out of the proceeds of Revolving Loans pursuant to subsection 3.3B or
otherwise reimbursed by Borrower.
 
"Revolving Loan Commitment" means the commitment of a Revolving Lender to make
Revolving Loans to Borrower pursuant to subsection 2.1A(ii), and "Revolving Loan
Commitments" means such commitments of all Revolving Lenders in the aggregate.
 
"Revolving Loan Commitment Termination Date" means October 16, 2008.
 

-36-

--------------------------------------------------------------------------------



"Revolving Loan Exposure", with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is a Revolving Issuing Lender, the aggregate Revolving
Letter of Credit Usage in respect of all Revolving Letters of Credit issued by
that Lender (in each case net of any participations purchased by other Revolving
Lenders in such Letters of Credit or in any unreimbursed drawings thereunder)
plus (c) the aggregate amount of all participations purchased by that Revolving
Lender in any outstanding Revolving Letters of Credit or any unreimbursed
drawings under any Revolving Letters of Credit plus (d) in the case of Swing
Line Lender, the aggregate outstanding principal amount of all Swing Line Loans
(net of any assignments thereof purchased by other Revolving Lenders) plus
(e) the aggregate amount of all assignments purchased by that Lender in any
outstanding Swing Line Loans.
 
"Revolving Loans" means the Loans made by Revolving Lenders to Borrower pursuant
to subsection 2.1A(ii).
 
"Revolving Notes" means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E(i)(1)(b) on the Closing Date and/or (ii) any promissory notes
issued by Borrower pursuant to the second to last sentence of
subsection 10.1B(i) in connection with assignments of the Revolving Loan
Commitments and Revolving Loans of any Revolving Lenders, in each case
substantially in the form of Exhibit V annexed hereto, as they may be amended,
restated, supplemented or otherwise modified from time to time.
 
"Schedule I Lender" means any Supplemental Canadian Dollar Term B Lender named
in Schedule I to the Bank Act (Canada).
 
"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as "securities" or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Security Agreement" means the Security Agreement dated as of the Closing Date,
entered into by Borrower, Parent and the Subsidiary Guarantors in favor of
Administrative Agent for the benefit of Lenders, a copy of which is attached as
Exhibit XIII hereto, as such Security Agreement may thereafter be amended,
restated, supplemented or otherwise modified from time to time.
 
"Senior Subordinated Note Indenture" means that certain Indenture dated as of
October 16, 2002, between Borrower, as issuer, and The Bank of New York Trust
Company of Florida, N.A., as trustee, as such Indenture may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under subsection 7.12.
 
"Senior Subordinated Notes" means the 12% Senior Subordinated Notes due 2012 of
Borrower, issued pursuant to the Senior Subordinated Note Indenture.
 

-37-

--------------------------------------------------------------------------------



"Severance Costs" means, for any period, recruitment costs, relocation expenses
and other severance costs (including related legal expenses) of Borrower and its
Subsidiaries incurred in connection with (i) a restructuring of the operations
of Borrower and its Subsidiaries, (ii) the Aluma Acquisition or (iii) a
Permitted Acquisition; provided that the calculation of any such Severance Costs
shall be set forth in an Officer’s Certificate in form and substance reasonably
satisfactory to Administrative Agent which shall be delivered to Administrative
Agent, together with its delivery of any financial statements required to be
delivered pursuant to subsection 6.1; and provided, further that the aggregate
amount of such Severance Costs (other than Severance Costs in an amount not to
exceed $2,000,000 relating to the separation from Parent (effective January 1,
2005) of Parent’s former President and Chief Executive Officer) shall not exceed
$5,000,000 in any Fiscal Year.
 
"Solvent", with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
"solvent" within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
"SPC" has the meaning assigned to that term in subsection 10.1B(iii).
 
"Sponsor" has the meaning assigned to that term in the preliminary statements to
this Agreement.
 
"Sponsor Preferred Stock" means the $30,000,000 in aggregate liquidation
preference of preferred equity interests of Parent to be issued and sold by
Parent to the Sponsor or its Affiliates on the Restatement Date, which equity
interests shall have the terms and conditions set forth in the Sponsor Preferred
Stock Documents.
 
"Sponsor Preferred Stock Documents" means that certain Stock Purchase Agreement
dated as of the Restatement Date, between Parent and the Sponsor, the Parent
Certificate of Incorporation and all other instruments, agreements and other
documents evidencing or governing the Sponsor Preferred Stock or providing for
any right in respect thereof.
 
"Standby Letter of Credit" means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Borrower or any of its
Subsidiaries, (iii) the obligations of third party insurers of Borrower or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Borrower or any of its Subsidiaries, and (v) performance,
payment, deposit or surety obligations of Borrower or any of its Subsidiaries,
in any case if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry.
 
"Subordinated Indebtedness" means the (i) Senior Subordinated Notes, (ii) Parent
Junior Subordinated Notes (iii) any Permitted Additional Subordinated Financing
and (iv) any other Indebtedness of Parent and its Subsidiaries incurred from
time to time and subordinated in right of payment to the Obligations.
 
"Subsidiary", with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.
 

-38-

--------------------------------------------------------------------------------


 
"Subsidiary Guarantor" means any Domestic Subsidiary of Borrower that is a party
to the Subsidiary Guaranty on the Restatement Date and each Subsidiary that
becomes a party thereto after the Restatement Date pursuant to subsection 6.8.
 
"Subsidiary Guaranty" means the Subsidiary Guaranty dated as of the Closing
Date, entered into by the Subsidiary Guarantors party thereto in favor of
Administrative Agent for the benefit of Lenders (to be executed and delivered by
additional Subsidiaries of Borrower from time to time thereafter in accordance
with subsection 6.8), a copy of which is attached as Exhibit XII hereto, as such
Subsidiary Guaranty may be amended, restated, supplemented or otherwise modified
from time to time.
 
"Supplemental Canadian Dollar Term B Loan Commitment" means the commitment of a
Lender to make a Supplemental Canadian Dollar Term B Loan to Borrower on the
Restatement Date pursuant to subsection 2.1A(vii), and "Supplemental Canadian
Dollar Term B Loan Commitments" means such commitments of all Lenders in the
aggregate.
 
"Supplemental Canadian Dollar Term B Loan Exposure", with respect to any Lender,
means, as of any date of determination, the outstanding principal amount of the
Supplemental Canadian Dollar Term B Loan of that Lender.
 
"Supplemental Canadian Dollar Term B Loans" means the Loans made by Lenders to
Borrower on the Restatement Date pursuant to subsection 2.1A(vii).
 
"Supplemental Canadian Dollar Term B Lender" means any Lender with an
outstanding Supplemental Canadian Dollar Term B Loan.
 
"Supplemental Collateral Agent" has the meaning assigned to that term in
subsection 9.1B.
 
"Supplemental Term B Loan Commitment" means the commitment of a Lender to make a
Supplemental Term B Loan to Borrower on the Restatement Date pursuant to
subsection 2.1A(iv), and "Supplemental Term B Loan Commitments" means such
commitments of all Lenders in the aggregate.
 
"Supplemental Term B Loan Exposure", with respect to any Lender, means as of any
date of determination, the outstanding principal amount of the Supplemental Term
B Loans of that Lender.
 
"Supplemental Term B Loans" means the Loans made by Lenders to Borrower on the
Restatement Date pursuant to subsection 2.1A(iv).
 
-39-

--------------------------------------------------------------------------------


"Swing Line Lender" means Credit Suisse, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.
 
"Swing Line Loan Commitment" means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(iii).
 
"Swing Line Loans" means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(iii).
 
"Swing Line Note" means (i) the promissory note of Borrower issued pursuant to
subsection 2.1E(i)(2) on the Closing Date and/or (ii) any promissory note issued
by Borrower to any successor Administrative Agent and Swing Line Lender pursuant
to the last sentence of subsection 9.5B, in each case substantially in the form
of Exhibit VI annexed hereto, as it may be amended, restated, supplemented or
otherwise modified from time to time.
 
"Syndication Agent" means JPMorgan Chase Bank, N.A.
 
"Synthetic Letter of Credit" or "Synthetic Letters of Credit" means Standby
Letters of Credit issued or to be issued by Synthetic Letter of Credit Issuing
Lenders pursuant to subsection 3.1.
 
"Synthetic Letter of Credit Commitment" means the commitment of a Synthetic
Letter of Credit Lender to acquire participations in Synthetic Letters of Credit
and make Synthetic Letter of Credit Loans pursuant to subsection 2.1A(vi), and
"Synthetic Letter of Credit Commitments" means such commitments of all Synthetic
Letter of Credit Lenders in the aggregate.
 
"Synthetic Letter of Credit Exposure", with respect to any Synthetic Letter of
Credit Lender, means, as of any date of determination (i) prior to the
termination of the Synthetic Letter of Credit Commitments, that Synthetic Letter
of Credit Lender’s Synthetic Letter of Credit Commitment, and (ii) after the
termination of the Synthetic Letter of Credit Commitments, the sum of (a) the
aggregate outstanding principal amount of the Synthetic Letter of Credit Loans
of that Synthetic Letter of Credit Lender plus (b) in the event that Synthetic
Letter of Credit Lender is a Synthetic Letter of Credit Issuing Lender, the
aggregate Synthetic Letter of Credit Usage in respect of all Synthetic Letters
of Credit issued by that Synthetic Letter of Credit Lender (in each case net of
any participations purchased by other Synthetic Letter of Credit Lenders in such
Synthetic Letters of Credit or in any unreimbursed drawings thereunder) plus
(c) the aggregate amount of all participations purchased by that Synthetic
Letter of Credit Lender in any outstanding Synthetic Letters of Credit or any
unreimbursed drawings under any Synthetic Letters of Credit.
 
"Synthetic Letter of Credit Facility Maturity Date" means January 15, 2012.
 
-40-

--------------------------------------------------------------------------------


"Synthetic Letter of Credit Issuing Lender" means the Synthetic Letter of Credit
Lender that agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in subsection 3.1B.
 
"Synthetic Letter of Credit Lender" means a Lender that has a Synthetic Letter
of Credit Commitment and/or that has an outstanding Synthetic Letter of Credit
Loan.
 
"Synthetic Letter of Credit Loans" means the loans deemed made by Synthetic
Letter of Credit Lenders to Borrower pursuant to subsection 3.3B and
subsection 3.3C.
 
"Synthetic Letter of Credit Notes" means (i) the promissory notes of Borrower
issued pursuant to subsection 2.1E(iii) on the First Amendment Effective Date
and/or (ii) any promissory notes issued by Borrower pursuant to the second to
last sentence of subsection 10.1B(i) in connection with assignments of the
Synthetic Letter of Credit Commitments and Synthetic Letter of Credit Loans of
any Synthetic Letter of Credit Lenders, in each case substantially in the form
of Exhibit VIII annexed hereto, as they may be amended, restated, supplemented
or otherwise modified from time to time.
 
"Synthetic Letter of Credit Reimbursement Date" has the meaning assigned to that
term in subsection 3.3B(iii).
 
"Synthetic Letter of Credit Usage" means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Synthetic Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Synthetic
Letters of Credit honored by Synthetic Letter of Credit Issuing Lenders and not
theretofore reimbursed by Borrower.
 
"Tax" or "Taxes" means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto; except that, in the case of a Lender, there shall be excluded
(i) taxes that are imposed on the overall net income or net profits (including
franchise taxes imposed in lieu thereof) (a) by the United States, (b) by any
other Government Authority under the laws of which such Lender is organized or
has its principal office or maintains its applicable lending office, or (c) by
any jurisdiction solely as a result of a present or former connection between
such Lender and such jurisdiction (other than any such connection arising solely
from such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, any of the Loan Documents), and (ii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Lender is located.
 
"Term B Loans" means the Loans made by Lenders to Borrower on the Closing Date
as described in subsection 2.1A(i).
 
-41-

--------------------------------------------------------------------------------


"Term Loan Exposure", with respect to any Lender, means, as of any date of
determination, the outstanding principal amount of the Term Loan of that Lender,
with the aggregate principal amount of any Supplemental Canadian Dollar Term B
Loan being the Dollar Equivalent of such Loan.
 
"Term Loan Maturity Date" means January 15, 2012.
 
"Term Lender" means any Lender with an outstanding Term Loan.
 
"Term Loans" means, collectively, the Term B Loans and, unless the context shall
otherwise require, the Supplemental Term B Loans and the Supplemental Canadian
Dollar Term B Loans.
 
"Term Notes" means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E(i)(1)(a) on the Closing Date (or, with respect to Supplemental
Term B Loans or Supplemental Canadian Dollar Term B Loans, the Restatement Date)
and/or (ii) any promissory notes issued by Borrower pursuant to the second to
last sentence of subsection 10.1B(i) in connection with assignments of the Term
Loans of any Lenders, in each case substantially in the form of Exhibit IV
annexed hereto, as they may be amended, restated, supplemented or otherwise
modified from time to time.
 
"Title Company" means one or more title insurance companies reasonably
satisfactory to Administrative Agent.
 
"Total Debt" means, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
"Total Utilization of LC Commitment" means, as at any date of determination, the
sum of (i) the aggregate principal amount of all outstanding LC Facility Loans
plus (ii) the LC Facility Letter of Credit Usage.
 
"Total Utilization of Revolving Loan Commitments" means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Revolving Letter of Credit Usage.
 
"Total Utilization of Synthetic Letter of Credit Commitments" means, as at any
date of determination, the sum of (i) the aggregate principal amount of all
outstanding Synthetic Letter of Credit Loans plus (ii) the Synthetic Letter of
Credit Usage.
 
-42-

--------------------------------------------------------------------------------


"Transaction Costs" means the fees, costs and expenses payable by Parent and its
Subsidiaries on or before the Restatement Date (or promptly thereafter in
connection with the transactions occurring on the Restatement Date) in
connection with the transactions contemplated by the Loan Documents and by the
Aluma Acquisition Documents.
 
"Transactions" means, collectively, (a) the execution, delivery and performance
by Borrower of the Aluma Asset Purchase Agreement and the consummation of the
transactions contemplated thereby, (b) the execution, delivery and performance
by Parent and Borrower of the Sponsor Preferred Stock Documents and the issuance
of the Sponsor Preferred Stock, (c) the execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party and the making
of the borrowings hereunder and (d) the payment of the Transaction Costs.
 
"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
"Unfunded Advances/Participations" means (i) with respect to Administrative
Agent, the aggregate amount, if any (a) made available to Borrower on the
assumption that each applicable Lender has made its portion of the applicable
Loan available to Administrative Agent as contemplated by subsection 2.1C and
(b) with respect to which a corresponding amount shall not in fact have been
made available to Administrative Agent by any such Lender (other than the
Administrative Agent in its capacity as a Lender), (ii) with respect to the
Swing Line Lender, the aggregate amount, if any, of participations in respect of
any outstanding Swing Line Loan that shall not have been funded by the Revolving
Lenders (other than the Administrative Agent in its capacity as a Revolving
Lender) in accordance with subsection 2.1A(iii), and (iii) with respect to any
Issuing Lender, the aggregate amount, if any, of participations in respect of
any outstanding Letter of Credit disbursement that shall not have been funded by
the applicable Lenders (other than the Administrative Agent in its capacity as a
Lender) in accordance with subsection 3.3.
 
"U.S. Dollar Term Loans" means the Term B Loans and the Supplemental Term B
Loans.
 
-43-

--------------------------------------------------------------------------------


"Working Capital" means, as at any date of determination, the excess (or
deficit) of Current Assets over Current Liabilities.
 
"Working Capital Adjustment" means, for any period on a consolidated basis, the
amount (which may be a negative number) by which Working Capital as of the
beginning of such period exceeds (or is less than) Working Capital as of the end
of such period; provided that, with respect to the period in which the Aluma
Acquisition is consummated, Working Capital as of the beginning of such period
shall be deemed to include the Working Capital of Aluma as of the Restatement
Date.
 

1.2           
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 
Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in
subsection 5.3. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and
Borrower, Administrative Agent or Requisite Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Requisite Lenders); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and Borrower shall provide
to Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(v).
 

1.3           
Other Definitional Provisions and Rules of Construction.

 
A.  Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
 
B.  References to "Sections" and "subsections" shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
C.  The use in any of the Loan Documents of the word "include" or "including",
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as "without limitation" or "but not limited to" or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
 
-44-

--------------------------------------------------------------------------------


 
 
Section 2.    AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
 

2.1           
Commitments; Making of Loans; the Register; Notes; Bankers’ Acceptances.

 
A.  Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(ii), 2.1A(iv), 2.1A(v), 2.1A(vi) and 2.1A(vii) and Swing Line
Lender hereby agrees to make the Swing Line Loans as described in
subsection 2.1A(iii).
 
(i)  Term B Loans. Term B Loans in an aggregate principal amount of $130,000,000
were made to Borrower on the Closing Date (of which Term B Loans in an aggregate
principal amount of $102,091,325.77 remain outstanding on the Restatement Date)
by each Lender that had a commitment to make a Term B Loan on the Closing Date.
Term B Loans which are subsequently repaid or prepaid may not be reborrowed.
 
(ii)  Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrower from
time to time during the period from the Closing Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5B; provided that the aggregate
principal amount of Revolving Loans made on the Restatement Date shall not
exceed $5,000,000. The original amount of each Revolving Lender’s Revolving Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto and the
aggregate original amount of the Revolving Loan Commitments is $50,000,000;
provided that the Revolving Loan Commitments of Revolving Lenders shall be
adjusted to give effect to any assignments of the Revolving Loan Commitments
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4. Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this
subsection 2.1A(ii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.
 
Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.
 
-45-

--------------------------------------------------------------------------------


(iii)  Swing Line Loans.
 
(a)  General Provisions. Swing Line Lender hereby agrees, subject to the
limitations set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, to make a portion of the
Revolving Loan Commitments available to Borrower from time to time during the
period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Borrower in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Revolving Letter of Credit Usage
then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment. The
original amount of the Swing Line Loan Commitment is $15,000,000; provided that
any reduction of the Revolving Loan Commitments made pursuant to subsection 2.4
that reduces the aggregate Revolving Loan Commitments to an amount less than the
then current amount of the Swing Line Loan Commitment shall result in an
automatic corresponding reduction of the Swing Line Loan Commitment to the
amount of the Revolving Loan Commitments, as so reduced, without any further
action on the part of Borrower, Administrative Agent or Swing Line Lender. The
Swing Line Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(iii) may be repaid and
reborrowed to but excluding the Revolving Loan Commitment Termination Date.
 
Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect.
 
(b)  Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect
to any Swing Line Loans that have not been voluntarily prepaid by Borrower
pursuant to subsection 2.4B(i), Swing Line Lender may, at any time in its sole
and absolute discretion, deliver to Administrative Agent (with a copy to
Borrower), no later than 10:00 A.M. (New York City time) on the first Business
Day in advance of the proposed Funding Date, a notice requesting Revolving
Lenders to make Revolving Loans that are Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the "Refunded Swing Line
Loans") outstanding on the date such notice is given. Borrower hereby
acknowledges and agrees to the giving of such notice and approves the borrowing
of the Revolving Loans effected thereby. Anything contained in this Agreement to
the contrary notwithstanding, (1) the proceeds of such Revolving Loans made by
Revolving Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Borrower) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender. Borrower hereby authorizes Administrative Agent and Swing Line Lender to
charge any accounts Administrative Agent and/or Swing Line Lender may have in
Borrower’s name (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Revolving Lenders,
including the Revolving Loan deemed to be made by Swing Line Lender, are not
sufficient to repay in full the Refunded Swing Line Loans. If any portion of any
such amount paid (or deemed to be paid) to Swing Line Lender should be recovered
by or on behalf of Borrower from Swing Line Lender in any bankruptcy proceeding,
in any assignment for the benefit of creditors or otherwise, the loss of the
amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by subsection 10.5.
 
-46-

--------------------------------------------------------------------------------


(c)  Swing Line Loan Assignments. If for any reason (1) Revolving Loans are not
made upon the request of Swing Line Lender as provided in the immediately
preceding paragraph in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans or (2) the Revolving
Loan Commitments are terminated at a time when any Swing Line Loans are
outstanding, each Revolving Lender shall be deemed to, and hereby agrees to,
have purchased an assignment of such outstanding Swing Line Loans in an amount
equal to its Pro Rata Share (calculated, in the case of the foregoing
clause (2), immediately prior to such termination of the Revolving Loan
Commitments) of the unpaid amount of such Swing Line Loans together with accrued
interest thereon. Upon one Business Day’s notice from Swing Line Lender, each
Revolving Lender shall deliver to Swing Line Lender an amount equal to its
respective assignment in same day funds at the Funding and Payment Office. In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an Assignment Agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender. In
the event any Revolving Lender fails to make available to Swing Line Lender the
amount of such Revolving Lender’s assignment as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon at the rate customarily used by
Swing Line Lender for the correction of errors among banks for three Business
Days and thereafter at the Base Rate. In the event Swing Line Lender receives a
payment of any amount in which other Revolving Lenders have purchased
assignments as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Revolving Lender its Pro Rata Share of such
payment.
 
(d)  Revolving Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to
subsection 2.1A(iii)(b) and each Revolving Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Parent or any of its Subsidiaries;
(4) any breach of this Agreement or any other Loan Document by any party
thereto; or (5) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.
 
-47-

--------------------------------------------------------------------------------


(iv)  Supplemental Term B Loans. Each Lender that has a Supplemental Term B Loan
Commitment severally agrees to lend to Borrower on the Restatement Date an
amount in Dollars not exceeding its Pro Rata Share of the aggregate amount of
the Supplemental Term B Loan Commitments to be used for the purposes identified
in subsection 2.5A. The amount of each Lender’s Supplemental Term B Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto and the
aggregate amount of the Supplemental Term B Loan Commitments is $128,000,000;
provided that the Supplemental Term B Loan Commitments of Lenders shall be
adjusted to give effect to any assignments of the Supplemental Term B Loan
Commitments pursuant to subsection 10.1B. Each Lender’s Supplemental Term B Loan
Commitment shall expire immediately and without further action on September 15,
2005 if the Supplemental Term B Loans are not made on or before that date.
Borrower may make only one borrowing under the Supplemental Term B Loan
Commitments. Supplemental Term B Loans which are subsequently repaid or prepaid
may not be reborrowed.
 
(v)  LC Facility Commitment. Each LC Facility Lender severally agrees, subject
to the limitations set forth in subsection 3.1A with respect to the Total
Utilization of LC Facility Commitments, (i) to acquire participations in LC
Facility Letters of Credit pursuant to subsection 3.1C and (ii) to make LC
Facility Loans to Borrower pursuant to subsection 3.3C from time to time during
the period from (and including) the Closing Date to (with respect to LC Facility
Loans) but excluding the Revolving Loan Commitment Termination Date in an
aggregate amount not exceeding its Pro Rata Share of the aggregate amount of the
LC Facility Commitments to be used for the purposes identified in subsection
2.5B. The original amount of each LC Facility Lender’s LC Facility Commitment is
set forth opposite its name on Schedule 2.1 annexed hereto and the aggregate
original amount of the LC Facility Commitments is $20,000,000; provided that the
LC Facility Commitments of LC Facility Lenders shall be adjusted to give effect
to any assignments of the LC Facility Loan Commitments pursuant to subsection
10.1B and shall be reduced from time to time by the amount of any reductions
thereto made pursuant to subsection 2.4. Each LC Facility Lender’s LC Facility
Commitment shall expire on the Revolving Loan Commitment Termination Date and
all LC Facility Loans and all other amounts owed hereunder with respect to the
LC Facility Loans and the LC Facility Commitments shall be paid in full no later
than that date. LC Facility Loans borrowed pursuant to subsection 3.3C(i) may be
prepaid without reducing the LC Facility Commitments; provided, however, that LC
Facility Loans may not be reborrowed as such.
 
(vi)  Synthetic Letter of Credit Commitment. Each Synthetic Letter of Credit
Lender severally agrees, subject to the limitations set forth in subsection 3.1A
with respect to the Total Utilization of Synthetic Letter of Credit Commitments,
(i) to acquire participations in Synthetic Letters of Credit pursuant to
subsection 3.1C and (ii) to make Synthetic Letter of Credit Loans to Borrower
pursuant to subsection 3.3B(iii) from time to time during the period from (and
including) the First Amendment Effective Date to (with respect to Synthetic
Letter of Credit Loans) but excluding the Revolving Loan Commitment Termination
Date in an aggregate amount not exceeding its Pro Rata Share of the aggregate
amount of the Synthetic Letter of Credit Commitments to be used for the purposes
identified in subsection 2.5B. The aggregate amount of the Synthetic Letter of
Credit Commitments as of the First Amendment Effective Date is $15,000,000;
provided that the Synthetic Letter of Credit Commitments of Synthetic Letter of
Credit Lenders shall be adjusted to give effect to any assignments of the
Synthetic Letter of Credit Loan Commitments pursuant to subsection 10.1B and
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4. Each Synthetic Letter of Credit Lender’s Synthetic
Letter of Credit Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Synthetic Letter of Credit Loans and all other amounts
owed hereunder with respect to the Synthetic Letter of Credit Loans and the
Synthetic Letter of Credit Commitments shall be paid in full no later than that
date. Synthetic Letter of Credit Loans may be prepaid from time to time pursuant
to subsection 2.4B(i) without reducing the Synthetic Letter of Credit
Commitments; provided, however, that the amount of each such prepayment shall be
applied to replenish the Credit-Linked Deposits in accordance with
subsection 2.4 except to the extent that a voluntary reduction of the Synthetic
Letter of Credit Commitments is made simultaneously with such prepayment; and
provided further that Synthetic Letter of Credit Loans may not be reborrowed
except pursuant to subsection 3.3B(iii).
 
-48-

--------------------------------------------------------------------------------


(vii)  Supplemental Canadian Dollar Term B Loans. Each Lender that has a
Supplemental Canadian Dollar Term B Loan Commitment severally agrees to lend to
Borrower on the Restatement Date an amount in Canadian Dollars not exceeding its
Pro Rata Share of the aggregate amount of the Supplemental Canadian Dollar
Term B Loan Commitments to be used for the purposes identified in
subsection 2.5A. The amount of each Lender’s Supplemental Canadian Dollar Term B
Loan Commitment is set forth opposite its name on Schedule 2.1 annexed hereto
and the aggregate amount of the Supplemental Term B Loan Commitments is the
Canadian Dollar Equivalent of $57,000,000; provided that the Supplemental
Canadian Dollar Term B Loan Commitments of Lenders shall be adjusted to give
effect to any assignments of the Supplemental Canadian Dollar Term B Loan
Commitments pursuant to subsection 10.1B. Each Lender’s Supplemental Canadian
Dollar Term B Loan Commitment shall expire immediately and without further
action on September 15, 2005 if the Supplemental Canadian Dollar Term B Loans
are not made on or before that date. Borrower may make only one borrowing under
the Supplemental Canadian Dollar Term B Loan Commitments. Supplemental Canadian
Dollar Term B Loans which are subsequently repaid or prepaid may not be
reborrowed. Each Supplemental Canadian Dollar Term B Lender, if it is not a
"United States person" (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code), shall designate by notice in writing to Administrative
Agent, a Related Affiliate of such Supplemental Canadian Dollar Term B Lender
that is either a "United States person" (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) or is a Non-US Lender that has
fulfilled the requirements in subsection 2.7B, for the purposes of making
Supplemental Canadian Dollar Term B Loans available to Borrower.
 
B.  Borrowing Mechanics. Term Loans or Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by Swing Line Lender
pursuant to subsection 2.1A(ii) or Revolving Loans made pursuant to
subsection 3.3B) shall be in an aggregate minimum amount of (a) for Term Loans,
the Dollar Equivalent of $2,500,000 and multiples of the Dollar Equivalent of
$500,000 in excess of that amount and (b) for Revolving Loans, $2,000,000 and
multiples of $500,000 in excess of that amount. Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount. Whenever Borrower desires that Lenders
make Term Loans or Revolving Loans it shall deliver to Administrative Agent a
duly executed Notice of Borrowing no later than 12:00 Noon (New York City time)
at least three Business Days in advance of the proposed Funding Date (in the
case of a LIBOR Rate Loan or a BA Loan) or at least one Business Day in advance
of the proposed Funding Date (in the case of a Base Rate Loan or a Canadian
Prime Rate Loan). Whenever Borrower desires that Swing Line Lender make a Swing
Line Loan, it shall deliver to Swing Line Lender, with a copy to Administrative
Agent, a duly executed Notice of Borrowing no later than 12:00 Noon (New York
City time) on the proposed Funding Date. Term Loans and Revolving Loans may be
continued as or converted into Base Rate Loans, Canadian Prime Rate Loans, LIBOR
Rate Loans and/or BA Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.
 
Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of Borrower or for otherwise acting
in good faith under this subsection 2.1B or under subsection 2.2D, and upon
funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Borrower shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.
 
-49-

--------------------------------------------------------------------------------


Borrower shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrower is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.
 
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a LIBOR Rate Loan or a BA Loan (or telephonic notice in lieu
thereof) shall be irrevocable, and Borrower shall be bound to make a borrowing
or to effect a conversion or continuation in accordance therewith.
 
C.  Disbursement of Funds. All Loans (other than Swing Line Loans) shall be made
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that neither Administrative Agent nor any Lender
shall be responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender to make the particular type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder. Promptly after receipt by Administrative
Agent of a Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice
in lieu thereof), Administrative Agent shall notify each Lender for that type of
Loan of the proposed borrowing. Each such Lender shall make the amount of its
Loan available to Administrative Agent not later than 2:00 P.M. (New York City
time) on the applicable Funding Date, in same day funds in Dollars (or, in the
case of the Supplemental Canadian Dollar Term B Loans, in Canadian Dollars), at
the Funding and Payment Office. Except as provided in subsection 2.1A(iii) or
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Revolving Issuing Lender or LC Facility Issuing
Lender or Synthetic Letter of Credit Lender, as the case may be, for the amount
of a drawing under a Revolving Letter of Credit or LC Facility Letter of Credit
or Synthetic Letter of Credit, as the case may be, issued by it and with respect
to any Swing Line Loans, upon satisfaction or waiver of the conditions precedent
specified in subsections 4.1 (in the case of Loans made on the Restatement Date)
and 4.2 (in the case of all Loans), Administrative Agent shall make the proceeds
(or, in the case of BA Loans, the BA Discount Proceeds) of such Loans available
to Borrower on the applicable Funding Date, in same day funds in Dollars (or, in
the case of the Supplemental Canadian Dollar Term B Loans, in Canadian Dollars)
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders. In the case of Swing Line Loans, upon satisfaction or waiver of the
conditions precedent specified in subsection 4.2, Swing Line Lender shall make
the amount of its Swing Line Loan available to Borrower not later than 2:00
P.M. (New York City time) on the applicable Funding Date, in same day funds in
Dollars and pursuant to the instructions in the Notice of Borrowing for such
Swing Line Loan.
 
-50-

--------------------------------------------------------------------------------


Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate or, if applicable,
the Canadian Prime Rate. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans or, if applicable, Canadian Prime Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.
 
D.  The Register. Administrative Agent, acting solely for these purposes as an
agent of Borrower (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Borrower and Lenders upon reasonable prior notice at
reasonable times) at its address referred to in subsection 10.8 a register for
the recordation of, and shall record, the name and address of each Lender, and
the Commitments and Loans of each Lender from time to time (the "Register").
Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records (and make
available for inspection by Administrative Agent upon reasonable prior notice)
the amount of its Loans and Commitments and each payment in respect hereof, and
any such recordation shall be conclusive and binding on Borrower, absent
manifest error, subject to the entries in the Register, which shall, absent
manifest error, govern in the event of any inconsistency with any Lender’s
records. Failure to make any recordation in the Register or in any Lender’s
records, or any error in such recordation, shall not affect any Loans or
Commitments or any Obligations in respect of any Loans.
 
E.  Notes. At the request of any Lender, Borrower shall execute and deliver
(i) on the Closing Date (or, with respect to Supplemental Term B Loans or
Supplemental Canadian Dollar Term B Loans, the Restatement Date) and from time
to time thereafter (or as required by subsection 10.1B(i)), (1) to such Lender
(a) if such Lender holds a Term Loan, a Term Note substantially in the form of
Exhibit IV annexed hereto to evidence such Lender’s Term Loan and with other
appropriate insertions, (b) if such Lender holds a Revolving Loan Commitment, a
Revolving Note substantially in the form of Exhibit V annexed hereto to evidence
such Lender’s Revolving Loans, in the principal amount of such Lender’s
Revolving Loan Commitment and with other appropriate insertions, and (c) if such
Lender holds an LC Facility Commitment, an LC Facility Note substantially in the
form of Exhibit VII annexed hereto to evidence such Lender’s LC Facility Loans,
in the principal amount of such Lender’s LC Facility Commitment, and (2) to the
Swing Line Lender, if the requesting Lender is the Swing Line Lender, a Swing
Line Note substantially in the form of Exhibit VI annexed hereto to evidence the
Swing Line Lender’s Swing Line Loans, in the principal amount of the Swing Line
Loan Commitment and with other appropriate insertions and (ii) on the First
Amendment Effective Date, and from time to time thereafter as required by
subsection 10.1B(i), if such Lender holds a Synthetic Letter of Credit
Commitment, a Synthetic Letter of Credit Note substantially in the form of
Exhibit VIII annexed hereto to evidence such Lender’s Synthetic Letter of Credit
Loans, in the principal amount of such Lender’s Synthetic Letter of Credit
Commitment.
 
-51-

--------------------------------------------------------------------------------


F.  Bankers’ Acceptances.
 
(i)  Administrative Agent, promptly following receipt of a Notice of Borrowing
or Notice of Conversion/Continuation requesting BA Loans, shall advise each
Supplemental Canadian Dollar Term B Lender of the face or principal amount and
term of each BA Loan to be accepted (and purchased) or advanced by it. The
aggregate face or principal amount of BA Loans to be accepted or advanced by a
Supplemental Canadian Dollar Term B Lender shall be determined by Administrative
Agent by reference to such Supplemental Canadian Dollar Term B Lender’s Pro Rata
Share of the issue or advance of BA Loans, except that the aggregate face amount
of Bankers’ Acceptances to be accepted by the Supplemental Canadian Dollar Term
B Lenders shall be increased or reduced by Administrative Agent in its sole
discretion as may be necessary to ensure that the face amount of the Bankers’
Acceptance to be accepted by each applicable Supplemental Canadian Dollar Term B
Lender would be C$100,000 or a whole multiple thereof. For greater certainty,
the foregoing requirement for a minimum face amount and a whole multiple of
C$100,000 shall not apply to BA Equivalent Loans.
 
(ii)  On the date specified in a Notice of Borrowing or Notice of
Conversion/Continuation on which a BA Loan is to be made, Administrative Agent
shall advise Borrower as to Administrative Agent’s determination of the BA
Discount Rate for the BA Loans to be purchased or advanced, as the case may be.
 
(iii)  Borrower shall issue and each Supplemental Canadian Dollar Term B Lender
shall accept and subsequently purchase the Bankers’ Acceptance accepted by it at
the applicable BA Discount Rate. Subject to clause (iv) below, each Supplemental
Canadian Dollar Term B Lender shall provide Administrative Agent, for the
account of Borrower, the BA Discount Proceeds less the Applicable Stamping Fee
payable by Borrower with respect to the Bankers’ Acceptance.
 
(iv)  In the event Borrower requests a continuation of BA Loans for a further
Interest Period, or requests conversion from Canadian Prime Rate Loans into BA
Loans in accordance with Section 2.2D, Administrative Agent shall make
arrangements satisfactory to it to ensure the BA Discount Proceeds from the
replacement BA Loans are applied to repay the face amount of the maturing BA
Loans or the principal amount of such loans to be converted (the "Maturing
Amount") and Borrower shall concurrently pay to Administrative Agent any
positive difference between the Maturing Amount and such BA Discount Proceeds.
 
(v)  Each Supplemental Canadian Dollar Term B Lender may from time to time hold,
sell, rediscount or otherwise dispose of any or all Bankers’ Acceptances
accepted and purchased by it.
 
-52-

--------------------------------------------------------------------------------


(vi)  In order to facilitate the issuance of Bankers’ Acceptances pursuant to
this Agreement, Borrower hereby authorizes each of the Supplemental Canadian
Dollar Term B Lenders, and appoints each of the Supplemental Canadian Dollar
Term B Lenders as Borrower’s attorney, to complete, sign and endorse drafts or
depository bills (as defined in the Depository Bills and Notes Act (Canada)
(each such executed draft or bill being herein referred to as a "Draft") on its
behalf in handwritten form or by facsimile or mechanical signature or otherwise
in accordance with the applicable Notice of Borrowing or Notice of
Conversion/Continuation and, once so completed, signed and endorsed to accept
them as Bankers’ Acceptances under this Agreement and then if applicable,
purchase, discount or negotiate such Bankers’ Acceptances in accordance with the
provisions of this Agreement. Drafts so completed, signed, endorsed and
negotiated on behalf of Borrower by a Supplemental Canadian Dollar Term B Lender
shall bind Borrower as fully and effectively as if so performed by an authorized
Officer of Borrower. Each draft of a Bankers’ Acceptance completed, signed or
endorsed by a Supplemental Canadian Dollar Term B Lender shall mature on the
last day of the term thereof. All Bankers’ Acceptances to be accepted by a
particular Supplemental Canadian Dollar Term B Lender shall, at the option of
such Supplemental Canadian Dollar Term B Lender, be issued in the form of
depository bills made payable originally to and deposited with The Depository
for Securities Limited pursuant to the Depository Bills and Notes Act (Canada).
 
(vii)  Any Drafts to be used for Bankers’ Acceptances which are held by a
Supplemental Canadian Dollar Term B Lender shall be held in safekeeping with the
same degree of care as if they were such Supplemental Canadian Dollar Term B
Lender’s own property being kept at the place at which they are to be held.
Borrower may, by written notice to Administrative Agent, designate persons other
than authorized Officers authorized to give Administrative Agent instructions
regarding the manner in which Drafts are to be completed and the times at which
they are to be issued; provided, however, that receipt by Administrative Agent
of a Notice of Borrowing or Notice of Conversion/Continuation requesting an
advance or continuation into, Bankers’ Acceptances shall be deemed to be
sufficient authority from authorized Officers or such designated persons for
each of the Supplemental Canadian Dollar Term B Lenders to complete, and issue
drafts in accordance with such notice. None of Administrative Agent or the
Supplemental Canadian Dollar Term B Lenders nor any of their respective
directors, officers, employees or representatives shall be liable for any action
taken or omitted to be taken by any of them under this Section 2.1F(vii) except
for their own respective gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction.
 
(viii)  Borrower waives presentment for payment and any other defense to the
payment of any amounts due to a Supplemental Canadian Dollar Term B Lender in
respect of a Bankers’ Acceptance accepted and purchased by it pursuant to this
Agreement which might exist solely by reason of the Bankers’ Acceptance being
held, at the maturity thereof, by the Supplemental Canadian Dollar Term B Lender
in its own right and Borrower agrees not to claim any days of grace if the
Supplemental Canadian Dollar Term B Lender as holder sues Borrower on the
Bankers’ Acceptance for payment of the amount payable by Borrower thereunder.
Each Bankers’ Acceptance shall mature and the face amount thereof shall be due
and payable on the last day of the Interest Period applicable thereto.
 
-53-

--------------------------------------------------------------------------------


(ix)  Whenever Borrower requests a Supplemental Canadian Dollar Term B Loan
under this Agreement by way of Bankers’ Acceptances, each Non-Acceptance Lender
shall, in lieu of accepting a Bankers’ Acceptance, make a BA Equivalent Loan by
way of Discount Note in an amount equal to the Non-Acceptance Lender’s Pro Rata
Share of the BA Loan. All terms of this Agreement applicable to Bankers’
Acceptances and Drafts shall apply equally to Discount Notes evidencing BA
Equivalent Loans with such changes as may in the context be necessary. For
greater certainty:
 
(a)  the term of a Discount Note shall be the same as the Interest Period for
Bankers’ Acceptances accepted on the same date of the Borrowing in respect of
the same BA Loan;
 
(b)  an acceptance fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Applicable Stamping
Fee in respect of a Bankers’ Acceptance; and
 
(c)  the proceeds from a BA Equivalent Loan shall be equal to the BA Discount
Proceeds of the Discount Note.
 

2.2           
Interest on the Loans.

 
A.  Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan (other than a Swing Line Loan or a BA Loan) shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate,
the Canadian Prime Rate or the Adjusted LIBOR Rate. Subject to the provisions of
subsection 2.7, each Swing Line Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate. Subject to the
provisions of subsections 2.6 and 2.7, the interest component in respect of each
BA Loan shall be as provided in subsection 2.2A(iv). The applicable basis for
determining the rate of interest with respect to any Term Loan or any Revolving
Loan shall be selected by Borrower initially at the time a Notice of Borrowing
is given with respect to such Loan pursuant to subsection 2.1B, and the basis
for determining the interest rate with respect to any Term Loan or any Revolving
Loan may be changed from time to time pursuant to subsection 2.2D. If on any day
a Term Loan or a Revolving Loan is outstanding with respect to which notice has
not been delivered to Administrative Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day that Loan shall bear interest determined by reference to the
Base Rate or the Canadian Prime Rate, as applicable.
 
(i)  Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:
 
(a)  if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the Leverage Ratio for the four
Fiscal Quarter period for which the applicable Pricing Certificate has been
delivered pursuant to subsection 6.1(iv); or
 
(b)  if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate plus the
LIBOR Rate Margin set forth in the table below opposite the Leverage Ratio for
the four Fiscal Quarter period for which the applicable Pricing Certificate has
been delivered pursuant to subsection 6.1(iv):
 
-54-

--------------------------------------------------------------------------------





 
 
 
Leverage Ratio
 
LIBOR Rate
Margin
 
 
Base Rate Margin
 
Greater than or equal to   
 
3.50:1.00
 
3.50%
 
2.25%
 
Greater than or equal to
but less than
 
3.00:1.00
3.50:1.00
 
3.25%
 
2.00%
 
Less than
 
3.00:1.00
 
3.00%
 
1.75%



        (ii)  Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
LC Facility Loans shall bear interest through maturity as follows:
 
(a)  if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the Leverage Ratio for the four
Fiscal Quarter period for which the applicable Pricing Certificate has been
delivered pursuant to subsection 6.1(iv); or
 
(b)  if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate plus the
LIBOR Rate Margin set forth in the table below opposite the Leverage Ratio for
the four Fiscal Quarter period for which the applicable Pricing Certificate has
been delivered pursuant to subsection 6.1(iv):
 

 
 
 
Leverage Ratio
 
LIBOR Rate
Margin
 
 
Base Rate Margin
 
Greater than or equal to   
 
3.50:1.00
 
4.00%
 
2.75%
 
Less than
 
3.50:1.00
 
3.75%
 
2.50%

 
(iii)  Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the U.S.
Dollar Term Loans and the Synthetic Letter of Credit Loans shall bear interest
through maturity (a) if a Base Rate Loan, then at the sum of the Base Rate plus
2.00%, or (b) if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate
plus 3.00%.
 
(iv)  Subject to the provisions of subsections 2.2E, 2.2G and 2.7, (a)
Supplemental Canadian Dollar Term B Loans that are Canadian Prime Rate Loans
shall bear interest through maturity at the sum of the Canadian Prime Rate plus
2.25%, and (b) in respect of Supplemental Canadian Dollar Term B Loans that are
BA Loans Borrower shall pay to each Supplemental Canadian Dollar Term B Lender
that accepts or advances a BA Loan, as a condition of and at the time of such
acceptance or advance, a fee at the rate of the then Applicable Stamping Fee
calculated on the basis of a year of 365 days on the face amount at maturity (or
the principal amount in the case of a BA Equivalent Loan) of such Bankers’
Acceptance for the period from and including the date of acceptance (or advance
in the case of a BA Equivalent Loan) of such Bankers’ Acceptance for the period
from and including the date of acceptance to but excluding the maturity date of
such Bankers’ Acceptance.
 
-55-

--------------------------------------------------------------------------------


(v)  Upon delivery of the Pricing Certificate by Borrower to Administrative
Agent pursuant to subsection 6.1(iv), the Base Rate Margin and the LIBOR Rate
Margin shall automatically be adjusted in accordance with such Pricing
Certificate, such adjustment to become effective on the next succeeding Business
Day following the receipt by Administrative Agent of such Pricing Certificate;
provided that, if at any time a Pricing Certificate is not delivered at the time
required pursuant to subsection 6.1(iv), from the time such Pricing Certificate
was required to be delivered until delivery of such Pricing Certificate, the
applicable margins shall be the maximum percentage amount for the relevant Loan
set forth above.
 
(vi)  Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at the sum of the Base Rate plus
the applicable Base Rate Margin for Revolving Loans.
 
B.  Interest Periods. In connection with each LIBOR Rate Loan and BA Loan,
Borrower may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
"Interest Period") to be applicable to such Loan, which Interest Period shall
be, at Borrower’s option, (a) in respect of LIBOR Rate Loans, either a one, two,
three or six month period (or a nine or twelve month period if, at the time of
the relevant LIBOR Rate Loan, all Lenders participating therein agree to make an
interest period of such duration available) and (b) in respect of BA Loans,
either a one, two, three or six month period (in each case subject to
availability); provided that:
 
(i)  the initial Interest Period for any LIBOR Rate Loan or BA Loan shall
commence on the Funding Date in respect of such Loan, in the case of a Loan
initially made as a LIBOR Rate Loan or BA Loan, as applicable, or on the date
specified in the applicable Notice of Conversion/Continuation, in the case of a
Loan converted to a LIBOR Rate Loan or BA Loan, as applicable;
 
(ii)  in the case of immediately successive Interest Periods applicable to a
LIBOR Rate Loan or BA Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
 
-56-

--------------------------------------------------------------------------------


(iii)  if an Interest Period for a LIBOR Rate Loan would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that, if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day;
 
(iv)  no BA Loan shall mature on a day which is not a Business Day and if any
Interest Period for a BA Loan would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day;
 
(v)  if Borrower fails to provide a Notice of Conversion/Continuation in respect
of BA Loans within the time period required in subsection 2.2D, such BA Loans
shall automatically be converted into Canadian Prime Rate Loans on the last day
of the Interest Period applicable thereto;
 
(vi)  any Interest Period for a LIBOR Rate Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;
 
(vii)  no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date and no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date;
 
(viii)  no Interest Period with respect to any type of Term Loans shall extend
beyond a date on which Borrower is required to make a scheduled payment of
principal of such type of Term Loans, unless the sum of (a) the aggregate
principal amount of such type of Term Loans that are Base Rate Loans plus
(b) the aggregate principal amount of such type of Term Loans that are LIBOR
Rate Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount required to be paid on such type of Term Loans on
such date;
 
-57-

--------------------------------------------------------------------------------


(ix)  no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the date on which a permanent reduction of the Revolving
Loan Commitments is scheduled to occur unless the sum of (a) the aggregate
principal amount of Revolving Loans that are Base Rate Loans plus (b) the
aggregate principal amount of Revolving Loans that are LIBOR Rate Loans with
Interest Periods expiring on or before such date plus (c) the excess of the
Revolving Loan Commitments then in effect over the aggregate principal amount of
Revolving Loans then outstanding equals or exceeds the permanent reduction of
the Revolving Loan Commitments that is scheduled to occur on such date;
 
(x)  there shall be no more than 12 Interest Periods outstanding at any time;
and
 
(xi)  in the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan or BA Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month or 30 days, as applicable.
 
C.  Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4B(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).
 
D.  Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Term Loans, LC Facility Loans, Synthetic Letter of Credit Loans or
Revolving Loans equal to the Dollar Equivalent of $2,500,000 and multiples of
the Dollar Equivalent of $500,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a LIBOR Rate Loan or a BA
Loan, to continue all or any portion of such Loan equal to the Dollar Equivalent
of $2,500,000 and multiples of the Dollar Equivalent of $500,000 in excess of
that amount as a LIBOR Rate Loan or a BA Loan; provided, however, that a LIBOR
Rate Loan may only be converted into a Base Rate Loan and a BA Loan may only be
converted into a Canadian Prime Rate Loan on the expiration date of an Interest
Period applicable thereto.
 
-58-

--------------------------------------------------------------------------------


Borrower shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan or a Canadian Prime Rate Loan) and at least three
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a LIBOR Rate Loan or a BA Loan).
In lieu of delivering a Notice of Conversion/Continuation, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly notify each applicable Lender of the Loan subject to the
Notice of Conversion/Continuation.
 
E.  Default Rate. Upon the occurrence and during the continuation of any Event
of Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand at a
rate that is 2% per annum in excess of the interest rate otherwise payable under
this Agreement with respect to the applicable Loans (or, in the case of any such
fees and other amounts, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of LIBOR Rate Loans and BA Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such LIBOR Rate Loans or BA Loans, as applicable, shall thereupon
become Base Rate Loans or Canadian Prime Rate Loans, as applicable, and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans or Canadian Prime Rate Loans, as applicable. Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
 
F.  Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan or a Canadian Prime Rate Loan
being converted from a LIBOR Rate Loan or a BA Loan, as applicable, the date of
conversion of such LIBOR Rate Loan or BA Loan to such Base Rate Loan or Canadian
Prime Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan or a Canadian Prime Rate Loan being
converted to a LIBOR Rate Loan or a BA Loan, as applicable, the date of
conversion of such Base Rate Loan or Canadian Prime Rate Loan to such LIBOR Rate
Loan or BA Loan, as the case may be, shall be excluded; provided that if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.
 
G.  Maximum Rate. Notwithstanding the foregoing provisions of this
subsection 2.2, in no event shall the rate of interest payable by Borrower with
respect to any Loan exceed the maximum rate of interest permitted to be charged
under applicable law.
 
-59-

--------------------------------------------------------------------------------



2.3           
Fees.

 
A.  Commitment Fees. Borrower agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Closing Date to and
excluding the Revolving Loan Commitment Termination Date equal to the average of
the daily excess of the Revolving Loan Commitments over the sum of (i) the
aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) plus (ii) the Revolving Letter of Credit Usage
multiplied by a rate per annum equal to the percentage set forth in the table
below opposite the Leverage Ratio for the four Fiscal Quarter period for which
the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(iv):
 
 
Leverage Ratio
 
Commitment
Fee Percentage
 
3.00:1.00 or greater
 
0.50%
 
Less than 3.00:1.00
 
0.375%



such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and on the Revolving Loan
Commitment Termination Date. Upon delivery of the Pricing Certificate by
Borrower to Administrative Agent pursuant to subsection 6.1(iv), the applicable
commitment fee percentage shall automatically be adjusted in accordance with
such Pricing Certificate, such adjustment to become effective on the next
succeeding Business Day following the receipt by Administrative Agent of such
Pricing Certificate; provided that, if at any time a Pricing Certificate is not
delivered at the time required pursuant to subsection 6.1(iv), from the time
such Pricing Certificate was required to be delivered until delivery of such
Pricing Certificate, the applicable commitment fee percentage shall be the
maximum percentage amount set forth above.
 
B.  Other Fees. Borrower agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Borrower and
Administrative Agent or Co-Arrangers, as the case may be.
 

2.4           
Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties.

 
A.  Scheduled Payments of Term Loans.
 
(i)  U.S. Dollar Term Loans. Borrower shall make principal payments in Dollars
on the U.S. Dollar Term Loans in installments on the dates and in the amounts
set forth below:
 
-60-

--------------------------------------------------------------------------------


 


 
Date
 
Scheduled Repayment
of U.S. Dollar Term Loans
 
September 30, 2005
 
$575,000.00
 
December 31, 2005
 
$575,000.00
 
March 31, 2006
 
$575,000.00
 
June 30, 2006
 
$575,000.00
 
September 30, 2006
 
$575,000.00
 
December 31, 2006
 
$575,000.00
 
March 31, 2007
 
$575,000.00
 
June 30, 2007
 
$575,000.00
 
September 30, 2007
 
$575,000.00
 
December 31, 2007
 
$575,000.00
 
March 31, 2008
 
$575,000.00
 
June 30, 2008
 
$575,000.00
 
September 30, 2008
 
$575,000.00
 
December 31, 2008
 
$575,000.00
 
March 31, 2009
 
$575,000.00
 
June 30, 2009
 
$575,000.00
 
September 30, 2009
 
$575,000.00
 
December 31, 2009
 
$575,000.00
 
March 31, 2010
 
$575,000.00
 
June 30, 2010
 
$575,000.00
 
September 30, 2010
 
$575,000.00
 
December 31, 2010
 
$575,000.00
 
March 31, 2011
 
$575,000.00
 
June 30, 2011
 
$575,000.00
 
September 30, 2011
 
$575,000.00
 
December 31, 2011
 
$575,000.00
 
Term Loan Maturity Date
 
$215,141,325.77
 
TOTAL:
 
$230,091,325.77

 
 
 
 
 


 

 
 
-61-

--------------------------------------------------------------------------------


 
; provided that the scheduled installments of principal of the U.S. Dollar Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the U.S. Dollar Term Loans in accordance with
subsection 2.4B(iv); and provided, further, that the U.S. Dollar Term Loans and
all other amounts owed hereunder with respect to the U.S. Dollar Term Loans
shall be paid in full no later than the Term Loan Maturity Date, and the final
installment payable by Borrower in respect of the U.S. Dollar Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Borrower under this Agreement
with respect to the U.S. Dollar Term Loans.
 
(ii)  Supplemental Canadian Dollar Term B Loans. Borrower shall make principal
payments in Canadian Dollars on the Supplemental Canadian Dollar Term B Loans in
installments on the dates and in the amounts set forth below:
 


 
Date
 
Scheduled Repayment
of Supplemental Canadian Dollar Term B Loans
 
September 30, 2005
 
C$176,000.00
 
December 31, 2005
 
C$176,000.00
 
March 31, 2006
 
C$176,000.00
 
June 30, 2006
 
C$176,000.00
 
September 30, 2006
 
C$176,000.00
 
December 31, 2006
 
C$176,000.00
 
March 31, 2007
 
C$176,000.00
 
June 30, 2007
 
C$176,000.00
 
September 30, 2007
 
C$176,000.00
 
December 31, 2007
 
C$176,000.00
 
March 31, 2008
 
C$176,000.00
 
June 30, 2008
 
C$176,000.00
 
September 30, 2008
 
C$176,000.00
 
December 31, 2008
 
C$176,000.00
 
March 31, 2009
 
C$176,000.00
 
June 30, 2009
 
C$176,000.00
 
September 30, 2009
 
C$176,000.00
 
December 31, 2009
 
C$176,000.00
 
March 31, 2010
 
C$176,000.00
 
June 30, 2010
 
C$176,000.00
 
September 30, 2010
 
C$176,000.00
 
December 31, 2010
 
C$176,000.00
 
March 31, 2011
 
C$176,000.00
 
June 30, 2011
 
C$176,000.00
 
September 30, 2011
 
C$176,000.00
 
December 31, 2011
 
C$176,000.00
 
Term Loan Maturity Date
 
C$65,750,600.00
 
TOTAL:
 
C$70,326,600.00

 
 


 


-62-

--------------------------------------------------------------------------------


; provided that the scheduled installments of principal of the Supplemental
Canadian Dollar Term B Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Supplemental Canadian Dollar Term
B Loans in accordance with subsection 2.4B(iv); and provided, further, that the
Supplemental Canadian Dollar Term B Loans and all other amounts owed hereunder
with respect to the Supplemental Canadian Dollar Term B Loans shall be paid in
full no later than the Term Loan Maturity Date, and the final installment
payable by Borrower in respect of the Supplemental Canadian Dollar Term B Loans
on such date shall be in an amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by Borrower under this
Agreement with respect to the Supplemental Canadian Dollar Term B Loans.
 
B.  Prepayments and Unscheduled Reductions in Commitments.
 
(i)  Voluntary Prepayments. Borrower may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (New York City time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount. Borrower may, upon not less than
one Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans or Canadian Prime Rate Loans, and three Business Days’ prior written or
telephonic notice, in the case of LIBOR Rate Loans or BA Loans, in each case
given to Administrative Agent by 12:00 Noon (New York City time) on the date
required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (who shall promptly notify each Lender for the Loans to be
prepaid), at any time and from time to time prepay any Loans on any Business Day
in whole or in part in an aggregate minimum amount of (a) for Term Loans, the
Dollar Equivalent of $2,500,000 and multiples of the Dollar Equivalent of
$500,000 in excess of that amount and (b) for Revolving Loans, $1,000,000 and
multiples of $500,000 in excess of that amount; provided, however, that (x) a
LIBOR Rate Loan may only be prepaid on the expiration of the Interest Period
applicable thereto unless Borrower pays on such date of prepayment all amounts
owing to Lenders under subsection 2.6D and (y) BA Loans may not be repaid on any
day other than the last day of an Interest Period applicable thereto;
provided further that Borrower shall be permitted to defease any BA Loan by
depositing with Administrative Agent an amount (as specified by Administrative
Agent) sufficient to pay all amounts that will be due in respect of such BA Loan
at the end of the Interest Period applicable thereto. Notice of prepayment
having been given as aforesaid shall be irrevocable and the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in subsection 2.4B(iv).
 
(ii)  Voluntary Reductions of Commitments. Borrower may, upon not less than
three Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent (who shall promptly notify each Revolving Lender or LC
Facility Lender or Synthetic Letter of Credit Lender, as the case may be, of
such notice), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, (a) the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of the Revolving Loan Commitments shall be in an aggregate minimum
amount of $1,000,000 and multiples of $500,000 in excess of that amount, (b) the
LC Facility Commitments in an amount up to the amount by which the LC Facility
Commitments exceed the Total Utilization of LC Facility Commitments at the time
of such proposed termination or reduction; provided that any such partial
reduction of the LC Facility Commitments shall be in an aggregate minimum amount
of $2,500,000 and multiples of $500,000 in excess of that amount, and (c) the
Synthetic Letter of Credit Commitments in an amount up to the amount by which
the Synthetic Letter of Credit Commitments exceed the Total Utilization of
Synthetic Letter of Credit Commitments at the time of such proposed termination
or reduction; provided that any such partial reduction of the Synthetic Letter
of Credit Commitments shall be in an aggregate minimum amount of $1,000,000 and
multiples of $500,000 in excess of that amount. Borrower’s notice to
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Loan Commitments or LC Facility
Commitment or Synthetic Letter of Credit Commitments, as the case may be, shall
be effective on the date specified in Borrower’s notice and shall reduce the
Revolving Loan Commitment, LC Facility Commitment or Synthetic Letter of Credit
Commitment, as the case may be, of each Revolving Lender, LC Facility Lender or
Synthetic Letter of Credit Lender, respectively, proportionately to its Pro Rata
Share. Any such voluntary reduction of the Revolving Loan Commitments or LC
Facility Commitment or Synthetic Letter of Credit Commitments, as the case may
be, shall be applied as specified in subsection 2.4B(iv).
 
-63-

--------------------------------------------------------------------------------


(iii)  Mandatory Prepayments. The Loans shall be prepaid in the amounts and
under the circumstances set forth below, all such prepayments and/or reductions
to be applied as set forth below or as more specifically provided in
subsection 2.4B(iv):
 
(a)  Prepayments From Net Asset Sale Proceeds. Within 3 Business Days of receipt
by Parent or any of its Subsidiaries of any Net Asset Sale Proceeds in respect
of Asset Sales in an aggregate amount in excess of $5,000,000 in any Fiscal Year
(any such Net Asset Sale Proceeds being the "Repayable Net Asset Sale
Proceeds"), Borrower shall either (1) prepay the Loans in an aggregate amount
equal to 100% of such Repayable Net Asset Sale Proceeds or (2) so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing, deliver to Administrative Agent an Officer’s Certificate setting
forth (x) that portion of such Repayable Net Asset Sale Proceeds that Parent or
such Subsidiary intends to reinvest in equipment or other productive assets of
the general type used in the business of Parent and its Subsidiaries within
365 days of such date of receipt and (y) the proposed use of such portion of the
Net Asset Sale Proceeds and such other information with respect to such
reinvestment as Administrative Agent may reasonably request, and Parent shall,
or shall cause one or more of its Subsidiaries to, promptly and diligently apply
such portion to such reinvestment purposes; provided, however, that pending such
reinvestment, such portion of the Repayable Net Asset Sale Proceeds shall be
applied to prepay outstanding Revolving Loans (without a reduction in Revolving
Loan Commitments) to the full extent thereof. In addition, Borrower shall, no
later than 365 days after receipt of such Repayable Net Asset Sale Proceeds that
have not theretofore been applied to the Obligations or that have not been so
reinvested as provided above, make an additional prepayment of the Loans in the
full amount of all such Repayable Net Asset Sale Proceeds.
 
(b)  Prepayments from Net Insurance/Condemnation Proceeds. No later than the
third Business Day following the date of receipt by Administrative Agent or by
Parent or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds
that are required to be applied to prepay the Loans pursuant to the provisions
of subsection 6.4C, Borrower shall prepay the Loans in an aggregate amount equal
to 100% of such Net Insurance/Condemnation Proceeds.
 
(c)  Prepayments Due to Issuance of Equity Securities. On the first Business Day
following receipt by Parent (or, solely in the case of clause (z) below,
Holdings) or any of its Subsidiaries of the Cash proceeds (any such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
being "Net Equity Securities Proceeds") from (x) the issuance of any equity
Securities of Parent or any of its Subsidiaries (other than the Sponsor
Preferred Stock), (y) any capital contribution to Parent by any holder of equity
Securities thereof (other than Net Equity Securities Proceeds from any capital
contribution to Parent by Holdings with the proceeds of equity Securities issued
by Holdings to the Equity Investors) or (z) the initial public offering of
equity Securities of Holdings or any successors thereto, Borrower shall apply an
aggregate amount equal to 50% of such Net Equity Securities Proceeds to prepay
the Loans; provided that if the Applicable Leverage Ratio is less than 3.00:1.00
at the time of such issuance (after giving pro forma effect to the intended
application of such proceeds), no portion of such Net Equity Securities Proceeds
shall be required to be prepaid (except as shall be prepaid in such intended
application).
 
-64-

--------------------------------------------------------------------------------


(d)  Prepayments Due to Issuance of Debt Securities. On the first Business Day
following receipt by Parent or any of its Subsidiaries of the Cash proceeds (any
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses, being "Net Debt Securities Proceeds") from the issuance of
any debt Securities of Parent or any of its Subsidiaries (other than
Indebtedness permitted pursuant to subsection 7.1, other than as set forth in
subsection 7.1(xi)), Borrower shall prepay the Loans in an aggregate amount
equal to 100% of such Net Debt Securities Proceeds; provided that, in the case
of Net Debt Securities Proceeds from any debt Securities issued under subsection
7.1(xi), Borrower shall apply at least 50% of such Net Debt Securities Proceeds
to repay the outstanding Term Loans and may apply the remaining 50% of such Net
Debt Securities Proceeds in accordance with subsection 7.1(xi)(a)(1).
 
(e)  Prepayments from Excess Cash Flow. In the event that there shall be Excess
Cash Flow for any Fiscal Year (commencing with Fiscal Year 2003), Borrower
shall, no later than 90 days (the "Excess Cash Flow Payment Date") (or no later
than 5 Business Days after any earlier date on which Borrower may be required to
deliver year-end financial statements pursuant to subsection 6.1(iii); provided
that such date is no later than the Excess Cash Flow Payment Date) after the end
of such Fiscal Year, prepay the Loans in an aggregate amount equal to 50% of
such Excess Cash Flow; provided that for any Fiscal Year in which the Applicable
Leverage Ratio as at the last day thereof is less than 3.00:1.00, no portion of
the Excess Cash Flow shall be required to be prepaid; and provided, further,
that such mandatory prepayment shall be required only in an amount equal to the
amount necessary to reduce the Applicable Leverage Ratio, as at the last day of
the immediately preceding Fiscal Year, to 3.00:1.00.
 
(f)  Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations. Concurrently with any prepayment of the Loans pursuant
to subsections 2.4B(iii)(a)-(e), Borrower shall deliver to Administrative Agent
an Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net
Equity Securities Proceeds, Net Debt Securities Proceeds or Excess Cash Flow, as
the case may be, that gave rise to such prepayment and/or reduction. In the
event that Borrower shall subsequently determine that the actual amount was
greater than the amount set forth in such Officer’s Certificate, Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to the
amount of such excess, and Borrower shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional amount resulting in such excess.
 
(g)  Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitments. Borrower shall from time to time prepay first the Swing Line Loans
and second the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitments then in effect.
 
-65-

--------------------------------------------------------------------------------


(h)  Prepayments Due to Reductions or Restrictions of LC Facility Commitments.
Borrower shall from time to time prepay the LC Facility Loans to the extent
necessary so that the Total Utilization of LC Commitments shall not at any time
exceed the LC Facility Commitments then in effect.
 
(i)  Prepayments Due to Reductions or Restrictions of Synthetic Letter of Credit
Commitments. Borrower shall from time to time prepay the Synthetic Letter of
Credit Loans to the extent necessary so that the Total Utilization of Synthetic
Letter of Credit Commitments shall not at any time exceed the Synthetic Letter
of Credit Commitments then in effect.
 
(iv)  Application of Prepayments.
 
(a)  Application of Voluntary Prepayments by Type of Loans and Order of
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Borrower in the applicable notice of prepayment;
provided that in the event Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Swing Line Loans to the full extent thereof, second to repay
outstanding Revolving Loans and/or LC Facility Loans and/or Synthetic Letter of
Credit Loans, as the case may be, to the full extent thereof, and third to repay
outstanding Term Loans to the full extent thereof. Any voluntary prepayments of
the Revolving Loans and the LC Facility Loans and the Synthetic Letter of Credit
Loans pursuant to subsection 2.4B(i) shall be applied to prepay the Revolving
Loans and the LC Facility Loans and the Synthetic Letter of Credit Loans on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof). Any voluntary prepayments of Synthetic Letter of Credit Loans shall,
to the extent of the excess of the Synthetic Letter of Credit Commitments
(determined after giving effect to any reductions of the Synthetic Letter of
Credit Commitments occurring simultaneously with such prepayments) over the
Total Utilization of Synthetic Letter of Credit Commitments, be retained by
Administrative Agent and applied to increase the amount of each Synthetic Letter
of Credit Lender’s Credit-Linked Deposit in an amount equal to such Synthetic
Letter of Credit Lender’s Pro Rata Share of such excess. Any voluntary
prepayments of Term Loans pursuant to subsection 2.4B(i) shall be applied to
prepay all Term Loans on a pro rata basis (in accordance with the Dollar
Equivalent of the respective outstanding principal amounts thereof) and to
reduce the scheduled installments of principal of all Term Loans set forth in
subsection 2.4A on a pro rata basis (in accordance with the Dollar Equivalent of
the respective outstanding principal amounts thereof) to each remaining
scheduled installment of principal of such Term Loans set forth in
subsection 2.4A. The Canadian Dollar Equivalent of the portion of any voluntary
prepayments allocable to the Supplemental Canadian Dollar Term B Loans in
accordance with the immediately preceding sentence shall be paid to
Administrative Agent in Canadian Dollars.
 
(b)  Application of Mandatory Prepayments by Type of Loans. Except as provided
in subsection 2.4D, any amount required to be applied as a mandatory prepayment
of the Loans pursuant to subsections 2.4B(iii)(a)-(f) shall be applied, subject
to subsection 2.4B(iv)(c), to prepay all Term Loans to the full extent thereof;
provided that, at all times after the payment in full of all Term Loans under
this Agreement, any such amount shall be applied first to prepay the Swing Line
Loans to the full extent thereof, and second, to the extent of any remaining
portion of such amount, to prepay the Revolving Loans and/or the LC Facility
Loans and/or the Synthetic Letter of Credit Loans, as the case may be, to the
full extent thereof.
 
-66-

--------------------------------------------------------------------------------


(c)  Notice of Mandatory Prepayments; Right of Term Lenders to Decline Mandatory
Prepayments. Borrower shall deliver written notice of the proposed date and
amount of any mandatory prepayment required to be made pursuant to subsection
2.4B(iii) by no later than 12:00 noon (New York City time) at least five
Business Days prior to the date of such proposed mandatory prepayment.
Administrative Agent shall promptly notify the Term Lenders of the proposed date
and amount of such mandatory prepayment. Notwithstanding anything to the
contrary set forth herein, any Term Lender may elect, by notice to
Administrative Agent in writing or by fax in the manner specified in such notice
at least three Business Days prior to the proposed date of such mandatory
prepayment, to decline all (but not a portion) of its pro rata share of such
mandatory prepayment (such declined amounts, the "Declined Proceeds"). By prompt
notice from Administrative Agent, any Declined Proceeds shall be offered to the
Term Lenders not so declining such mandatory prepayment (with such Term Lenders
having the right to decline any mandatory prepayment with Declined Proceeds by
notice to Administrative Agent in writing or by fax in the manner specified in
such notice at least two Business Days prior to the proposed date of such
mandatory prepayment). To the extent Term Lenders elect to decline their pro
rata share of such Declined Proceeds, any remaining Declined Proceeds may be
retained by Borrower.
 
(d)  Application of Mandatory Prepayments of Term Loans to Term Loans and the
Scheduled Installments of Principal Thereof. Any mandatory prepayments of the
Term Loans pursuant to subsection 2.4B(iii) shall be applied to prepay all
Term Loans on a pro rata basis (in accordance with the Dollar Equivalent of the
respective outstanding principal amounts thereof) and shall be applied to reduce
the scheduled installments of principal of all Term Loans as set forth in
subsection 2.4A on a pro rata basis (in accordance with the Dollar Equivalent of
the respective outstanding principal amounts thereof) to each remaining
scheduled installment of principal of such Term Loans set forth in
subsection 2.4A that is unpaid at the time of such prepayment. The Canadian
Dollar Equivalent of the portion of any mandatory prepayments allocable to the
Supplemental Canadian Dollar Term B Loans in accordance with the immediately
preceding sentence shall be paid to Administrative Agent in Canadian Dollars.
 
(e)  Application of Mandatory Prepayments of Revolving Loans, LC Facility Loans
and Synthetic Letter of Credit Loans. Any mandatory prepayments of the Revolving
Loans, the LC Facility Loans or the Synthetic Letter of Credit Loans, as the
case may be, pursuant to subsection 2.4B(iii) shall be applied to prepay the
Revolving Loans, the LC Facility Loans and the Synthetic Letter of Credit Loans
on a pro rata basis (in accordance with the respective outstanding principal
amounts thereof). Any mandatory prepayments of Synthetic Letter of Credit Loans
shall, to the extent of the excess of the Synthetic Letter of Credit Commitments
(determined after giving effect to any reductions of the Synthetic Letter of
Credit Commitments occurring simultaneously with such prepayments) over the
Total Utilization of Synthetic Letter of Credit Commitments, be retained by
Administrative Agent and applied to increase the amount of each Synthetic Letter
of Credit Lender’s Credit-Linked Deposit in an amount equal to such Synthetic
Letter of Credit Lender’s Pro Rata Share of such excess.
 
-67-

--------------------------------------------------------------------------------


(f)  Application of Prepayments to Base Rate Loans, Canadian Prime Rate Loans,
LIBOR Rate Loans and BA Loans. Considering Term Loans, Revolving Loans,
Synthetic Letter of Credit Loans and LC Facility Loans being prepaid separately,
any voluntary prepayment thereof, and any mandatory prepayment thereof whereby
all Term Lenders shall have accepted such mandatory prepayment, shall be applied
first pro rata to Base Rate Loans and Canadian Prime Rate Loans to the full
extent thereof before pro rata application to LIBOR Rate Loans and BA Loans, in
each case in a manner that minimizes the amount of any payments required to be
made by Borrower pursuant to subsection 2.6D. If some but not all Term Lenders
shall have accepted any mandatory prepayment made pursuant to subsection
2.4B(iii), then the aggregate amount of such mandatory prepayment shall be
allocated ratably to each outstanding Term Loan of the accepting Term Lenders,
regardless of whether such Term Loans are Base Rate Loans, Canadian Prime Rate
Loans, LIBOR Rate Loans or BA Loans (and in the case of all such LIBOR Rate
Loans and BA Loans, such mandatory prepayment shall be allocated ratably among
all such Term Loans as to which a single Interest Period is in effect).
 
C.  General Provisions Regarding Payments.
 
(i)  Manner and Time of Payment. All payments by Borrower of principal,
interest, fees and other Obligations shall be made in Dollars (or, in the case
of the Supplemental Canadian Dollar Term B Loans, in Canadian Dollars) in same
day funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 12:00 Noon (New
York City time) on the date due at the Funding and Payment Office for the
account of Lenders; funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day. Borrower hereby authorizes Administrative Agent to
charge any accounts Administrative Agent may have in Borrower’s name in order to
cause timely payment to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).
 
(ii)  Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest before application to principal.
 
(iii)  Apportionment of Payments. Aggregate principal and interest payments in
respect of Term Loans, LC Facility Loans, Synthetic Letter of Credit Loans,
Swing Line Loans and Revolving Loans shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares. Administrative Agent shall promptly distribute to
each Lender its Pro Rata Share of all such payments received by Administrative
Agent and the commitment fees of such Lender, if any, when received by
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4C(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans or Canadian
Prime Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate Loans or BA
Loans, as applicable, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
(iv)  Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the preceding Business Day.
 
-68-

--------------------------------------------------------------------------------


(v)  Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Borrower hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.
 
D.  Application of Proceeds of Collateral and Payments after Event of Default.
 
Upon the occurrence and during the continuation of an Event of Default, either
if requested by Requisite Lenders or upon termination of the Revolving Loan
Commitments (a) all payments received on account of the Obligations, whether
from Borrower, from any Guarantor or otherwise, shall be applied by
Administrative Agent against the Obligations and (b) all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
may, in the discretion of Administrative Agent, be held by Administrative Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent against, the applicable Secured Obligations (as
defined in such Collateral Document), in each case in the following order of
priority:
 
(i)  to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3B), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;
 
(ii)  thereafter, to the payment of accrued fees described in subsection 2.3A or
B or subsection 3.2 and accrued interest, in each case for the ratable benefit
of the Lenders to whom such fees and interest are owed;
 
(iii)  thereafter, to the payment of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among Administrative Agent, the
Swing Line Lender and any Issuing Lender pro rata in accordance with the amount
of Unfunded Advances/Participations owed to them);
 
(iv)  thereafter, to the payment of the principal amount of all Loans
(including, without limitation, the principal amount of Swing Line Loans and
assignments of Swing Line Loans that have been purchased under
subsection 2.1A(iii)(c)) for the ratable benefit of the Lenders (including,
without limitation, the Swing Line Lender in its capacity as such and as a
Revolving Lender);
 
-69-

--------------------------------------------------------------------------------


(v)  thereafter, to the payment of all other Obligations for the ratable benefit
of the holders thereof (subject to the provisions of subsection 2.4C(ii)
hereof); and
 
(vi)  thereafter, to the payment to or upon the order of such Loan Party or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
 

2.5           
Use of Proceeds.

 
A.  Supplemental Term B Loans; Supplemental Canadian Dollar Term B Loans. The
proceeds of the Supplemental Term B Loans and the Supplemental Canadian Dollar
Term B Loans shall be applied by Borrower (i) to fund a portion of the
consideration in respect of the Aluma Acquisition and (ii) to pay Transaction
Costs.
 
B.  Revolving Loans; LC Facility Loans; Swing Line Loans. The proceeds of
(x) any Revolving Loans made on the Restatement Date (the aggregate principal
amount of which shall not exceed $5,000,000) shall be applied (i) to fund a
portion of the consideration in respect of the Aluma Acquisition and (ii) to pay
Transaction Costs and (y) any Revolving Loans, any LC Facility Loans, Synthetic
Letter of Credit Loans and any Swing Line Loans made after the Restatement Date
shall be applied by Borrower for working capital and other general corporate
purposes, which may include the making of intercompany loans to any of
Borrower’s Subsidiaries, in accordance with subsection 7.1(iv), for their own
general corporate purposes and to finance Permitted Acquisitions.
 
C.  Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.
 

2.6           
Special Provisions Governing LIBOR Rate Loans and BA Loans.

 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans and BA Loans
as to the matters covered:
 
A.  Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be conclusive and binding upon all parties) the interest rate that shall
apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.
 
-70-

--------------------------------------------------------------------------------


B.  Inability to Determine Applicable Interest Rate.
 
(i)  In the event that Administrative Agent shall have determined (which
determination shall be conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted LIBOR Rate, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist and (ii) any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be for a Base Rate Loan.
 
(ii)  In the event that Administrative Agent (in consultation with its Toronto
branch) shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) that there does not exist a normal market in Canada for the purchase and
sale of bankers’ acceptances, then, and in any such event, Administrative Agent
shall within a reasonable time thereafter give notice (if by telephone confirmed
in writing) to Borrower and each of the Supplemental Canadian Dollar Term B
Lenders of such determination. Thereafter, BA Loans shall no longer be available
until such time as Administrative Agent notifies Borrower and the Supplemental
Canadian Dollar Term B Lenders that the circumstances giving rise to such notice
by Administrative Agent no longer exist (which notice Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion/Continuation given by Borrower with
respect to BA Loans that have not yet been incurred shall be deemed rescinded by
Borrower. Any maturing BA Loans shall thereafter, and until contrary notice is
provided by Administrative Agent, be continued as a Canadian Prime Rate Loan.
 
C.  Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be conclusive
and binding upon all parties hereto but shall be made only after consultation
with Borrower and Administrative Agent) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an "Affected
Lender" and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (b) to the extent such determination
by the Affected Lender relates to a LIBOR Rate Loan then being requested by
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding LIBOR Rate Loans (the "Affected Loans")
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by
law, and (d) the Affected Loans shall automatically convert into Base Rate Loans
on the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, Borrower shall have the option, subject to
the provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice
of Conversion/Continuation as to all Lenders by giving notice (by telefacsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms of this Agreement.
 
-71-

--------------------------------------------------------------------------------


D.  Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans or BA Loans and any loss, expense or liability
sustained by that Lender in connection with the liquidation or re-employment of
such funds) which that Lender may sustain: (i) if for any reason (other than a
default by that Lender) a borrowing of any LIBOR Rate Loan or any BA Loan does
not occur on a date specified therefor in a Notice of Borrowing or a telephonic
request therefor, or a conversion to or continuation of any LIBOR Rate Loan or
any BA Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request therefor, (ii) if any prepayment
or other principal payment or any conversion of any of its LIBOR Rate Loans or
BA Loans (including any prepayment or conversion occasioned by the circumstances
described in subsection 2.6C) occurs on a date prior to the last day of an
Interest Period applicable to that Loan, (iii) if any prepayment of any of its
LIBOR Rate Loans or BA Loans is not made on any date specified in a notice of
prepayment given by Borrower, or (iv) as a consequence of any other default by
Borrower in the repayment of its LIBOR Rate Loans or BA Loans when required by
the terms of this Agreement.
 
E.  Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of that Lender.
 
F.  Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its LIBOR Rate Loans
through the purchase of a LIBOR deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an amount
equal to the amount of such LIBOR Rate Loan and having a maturity comparable to
the relevant Interest Period, whether or not its LIBOR Rate Loans had been
funded in such manner.
 
G.  LIBOR Rate Loans and BA Loans After Default. After the occurrence of and
during the continuation of a Potential Event of Default or an Event of Default,
(i) Borrower may not have a Loan be made or maintained as, or converted to, a
LIBOR Rate Loan or a BA Loan after the expiration of any Interest Period then in
effect for that Loan and (ii) subject to the provisions of subsection 2.6D, any
Notice of Borrowing or Notice of Conversion/Continuation given by Borrower with
respect to a requested borrowing or conversion/continuation that has not yet
occurred shall be deemed to be for a Base Rate Loan or a Canadian Prime Rate
Loan, as applicable, or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by Borrower.
 

2.7           
Increased Costs; Taxes; Capital Adequacy.

 
A.  Compensation for Increased Costs. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (including any Issuing Lender) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or other Government Authority, in each case that
becomes effective after the Closing Date (or, in respect of the Supplemental
Term B Loan or the Supplemental Canadian Dollar Term B Loan of any Lender, the
Restatement Date), or compliance by such Lender with any guideline, request or
directive issued or made after the Closing Date (or, in respect of the
Supplemental Term B Loan or the Supplemental Canadian Dollar Term B Loan of any
Lender, the Restatement Date) by any central bank or other Government Authority
(whether or not having the force of law):
 
-72-

--------------------------------------------------------------------------------


(i)  subjects such Lender to any additional Tax with respect to this Agreement
or any of its obligations hereunder (including with respect to issuing or
maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder;
 
(ii)  imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Rate Loans that are reflected in the definition of LIBOR Rate);
or
 
(iii)  imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the London or Canadian
interbank markets;
 
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.
 
B.  Taxes.
 
(i)  Payments to Be Free and Clear. All sums payable by Borrower under this
Agreement and the other Loan Documents shall be paid free and clear of, and
without any deduction or withholding on account of, any Tax imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of Borrower or
by any federation or organization of which the United States of America or any
such jurisdiction is a member at the time of payment, except to the extent such
Taxes are imposed by law.
 
(ii)  Grossing-up of Payments. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Borrower to Administrative Agent or any Lender under any of
the Loan Documents:
 
(a)  Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
 
(b)  Borrower shall pay any such Tax when such Tax is due, such payment to be
made (if the liability to pay is imposed on Borrower) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
 
-73-

--------------------------------------------------------------------------------


(c)  the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and
 
(d)  within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;
 
provided that no such amount shall be required to be paid to any Lender under
clause (c) above except to the extent that any change after the date on which
such Lender became a Lender in any such requirement for a deduction, withholding
or payment as is mentioned therein shall result in an increase in the rate of
such deduction, withholding or payment from that in effect on the date on which
such Lender became a Lender, in respect of payments to such Lender.
 
(iii)  Evidence of Exemption from U.S. Withholding Tax.
 
(a)  Each Non-US Lender shall, to the extent not previously delivered under the
Existing Credit Agreement, deliver to Administrative Agent and to Borrower, on
or prior to the Restatement Date or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender, and at such other times as may
be necessary in the determination of Borrower or Administrative Agent (each in
the reasonable exercise of its discretion), two original copies of Internal
Revenue Service Form W-8BEN (claiming eligibility of the Non-US Lender for
benefits of an income tax treaty to which the United States is a party) or
W-8ECI (or any successor forms) properly completed and duly executed by such
Lender, or, in the case of a Non-US Lender claiming exemption from United States
federal withholding tax under Section 881(c) of the Internal Revenue Code with
respect to payments of "portfolio interest", a form W-8BEN, and a certificate of
such Lender certifying that such Lender is not (i) a "bank" for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a ten-percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code) of Borrower or Parent or (iii) a controlled foreign corporation related to
Borrower (within the meaning of Section 864(d)(4) of the Internal Revenue Code)
in each case together with any other certificate or statement of exemption
required under the Internal Revenue Code or the regulations issued thereunder to
establish that such Lender is not subject to United States withholding tax with
respect to any payments to such Lender of interest payable under any of the Loan
Documents.
 
(b)  Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall, to the extent not previously delivered
under the Existing Credit Agreement, deliver to Administrative Agent and to
Borrower, on or prior to the Restatement Date or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender, or on such later
date when such Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (1) two original copies of the forms or
statements required to be provided by such Lender under subsection 2.7B(iii)(a),
properly completed and duly executed by such Lender, to establish that the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account is not subject to United States withholding tax, and (2) two
original copies of Internal Revenue Service Form W-8IMY (or any successor forms)
properly completed and duly executed by such Lender, together with any
information, if any, such Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.
 
-74-

--------------------------------------------------------------------------------


(c)  Each Non-US Lender hereby agrees, from time to time after the initial
delivery by such Lender of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Lender shall promptly
(1) deliver to Administrative Agent and to Borrower two original copies of
renewals, amendments or additional or successor forms, properly completed and
duly executed by such Lender, together with any other certificate or statement
of exemption required in order to confirm or establish that such Lender is not
subject to United States withholding tax with respect to payments to such Lender
under the Loan Documents and, if applicable, that such Lender does not act for
its own account with respect to any portion of such payment, or (2) notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.
 
(d)  Borrower shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii), (1) with respect to any Tax
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender chooses to transmit with an
Internal Revenue Service Form W-8IMY pursuant to subsection 2.7B(iii)(b)(2) or
(2) if such Lender shall have failed to satisfy the requirements of clause (a),
(b) or (c)(1) of this subsection 2.7B(iii); provided that if such Lender shall
have satisfied the requirements of subsection 2.7B(iii)(a) on the date such
Lender became a Lender, nothing in this subsection 2.7B(iii)(d) shall relieve
Borrower of its obligation to pay any amounts pursuant to subsection 2.7B(ii)(c)
in the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described in subsection 2.7B(iii)(a).
 
(iv)  Refunds. If Administrative Agent or a Lender receives a refund of any Tax
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.7B, it shall pay
over such refund to Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section 2.7B with respect to
the Tax giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender (including any Tax imposed with respect to
such refund) as is determined by Administrative Agent or Lender in good faith
and in its sole discretion, and without interest (other than any interest paid
by the relevant taxing or other authority with respect to such refund); provided
that Borrower, upon the request of Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant taxing or
other authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
taxing or other authority. This Section 2.7B(iv) shall not be construed to
require Administrative Agent or any Lender to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to
Borrower or any other person.
 
C.  Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the Closing Date (or,
in respect of the Supplemental Term B Loan or the Supplemental Canadian Dollar
Term B Loan of any Lender, the Restatement Date) of any law, rule or regulation
(or any provision thereof) regarding capital adequacy, or any change therein or
in the interpretation or administration thereof by any Government Authority
charged with the interpretation or administration thereof, or compliance by any
Lender with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Government Authority, has
or would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Commitments or Letters of Credit or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in
subsection 2.8A, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.
 
-75-

--------------------------------------------------------------------------------


 

2.8           
Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.

 
A.  Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
 
B.  Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under
subsection 2.7, use reasonable effort to make, issue, fund or maintain the
Commitments of such Lender or the Affected Loans or Letters of Credit of such
Lender or Issuing Lender through another lending or letter of credit office of
such Lender or Issuing Lender, if (i) as a result thereof the circumstances
which would cause such Lender to be an Affected Lender would cease to exist or
the additional amounts which would otherwise be required to be paid to such
Lender or Issuing Lender pursuant to subsection 2.7 would be materially reduced
and (ii) as determined by such Lender or Issuing Lender in its sole discretion,
such action would not otherwise be disadvantageous to such Lender or Issuing
Lender; provided that such Lender or Issuing Lender will not be obligated to
utilize such other lending or letter of credit office pursuant to this
subsection 2.8B unless Borrower agrees to pay all incremental expenses incurred
by such Lender or Issuing Lender as a result of utilizing such other lending or
letter of credit office as described above.
 

2.9           
Replacement of a Lender.

 
If Borrower receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a "Non-Consenting Lender") refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to subsection 10.6, requires consent of 100% of the Lenders (and such amendment,
modification or waiver shall have been approved by Requisite Lenders) or 100% of
the Lenders with Obligations directly affected or a Lender becomes an Affected
Lender (any such Lender, a "Subject Lender"), so long as (i) no Event of Default
shall have occurred and be continuing and Borrower has obtained a commitment
from another Lender or an Eligible Assignee to purchase at par the Subject
Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing
Lender (such as a "back-to-back" letter of credit) are made) and (iii), if
applicable, the Subject Lender is unwilling to withdraw the notice delivered to
Borrower pursuant to subsection 2.8 and/or is unwilling to remedy its default
upon 10 days prior written notice to the Subject Lender and Administrative
Agent, Borrower may require the Subject Lender to assign all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 10.1B; provided that, prior
to or concurrently with such replacement, (1) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including an amount equal to the amount of its LC Facility Certificates of
Deposit and its Credit-Linked Deposit (if any) and all amounts under subsections
2.6D, 2.7 and/or 2.8B (if applicable)) through such date of replacement and a
release from its obligations under the Loan Documents, (2) the processing fee
required to be paid by subsection 10.1B(i), if applicable, shall have been paid
to Administrative Agent by Borrower, and (3) all of the requirements for such
assignment contained in subsection 10.1B, including, without limitation, the
consent of Administrative Agent (if required) and the receipt by Administrative
Agent of an executed Assignment Agreement executed by the assignee
(Administrative Agent being granted hereby an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Subject Lender as assignor, any Assignment Agreement necessary to
effectuate any assignment of such Subject Lender’s interests hereunder in the
circumstances contemplated by this subsection 2.9) and other supporting
documents, have been fulfilled, and (4) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Borrower also requires each other Subject Lender that
is a Non-Consenting Lender to assign its Loans and Commitments. Alternatively,
if a Lender is a Non-Consenting Lender solely because it refused to consent to
an amendment, modification or waiver that required the consent of 100% of
Lenders with Obligations directly affected thereby (which amendment,
modification or waiver did not accordingly require the consent of 100% of all
Lenders), the Loans and Commitments of such Non-Consenting Lender that are
subject to the assignments required by this subsection 2.9 may, at the option of
Borrower, include only those Loans and Commitments that constitute the
Obligations directly affected by the amendment, modification or waiver to which
such Non-Consenting Lender refused to provide its consent. Without the consent
of Administrative Agent, (I) the LC Facility Certificate of Deposit funded by
any LC Facility Lender shall not be released in connection with any assignment
of its LC Facility Commitment, but shall instead be purchased by the relevant
assignee and continue to be held for application (if not already applied)
pursuant to subsections 3.3B(ii) and 3.3C(i)(b) in respect of such assignee’s
obligations under the LC Facility Commitment assigned to it and (II) the
Credit-Linked Deposit funded by any Synthetic Letter of Credit Lender shall not
be released in connection with any assignment of its Synthetic Letter of Credit
Commitment, but shall instead be purchased by the relevant assignee and continue
to be held for application (if not already applied) pursuant to
subsections 3.3B(iii) and 3.3C(i)(c) in respect of such assignee’s obligations
under the Synthetic Letter of Credit Commitment assigned to it.
 
-76-

--------------------------------------------------------------------------------


 
Section 3.    LETTERS OF CREDIT
 

3.1           
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

 
A.  Letters of Credit. 
 
(i)  Revolving Letters of Credit. In addition to Borrower requesting that
Revolving Lenders make Revolving Loans pursuant to subsection 2.1A(ii) and that
Swing Line Lender make Swing Line Loans pursuant to subsection 2.1A(iii),
Borrower may request, in accordance with the provisions of this subsection 3.1,
from time to time during the period from the Closing Date to but excluding the
30th day prior to the Revolving Loan Commitment Termination Date, that one or
more Revolving Lenders issue Revolving Letters of Credit payable on a sight
basis for the account of Borrower for the purposes specified in the definitions
of Commercial Letters of Credit and Standby Letters of Credit. Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties of Borrower herein set forth, any one or more Revolving Lenders
may, but (except as provided in subsection 3.1B(iii)) shall not be obligated to,
issue such Revolving Letters of Credit in accordance with the provisions of this
subsection 3.1; provided that Borrower shall not request that any Revolving
Lender issue (and no Revolving Lender shall issue):
 
(a)  any Revolving Letter of Credit if, after giving effect to such issuance,
the Total Utilization of Revolving Loan Commitments would exceed the Revolving
Loan Commitments then in effect;
 
(b)  any Revolving Letter of Credit if, after giving effect to such issuance,
the Revolving Letter of Credit Usage would exceed $35,000,000;
 
(c)  any Standby Letter of Credit having an expiration date later than the
earlier of (1) ten days prior to the Revolving Loan Commitment Termination Date
and (2) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (2) shall not
prevent any Revolving Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Revolving Issuing Lender elects not to extend
for any such additional period; and provided, further, that such Revolving
Issuing Lender shall elect not to extend such Standby Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time such Revolving
Issuing Lender must elect whether or not to allow such extension;
 
-77-

--------------------------------------------------------------------------------


(d)  any Standby Letter of Credit issued for the purpose of supporting (1) trade
payables or (2) any Indebtedness constituting "antecedent debt" (as that term is
used in Section 547 of the Bankruptcy Code);
 
(e)  any Commercial Letter of Credit having an expiration date (1) later than
the earlier of (x) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (y) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (2) that is otherwise
unacceptable to the applicable Revolving Issuing Lender in its reasonable
discretion; or
 
(f)  any Revolving Letter of Credit denominated in a currency other than
Dollars.
 
(ii)  LC Facility Letters of Credit. In addition, Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the 30th day prior to the
Revolving Loan Commitment Termination Date, that one or more LC Facility Lenders
issue LC Facility Letters of Credit payable on a sight basis for the account of
Borrower for the purposes specified in the definition of Standby Letters of
Credit. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrower herein set forth, any one or
more LC Facility Lenders may but (except as provided in subsection 3.1B(iii))
shall not be obligated to, issue such Letter of Credit in accordance with the
provisions of this subsection 3.1; provided that Borrower shall not request that
any LC Facility Lender issue (and no LC Facility Lender shall issue):
 
(a)  any LC Facility Letter of Credit if, after giving effect to such issuance,
the Total Utilization of LC Facility Commitments would exceed the LC Facility
Commitments then in effect;
 
(b)  any LC Facility Letter of Credit having an expiration date later than the
earlier of (1) ten days prior to the Revolving Loan Commitment Termination Date
and (2) the date which is one year from the date of issuance of such LC Facility
Letter of Credit; provided that the immediately preceding clause (2) shall not
prevent any Issuing Lender from agreeing that a LC Facility Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each unless such LC Facility Issuing Lender elects not to extend for
any such additional period; and provided, further, that such LC Facility Issuing
Lender shall elect not to extend such LC Facility Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time such LC Facility
Issuing Lender must elect whether or not to allow such extension; and
 
-78-

--------------------------------------------------------------------------------


(c)  any LC Facility Letter of Credit issued for the purpose of supporting (1)
trade payables or (2) any Indebtedness constituting "antecedent debt" (as that
term is used in Section 547 of the bankruptcy Code); or
 
(d)  any LC Facility Letter of Credit denominated in a currency other than
Dollars.
 
(iii) Synthetic Letters of Credit. In addition, Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the First Amendment Effective Date to but excluding the 30th day
prior to the Synthetic Letter of Credit Facility Maturity Date, that one or more
Synthetic Letter of Credit Lenders issue Synthetic Letters of Credit payable on
a sight basis for the account of Borrower for the purposes specified in the
definition of Standby Letters of Credit. Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, any one or more Synthetic Letter of Credit Lenders
may, but (except as provided in subsection 3.1B(iii)) shall not be obligated to,
issue such Letter of Credit in accordance with the provisions of this
subsection 3.1; provided that Borrower shall not request that any Synthetic
Letter of Credit Lender issue (and no Synthetic Letter of Credit Lender shall
issue):
 
(a) any Synthetic Letter of Credit if, after giving effect to such issuance, the
Total Utilization of Synthetic Letter of Credit Commitments would exceed the
lesser of (1) the Synthetic Letter of Credit Commitments then in effect and
(2) the aggregate amount of the Credit-Linked Deposits outstanding at such time;
 
(b) any Synthetic Letter of Credit having an expiration date later than the
earlier of (1) ten days prior to the Synthetic Letter of Credit Facility
Maturity Date and (2) the date which is one year from the date of issuance of
such Synthetic Letter of Credit; provided that the immediately preceding clause
(2) shall not prevent any Issuing Lender from agreeing that a Synthetic Letter
of Credit will automatically be extended for one or more successive periods not
to exceed one year each unless such Synthetic Letter of Credit Issuing Lender
elects not to extend for any such additional period; and provided, further, that
such Synthetic Letter of Credit Issuing Lender shall elect not to extend such
Synthetic Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with
subsection 10.6) at the time such Synthetic Letter of Credit Issuing Lender must
elect whether or not to allow such extension;
 
(c) any Synthetic Letter of Credit issued for the purpose of supporting (1)
trade payables or (2) any Indebtedness constituting "antecedent debt" (as that
term is used in Section 547 of the Bankruptcy Code); or
 
(d) any Synthetic Letter of Credit denominated in a currency other than Dollars.
 
-79-

--------------------------------------------------------------------------------


B.  Mechanics of Issuance.
 
(i)  Request for Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to the proposed Issuing Lender (with a copy to
Administrative Agent if Administrative Agent is not the proposed Issuing Lender)
a Request for Issuance of Letter of Credit, substantially in the form of
Exhibit III annexed hereto no later than 12:00 Noon (New York City time) at
least three Business Days (in the case of Standby Letters of Credit) or five
Business Days (in the case of Commercial Letters of Credit), or in each case
such shorter period as may be agreed to by the Issuing Lender in any particular
instance, in advance of the proposed date of issuance. The Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any documents described in or attached to the Request for
Issuance. In furtherance of the provisions of subsection 10.8, and not in
limitation thereof, Borrower may submit Requests for Issuance by telefacsimile
and Administrative Agent and Issuing Lenders may rely and act upon any such
Request for Issuance without receiving an original signed copy thereof. No
Letter of Credit shall require payment against a conforming demand for payment
to be made thereunder on the same business day (under the laws of the
jurisdiction in which the office of the Issuing Lender to which such demand for
payment is required to be presented is located) that such demand for payment is
presented if such presentation is made after 10:00 A.M. (in the time zone of
such office of the Issuing Lender) on such business day.
 
(ii)  Borrower shall notify the applicable Issuing Lender (and Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which Borrower
is required to certify in the applicable Request for Issuance is no longer true
and correct as of the proposed date of issuance of such Letter of Credit, and
upon the issuance of any Letter of Credit Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Request for Issuance.
 
(iii)  Determination of Issuing Lender. (a) Upon receipt by a proposed Revolving
Issuing Lender of a Request for Issuance pursuant to subsection 3.1B(i)
requesting the issuance of a Revolving Letter of Credit, (1) in the event
Administrative Agent is the proposed Revolving Issuing Lender, Administrative
Agent shall be the Revolving Issuing Lender with respect to such Revolving
Letter of Credit, notwithstanding the fact that the Revolving Letter of Credit
Usage with respect to such Revolving Letter of Credit and with respect to all
other Revolving Letters of Credit issued by Administrative Agent, when
aggregated with Administrative Agent’s outstanding Revolving Loans and Swing
Line Loans, may exceed Administrative Agent’s Revolving Loan Commitment then in
effect; and (2) in the event any other Revolving Lender is the proposed
Revolving Issuing Lender, such Revolving Lender shall promptly notify Borrower
and Administrative Agent whether or not, in its sole discretion, it has elected
to issue such Revolving Letter of Credit, and (x) if such Revolving Lender so
elects to issue such Revolving Letter of Credit it shall be the Revolving
Issuing Lender with respect thereto and (y) if such Revolving Lender fails to so
promptly notify Borrower and Administrative Agent or declines to issue such
Revolving Letter of Credit, Borrower may request Administrative Agent or another
Revolving Lender to be the Revolving Issuing Lender with respect to such
Revolving Letter of Credit in accordance with the provisions of this
subsection 3.1B; (b) upon receipt by a proposed LC Facility Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
LC Facility Letter of Credit, (1) in the event Administrative Agent is the
proposed LC Facility Issuing Lender, Administrative Agent shall be the LC
Facility Issuing Lender with respect to such LC Facility Letter of Credit,
notwithstanding the fact that the LC Facility Letter of Credit Usage with
respect to such LC Facility Letter of Credit and with respect to all other LC
Facility Letters of Credit issued by Administrative Agent, may exceed
Administrative Agent’s LC Facility Loan Commitment then in effect; and (2) in
the event any other LC Facility Lender is the proposed Issuing Lender, such LC
Facility Lender shall promptly notify Borrower and Administrative Agent whether
or not, in its sole discretion, it has elected to issue such LC Facility Letter
of Credit, and (x) if such LC Facility Lender so elects to issue such LC
Facility Letter of Credit it shall be the LC Facility Issuing Lender with
respect thereto and (y) if such LC Facility Lender fails to so promptly notify
Borrower and Administrative Agent or declines to issue such LC Facility Letter
of Credit, Borrower may request Administrative Agent or another LC Facility
Lender to be the LC Facility Issuing Lender with respect to such LC Facility
Letter of Credit in accordance with the provisions of this subsection 3.1B; and
(c) upon receipt by a proposed Synthetic Letter of Credit Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
Synthetic Letter of Credit, (1) in the event Administrative Agent is the
proposed Synthetic Letter of Credit Issuing Lender, Administrative Agent shall
be the Synthetic Letter of Credit Issuing Lender with respect to such Synthetic
Letter of Credit, notwithstanding the fact that the Synthetic Letter of Credit
Usage with respect to such Synthetic Letter of Credit and with respect to all
other Synthetic Letters of Credit issued by Administrative Agent, may exceed
Administrative Agent’s Synthetic Letter of Credit Commitment then in effect; and
(2) in the event any other LC Facility Lender is the proposed Issuing Lender,
such LC Facility Lender shall promptly notify Borrower and Administrative Agent
whether or not, in its sole discretion, it has elected to issue such Synthetic
Letter of Credit, and (x) if such Synthetic Letter of Credit Lender so elects to
issue such Synthetic Letter of Credit it shall be the Synthetic Letter of Credit
Issuing Lender with respect thereto and (y) if such Synthetic Letter of Credit
Lender fails to so promptly notify Borrower and Administrative Agent or declines
to issue such Synthetic Letter of Credit, Borrower may request Administrative
Agent or another Synthetic Letter of Credit Lender to be the Synthetic Letter of
Credit Issuing Lender with respect to such Synthetic Letter of Credit in
accordance with the provisions of this subsection 3.1B.
 
-80-

--------------------------------------------------------------------------------


(iv)  Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.
 
(v)  Notification to Revolving Lenders and LC Facility Lenders and Synthetic
Letter of Credit Lenders. Upon the issuance of or amendment to any Letter of
Credit the applicable Issuing Lender shall promptly notify Administrative Agent
and Borrower of such issuance or amendment in writing and such notice shall be
accompanied by a copy of such Letter of Credit or amendment. Upon receipt of
such notice (or, if Administrative Agent is the Issuing Lender, together with
such notice), Administrative Agent shall notify each Revolving Lender or LC
Facility Lender or Synthetic Letter of Credit Lender, as the case may be, in
writing of such issuance or amendment and the amount of such Revolving Lender’s
or LC Facility Lender’s or Synthetic Letter of Credit Lender’s, as the case may
be, respective participation in such Letter of Credit or amendment.
 
C.  Purchase of Participations in Letters of Credit. Immediately upon the
issuance of (i) each Revolving Letter of Credit, each Revolving Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Revolving
Issuing Lender a participation in such Revolving Letter of Credit and any
drawings honored thereunder in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount that is or at any time may become available to
be drawn thereunder and (ii) each LC Facility Letter of Credit, each LC Facility
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the LC Facility Issuing Lender a participation in such LC Facility Letter of
Credit and any drawings honored thereunder in an amount equal to such LC
Facility Lender’s Pro Rata Share of the maximum amount that is or at any time
may become available to be drawn thereunder; provided that any LC Facility
Lender may elect to purchase from such LC Facility Issuing Lender a certificate
of deposit (each a "LC Facility Certificate of Deposit" and collectively, the
"LC Facility Certificates of Deposit") for such LC Facility Letter of Credit in
an amount equal to such LC Facility Lender’s Pro Rata Share of the maximum
amount that is or at any time may become available to be drawn thereunder, but
such purchase of such LC Facility Certificates of Deposit, if any, shall not in
any way limit any of such LC Facility Lender’s obligations under this Agreement
including, without limitation, under subsection 3.3; and (iii) each Synthetic
Letter of Credit, each Synthetic Letter of Credit Lender shall be deemed to, and
hereby agrees to, have irrevocably purchased from the Synthetic Letter of Credit
Issuing Lender a participation in such Synthetic Letter of Credit and any
drawings honored thereunder in an amount equal to such Synthetic Letter of
Credit Lender’s Pro Rata Share of the maximum amount that is or at any time may
become available to be drawn thereunder.
 
Any arrangements with respect to any such LC Facility Certificates of Deposit
shall be reasonably satisfactory to each of the applicable Issuing Lender,
Administrative Agent and the applicable LC Facility Lender.
 
-81-

--------------------------------------------------------------------------------



3.2           
Letter of Credit Fees.

 
Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:
 
(i)  with respect to any Revolving Letter of Credit, (a) a fronting fee, payable
directly to the applicable Revolving Issuing Lender for its own account, equal
to 0.25% per annum of the daily amount available to be drawn under such
Revolving Letter of Credit and (b) a letter of credit fee, payable to
Administrative Agent for the account of Revolving Lenders, equal to the
applicable LIBOR Rate Margin for the Revolving Loans multiplied by the daily
amount available to be drawn under such Revolving Letter of Credit, each such
fronting fee or letter of credit fee to be payable in arrears on and to (but
excluding) the last Business Day of March, June, September and December of each
year and computed on the basis of a 360-day year for the actual number of days
elapsed;
 
(ii)  with respect to any LC Facility Letter of Credit, (a) a fronting fee,
payable directly to the applicable LC Facility Issuing Lender for its own
account, equal to 0.25% per annum of the daily amount available to be drawn
under such LC Facility Letter of Credit and (b) a letter of credit facility fee,
payable to Administrative Agent for the account of LC Facility Lenders, equal to
the applicable LIBOR Rate Margin for the LC Facility Loans multiplied by the
daily amount of the difference between (x) LC Facility Commitments less (y) any
outstanding LC Facility Loans, each such fronting fee or letter of credit fee to
be payable in arrears on and to (but excluding) the last Business Day of March,
June, September and December of each year and computed on the basis of a 360-day
year for the actual number of days elapsed; and
 
(iii)  with respect to any Synthetic Letter of Credit, (a) a fronting fee,
payable directly to the applicable Synthetic Letter of Credit Issuing Lender for
its own account, equal to 0.25% per annum of the daily amount available to be
drawn under such Synthetic Letter of Credit and (b) a letter of credit facility
fee, payable to Administrative Agent for the account of Synthetic Letter of
Credit Lenders, equal to (1) the sum of (x) the applicable LIBOR Rate Margin for
the Synthetic Letter of Credit Loans and (y) the Interest Rate Differential
multiplied by (2) the daily amount of the difference between (x) the Synthetic
Letter of Credit Commitments less (y) any outstanding Synthetic Letter of Credit
Loans, each such fronting fee or letter of credit fee to be payable in arrears
on and to (but excluding) the last Business Day of March, June, September and
December of each year and computed on the basis of a 360-day year for the actual
number of days elapsed;
 
(iv)  with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under any of clauses (i) - (iii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
 
-82-

--------------------------------------------------------------------------------


(v)  For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) or clause (ii)(b) or clause (iii)(b) of this
subsection 3.2, Administrative Agent shall distribute to each Revolving Lender
or LC Facility Lender or Synthetic Letter of Credit Lender, as the case may be,
its Pro Rata Share of such amount.
 

3.3           
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 
A.  Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
 
B.  Reimbursement by Borrower of Amounts Paid Under Letters of Credit.
 
(i)  Reimbursement by Borrower of Amounts Paid Under Revolving Letters of
Credit. In the event a Revolving Issuing Lender has determined to honor a
drawing under a Revolving Letter of Credit issued by it, such Revolving Issuing
Lender shall immediately notify Borrower and Administrative Agent, and Borrower
shall reimburse such Revolving Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the "Revolving
LC Reimbursement Date") in an amount in Dollars and in same day funds equal to
the amount of such payment; provided that, anything contained in this Agreement
to the contrary notwithstanding, (a) unless Borrower shall have notified
Administrative Agent and such Revolving Issuing Lender prior to 10:00 A.M. (New
York City time) on the date such drawing is honored that Borrower intends to
reimburse such Revolving Issuing Lender for the amount of such payment with
funds other than the proceeds of Revolving Loans, Borrower shall be deemed to
have given a timely Notice of Borrowing to Administrative Agent requesting
Revolving Lenders to make Revolving Loans that are Base Rate Loans on the
Revolving LC Reimbursement Date in an amount in Dollars equal to the amount of
such payment and (b) subject to satisfaction or waiver of the conditions
specified in subsection 4.2B, Revolving Lenders shall, on the Revolving LC
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Revolving Issuing Lender for the amount
of such payment; and provided, further, that if for any reason proceeds of
Revolving Loans are not received by such Revolving Issuing Lender on the
Revolving LC Reimbursement Date in an amount equal to the amount of such
payment, Borrower shall reimburse such Revolving Issuing Lender, on demand, in
an amount in same day funds equal to the excess of the amount of such payment
over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this subsection 3.3B(i) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Borrower shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B.
 
-83-

--------------------------------------------------------------------------------


(ii)  Reimbursement by Borrower of Amounts Paid Under LC Facility Letters of
Credit. In the event a LC Facility Issuing Lender has determined to honor a
drawing under a LC Facility Letter of Credit issued by it, such LC Facility
Issuing Lender shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse such LC Facility Issuing Lender on or before the
Business Day immediately following the date on which such drawing is honored
(the "LC Facility Letter of Credit Reimbursement Date") in an amount in Dollars
and in same day funds equal to the amount of such payment; provided that,
anything contained in this Agreement to the contrary notwithstanding, (a) unless
Borrower shall have notified Administrative Agent and such LC Credit Facility
Issuing Lender prior to 10:00 A.M. (New York City time) on the date such drawing
is honored that Borrower intends to reimburse such LC Facility Issuing Lender
for the amount of such payment with funds other than the proceeds of LC Facility
Loans, Borrower shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting LC Facility Issuing Lenders to make LC Facility
Loans that are Base Rate Loans on the LC Facility Letter of Credit Reimbursement
Date in an amount in Dollars equal to the amount of such payment and (b) subject
to satisfaction or waiver of the conditions specified in subsection 4.2B, LC
Facility Lenders shall, on the LC Facility Letter of Credit Reimbursement Date,
make LC Facility Loans that are Base Rate Loans in the amount of such payment,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse such LC Facility Issuing Lender for the amount of such payment; and
provided, further, that if for any reason proceeds of LC Facility Loans are not
received by such LC Facility Issuing Lender on the LC Facility Letter of Credit
Reimbursement Date in an amount equal to the amount of such payment, Borrower
shall reimburse such LC Facility Issuing Lender, on demand, in an amount in same
day funds equal to the excess of the amount of such payment over the aggregate
amount of such LC Facility Loans, if any, which are so received. Nothing in this
subsection 3.3B(ii) shall be deemed to relieve any LC Facility Lender from its
obligation to make LC Facility Loans on the terms and conditions set forth in
this Agreement, and Borrower shall retain any and all rights it may have against
any LC Facility Lender resulting from the failure of such LC Facility Lender to
make such LC Facility Loans under this subsection 3.3B.
 
(iii)  Reimbursement by Borrower of Amounts Paid Under Synthetic Letters of
Credit. In the event a Synthetic Letter of Credit Issuing Lender has determined
to honor a drawing under a Synthetic Letter of Credit issued by it, such
Synthetic Letter of Credit Issuing Lender shall immediately notify Borrower and
Administrative Agent, and Borrower shall reimburse such Synthetic Letter of
Credit Issuing Lender on or before the Business Day immediately following the
date on which such drawing is honored (the "Synthetic Letter of Credit
Reimbursement Date") in an amount in Dollars and in same day funds equal to the
amount of such payment; provided that, anything contained in this Agreement to
the contrary notwithstanding, (a) unless Borrower shall have notified
Administrative Agent and such Synthetic Letter of Credit Issuing Lender prior to
10:00 A.M. (New York City time) on the date such drawing is honored that
Borrower intends to reimburse such Synthetic Letter of Credit Issuing Lender for
the amount of such payment with funds other than the proceeds of Synthetic
Letter of Credit Loans, Borrower shall be deemed to have given a timely Notice
of Borrowing to Administrative Agent requesting Synthetic Letter of Credit
Lenders to make Synthetic Letter of Credit Loans that are Base Rate Loans on the
Synthetic Letter of Credit Reimbursement Date in an amount in Dollars equal to
the amount of such payment and (b) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Synthetic Letter of Credit Lenders
shall, on the Synthetic Letter of Credit Reimbursement Date, make Synthetic
Letter of Credit Loans that are Base Rate Loans in the amount of such payment,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse such Synthetic Letter of Credit Issuing Lender for the amount of such
payment; provided further, that each Synthetic Letter of Credit Lender hereby
irrevocably authorizes Administrative Agent to fund such Synthetic Letter of
Credit Lender’s Synthetic Letter of Credit Loans by withdrawing an amount equal
to the amount of each of such Synthetic Letter of Credit Lender’s Synthetic
Letter of Credit Loans from such Synthetic Letter of Credit Lender’s
Credit-Linked Deposit; and provided further, that if for any reason proceeds of
Synthetic Letter of Credit Loans are not received by such Synthetic Letter of
Credit Issuing Lender on the Synthetic Letter of Credit Reimbursement Date in an
amount equal to the amount of such payment, Borrower shall reimburse such
Synthetic Letter of Credit Issuing Lender, on demand, in an amount in same day
funds equal to the excess of the amount of such payment over the aggregate
amount of such Synthetic Letter of Credit Loans, if any, which are so received.
Nothing in this subsection 3.3B(iii) shall be deemed to relieve any Synthetic
Letter of Credit Lender from its obligation to make Synthetic Letter of Credit
Loans on the terms and conditions set forth in this Agreement, and Borrower
shall retain any and all rights it may have against any Synthetic Letter of
Credit Lender resulting from the failure of such Synthetic Letter of Credit
Lender to make such Synthetic Letter of Credit Loans under this subsection 3.3B.
 
C.  Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.
 
-84-

--------------------------------------------------------------------------------


(i)  (a) Payment by Revolving Lenders. In the event that Borrower shall fail for
any reason to reimburse any Revolving Issuing Lender as provided in
subsection 3.3B(i) in an amount equal to the amount of any payment by such
Revolving Issuing Lender under a Revolving Letter of Credit issued by it, such
Revolving Issuing Lender shall promptly notify Administrative Agent who will
notify each other Revolving Lender of the unreimbursed amount of such honored
drawing and of such other Revolving Lender’s respective participation therein
based on such Revolving Lender’s Pro Rata Share. Each Revolving Lender shall
make available to Administrative Agent for the benefit of such Revolving Issuing
Lender an amount equal to its respective participation, in Dollars and in same
day funds, at the Funding and Payment Office, not later than 12:00 Noon (New
York City time) on the first Business Day after the date notified by
Administrative Agent. In the event that any Revolving Lender fails to make
available to Administrative Agent for the benefit of such Revolving Issuing
Lender on such Business Day the amount of such Revolving Lender’s participation
in such Revolving Letter of Credit as provided in this subsection 3.3C(i)(a),
such Revolving Issuing Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by such Revolving Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. Nothing in
this subsection 3.3C(i)(a) shall be deemed to prejudice the right of any
Revolving Lender to recover from any Revolving Issuing Lender any amounts made
available by such Revolving Lender to such Revolving Issuing Lender pursuant to
this subsection 3.3C(i)(a) in the event that it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit by such Revolving Issuing Lender in respect of which payment
was made by such Revolving Lender constituted gross negligence or willful
misconduct on the part of such Revolving Issuing Lender.
 
(b)  Payment by LC Facility Lenders. In the event that Borrower shall fail for
any reason to reimburse any LC Facility Issuing Lender as provided in subsection
3.3B(ii) in an amount equal to the amount of any payment by such LC Facility
Issuing Lender under a LC Facility Letter of Credit issued by it, such LC
Facility Issuing Lender shall promptly notify Administrative Agent who will
notify each other LC Facility Lender of the unreimbursed amount of such honored
drawing and of such other LC Facility Lender’s respective participation therein
based on such LC Facility Lender’s Pro Rata Share. Each LC Facility Lender shall
make available to Administrative Agent for the benefit of such LC Facility
Issuing Lender an amount equal to its respective participation, in Dollars and
in same day funds, at the Funding and Payment Office, not later than 12:00 Noon
(New York City time) on the first Business Day after the date notified by
Administrative Agent. In the event that any LC Facility Lender fails to make
available to Administrative Agent for the benefit of such LC Facility Issuing
Lender on such Business Day the amount of such LC Facility Lender’s
participation in such Letter of Credit as provided in this subsection
3.3C(i)(b), such LC Facility Issuing Lender shall be entitled to recover such
amount on demand from such LC Facility Lender together with interest thereon at
the rate customarily used by such LC Facility Issuing Lender for the correction
of errors among banks for three Business Days and thereafter at the Base Rate.
Nothing in this subsection 3.3C(i)(b) shall be deemed to prejudice the right of
any Lender to recover from any LC Facility Issuing Lender any amounts made
available by such LC Facility Lender to such LC Facility Issuing Lender pursuant
to this subsection 3.3C(i)(b) in the event that it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
LC Facility Letter of Credit by such LC Facility Issuing Lender in respect of
which payment was made by such LC Facility Lender constituted gross negligence
or willful misconduct on the part of such LC Facility Issuing Lender.
 
(c)  Payment by Synthetic Letter of Credit Lenders. In the event that Borrower
shall fail for any reason to reimburse any Synthetic Letter of Credit Issuing
Lender as provided in subsection 3.3B(iii) in an amount equal to the amount of
any payment by such Synthetic Letter of Credit Issuing Lender under a Synthetic
Letter of Credit issued by it, such Synthetic Letter of Credit Issuing Lender
shall promptly notify Administrative Agent, who will, upon request by any
Synthetic Letter of Credit Lender, notify each Synthetic Letter of Credit Lender
of the unreimbursed amount of such honored drawing and of such Synthetic Letter
of Credit Lender’s respective participation therein based on such Synthetic
Letter of Credit Lender’s Pro Rata Share. Each Synthetic Letter of Credit Lender
hereby irrevocably authorizes Administrative Agent to make such payment
available to such Synthetic Letter of Credit Issuing Lender on the first
Business Day after the date notified by Administrative Agent in an amount equal
to such Synthetic Letter of Credit Lender’s respective participation from such
Synthetic Letter of Credit Lender’s Credit-Linked Deposit. In the event that
Administrative Agent reasonably determines that applicable law or the order of
any court or other Government Authority stays or prohibits Administrative Agent
from making available to such Synthetic Letter of Credit Issuing Lender on such
Business Day the full amount of each Synthetic Letter of Credit Lender’s
participation in such Synthetic Letter of Credit as provided in this
subsection 3.3C(i)(c), such Synthetic Letter of Credit Issuing Lender shall,
without further act, become the owner of, and succeed to the rights of such
Synthetic Letter of Credit Lender with respect to, a portion of such Synthetic
Letter of Credit Lender’s Credit-Linked Deposit in an amount equal to the amount
of the portion of such participation not so made available, together with all
interest, fees, amounts payable pursuant to subsection 3.6D and all other
amounts payable thereon. Nothing in this subsection 3.3C(i)(c) shall be deemed
to prejudice the right of any Lender to recover from any Synthetic Letter of
Credit Issuing Lender any amounts made available by such Synthetic Letter of
Credit Lender to such Synthetic Letter of Credit Issuing Lender pursuant to this
subsection 3.3C(i)(c) in the event that it is determined by the final judgment
of a court of competent jurisdiction that the payment with respect to a
Synthetic Letter of Credit by such Synthetic Letter of Credit Issuing Lender in
respect of which payment was made by such Synthetic Letter of Credit Lender
constituted gross negligence or willful misconduct on the part of such Synthetic
Letter of Credit Issuing Lender.
 
-85-

--------------------------------------------------------------------------------


(ii) Distribution to Lenders of Reimbursements Received From Borrower. (a)  In
the event that any Revolving Issuing Lender or LC Facility Issuing Lender shall
have been reimbursed by other Revolving Lenders or LC Facility Lenders, as the
case may be, pursuant to subsection 3.3C(i) for all or any portion of any
payment by such Issuing Lender under a Revolving Letter of Credit or LC Facility
Letter of Credit issued by it, such Issuing Lender shall distribute to
Administrative Agent on behalf of each other Revolving Lender or LC Facility
Lender, as the case may be, that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such other Revolving Lender’s
Pro Rata Share or LC Facility Lender’s Pro Rata Share, as the case may be, of
all payments subsequently received by such Issuing Lender from Borrower in
reimbursement of such payment under such Letter of Credit when such payments are
received. Any such distribution shall be made to such other Revolving Lender or
LC Facility Lender, as the case may be.
 
(b)(1)  In the event that any Synthetic Letter of Credit Issuing Lender shall
have been reimbursed by Synthetic Letter of Credit Lenders pursuant to
subsection 3.3C(i) for all or any portion of any payment by such Issuing Lender
under a Synthetic Letter of Credit issued by it, such Issuing Lender shall
distribute to Administrative Agent on behalf of each Synthetic Letter of Credit
Lender that has paid all amounts payable by it under subsection 3.3C(i) with
respect to such payment such Synthetic Letter of Credit Lender’s Pro Rata Share
of all payments subsequently received by such Issuing Lender from Borrower in
reimbursement of such payment under such Letter of Credit when such payments are
received. Any such distribution shall, subject to the last sentence of this
subsection 3.3C(ii)(b)(1), be made to such Synthetic Letter of Credit Lender.
Any distribution to be made to the Synthetic Letter of Credit Lenders pursuant
to this subsection 3.3C(ii)(b)(1) shall, to the extent of the excess of the
Synthetic Letter of Credit Commitments over the Total Utilization of Synthetic
Letter of Credit Commitments, be retained by Administrative Agent and applied to
increase the amount of each Synthetic Letter of Credit Lender’s Credit-Linked
Deposit in an amount equal to such Synthetic Letter of Credit Lender’s Pro Rata
Share of such excess.
 
(2)  Without limiting the obligations of Borrower under subsection 2.6D or
subsection 3.6D, in the event that a drawing under a Synthetic Letter of Credit
(A) that has been reimbursed with the proceeds of Synthetic Letter of Credit
Loans that were funded by withdrawals from the Credit-Linked Deposits as
provided in subsection 3.3B(iii) or (B) for which payment to the Synthetic
Letter of Credit Issuing Lender by the Synthetic Letter of Credit Lenders has
been funded by withdrawals from the Credit-Linked Deposits as provided in
subsection 3.3C(i)(c), in either case shall be reimbursed by Borrower on a day
other than the last day of an interest period or period of investment applicable
to the Credit-Linked Deposits, Administrative Agent may elect to invest the
amount so reimbursed in overnight or short-term cash equivalent investments
until the end of the interest period or scheduled investment termination date at
the time in effect and Borrower shall pay to Administrative Agent on the last
day of such interest period or such scheduled investment termination date, the
amount, if any, by which the interest accrued on a like amount of the
Credit-Linked Deposits at the Adjusted LIBOR Rate for the interest period or
period of investment in effect therefor shall exceed the interest actually
earned through the investment of the amount so reimbursed for the period from
the date of such reimbursement through the end of the applicable interest period
or period of investment, as determined by Administrative Agent in good faith
(which determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto) and set forth in the request for payment
delivered to Borrower. No delay in, or failure to deliver, any such request for
payment by Administrative Agent shall in any way relieve or diminish the
obligations of Borrower to pay to Administrative Agent the amount of interest
required to be paid as provided above in the preceding sentence. In the event
that Borrower shall fail to pay any amount due under this paragraph, the return
payable by Administrative Agent to the Synthetic Letter of Credit Lenders on
their Credit-Linked Deposits under subsection 3.6B(iii) shall be reduced by a
corresponding amount, and the Synthetic Letter of Credit Lenders shall, without
further act, succeed to the rights of Administrative Agent with respect to such
amount due from Borrower, ratably according to the amounts of their respective
Credit-Linked Deposits.
 
-86-

--------------------------------------------------------------------------------


D.  Interest on Amounts Paid Under Letters of Credit.
 
(i)  Payment of Interest by Borrower. Borrower agrees to pay to each Issuing
Lender, with respect to payments under any Letters of Credit issued by it,
interest on the amount paid by such Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Borrower (including any such reimbursement out of the proceeds
of Revolving Loans, LC Facility Loans or Synthetic Letter of Credit Loans
pursuant to subsection 3.3B) at a rate equal to (a) with respect to Revolving
Letters of Credit, (1) for the period from the date such drawing is honored to
but excluding the Revolving LC Reimbursement Date, the rate then in effect under
this Agreement with respect to Revolving Loans that are Base Rate Loans and
(2) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Base Rate Loans, (b) with respect to LC Facility Letters of Credit, (1) for the
period from the date such drawing is honored to but excluding the LC Facility
Letter of Credit Reimbursement Date, the rate then in effect under this
Agreement with respect to Term Loans that are Base Rate Loans and
(2) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Term Loans that are Base
Rate Loans, and (c) with respect to Synthetic Letters of Credit, (1) for the
period from the date such drawing is honored to but excluding the Synthetic
Letter of Credit Reimbursement Date, the rate then in effect under this
Agreement with respect to Term Loans that are Base Rate Loans and
(2) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Term Loans that are Base
Rate Loans. Interest payable pursuant to this subsection 3.3D(i) shall be
computed on the basis of a 360-day year for the actual number of days elapsed in
the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.
 
(ii)  Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a payment under a Letter of Credit issued by it, (a) such
Issuing Lender shall distribute to Administrative Agent on behalf of each other
Revolving Lender, LC Facility Lender or Synthetic Letter of Credit Lender, as
the case may be, out of the interest received by such Issuing Lender in respect
of the period from the date such drawing is honored to but excluding the date on
which such Issuing Lender is reimbursed for the amount of such payment
(including any such reimbursement out of the proceeds of Revolving Loans, LC
Facility Loans or Synthetic Letter of Credit Loans pursuant to subsection 3.3B),
the amount that such other Revolving Lender, LC Facility Lender or Synthetic
Letter of Credit Lender, as the case may be, would have been entitled to receive
in respect of the letter of credit fee that would have been payable in respect
of such Letter of Credit for such period pursuant to subsection 3.2 if no
drawing had been honored under such Letter of Credit, and (b) in the event such
Issuing Lender shall have been reimbursed by other Revolving Lenders, LC
Facility Lenders or Synthetic Letter of Credit Lenders, as the case may be,
pursuant to subsection 3.3C(i) for all or any portion of such payment, such
Issuing Lender shall distribute to Administrative Agent on behalf of each other
Revolving Lender, LC Facility Lender or Synthetic Letter of Credit Lender, as
the case may be, that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such other Revolving Lender’s
Pro Rata Share, LC Facility Lender’s Pro Rata Share or Synthetic Letter of
Credit Lender’s Pro Rata Share, as the case may be, of any interest received by
such Issuing Lender in respect of that portion of such payment so reimbursed by
other Revolving Lenders, LC Facility Lenders or Synthetic Letter of Credit
Lenders, as the case may be, for the period from the date on which such Issuing
Lender was so reimbursed by other Revolving Lenders, LC Facility Lenders or
Synthetic Letter of Credit Lenders, as the case may be, to but excluding the
date on which such portion of such payment is reimbursed by Borrower.
Administrative Agent shall distribute any such amounts to a Revolving Lender, LC
Facility Lender or Synthetic Letter of Credit Lender, as the case may be.
 

3.4          
Obligations Absolute.

 
The obligation of Borrower to reimburse each Revolving Issuing Lender, each LC
Facility Lender and each Synthetic Letter of Credit Lender, as the case may be,
for payments under the Letters of Credit issued by it, and to repay any
Revolving Loans made by Revolving Lenders pursuant to subsection 3.3B(i), any LC
Facility Loans made by LC Facility Lenders pursuant to subsection 3.3B(ii), and
any Synthetic Letter of Credit Loans made by Synthetic Letter of Credit Lenders
pursuant to subsection 3.3B(iii), as the case may be, and the obligations of
Revolving Lenders, LC Facility Lenders and Synthetic Letter of Credit Lenders,
as the case may be, under subsection 3.3C(i)(a), 3.3C(i)(b) and 3.3C(i)(c),
respectively, shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances including
any of the following circumstances:
 
-87-

--------------------------------------------------------------------------------


(i)  any lack of validity or enforceability of any Letter of Credit;
 
(ii)  the existence of any claim, set-off, defense or other right which Borrower
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), any Issuing Lender or other Revolving Lender, LC Facility Lender or
Synthetic Letter of Credit Lender or any other Person or, in the case of a
Revolving Lender, LC Facility Lender or Synthetic Letter of Credit Lender,
against Borrower, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between Borrower or one of its Subsidiaries and the beneficiary for
which any Letter of Credit was procured);
 
(iii)  any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iv)  payment by the applicable Issuing Lender under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;
 
(v)  any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Parent or any of its
Subsidiaries;
 
(vi)  any breach of this Agreement or any other Loan Document by any party
thereto;
 
(vii)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or
 
(viii)  the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;
 
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
 

3.5           
Nature of Issuing Lenders’ Duties.

 
As between Borrower and any Issuing Lender, Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.
 
-88-

--------------------------------------------------------------------------------


In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Borrower.
 
Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
 

3.6           
Lender Deposits.

 
A. Credit-Linked Deposits. On the First Amendment Effective Date, each Synthetic
Letter of Credit Lender shall have deposited with Administrative Agent such
Synthetic Letter of Credit Lender’s Credit-Linked Deposit. The Credit-Linked
Deposits have been and shall continue to be held by Administrative Agent in (or
credited to) one or more operating and/or investment accounts of, and
established by, Administrative Agent under its sole and exclusive control and
maintained at the office of Administrative Agent located at 11 Madison Avenue,
New York, New York 10010 (or such other office as Administrative Agent shall
from time to time designate to the Synthetic Letter of Credit Lenders).
Administrative Agent shall use the Credit-Linked Deposits (i) to fund the
Synthetic Letter of Credit Loans on behalf of the Synthetic Letter of Credit
Lenders pursuant to subsection 3.3B(iii) and (ii) to fund the payments on behalf
of the Synthetic Letter of Credit Lenders to be made to the Synthetic Letter of
Credit Issuing Lenders as (and to the extent) required by subsection 3.3C(i)(c).
Administrative Agent shall not be required to return any portion of a
Credit-Linked Deposit to the holder of such Credit-Linked Deposit unless either
(I) the Synthetic Letter of Credit Commitments have been terminated and either
(A) all Synthetic Letters of Credit have been cancelled and returned to the
respective Issuing Lender or (B) pursuant to Section 8 Borrower has provided
cash collateral in accordance with the Security Agreement for the maximum amount
that may at any time be drawn under all Synthetic Letters of Credit then
outstanding or (II) the Synthetic Letter of Credit Commitments have been reduced
and, as a result of such reduction, the amount of such Synthetic Letter of
Credit Lender’s Credit-Linked Deposit exceeds the greater of (A) the amount of
such Synthetic Letter of Credit Lender’s Synthetic Letter of Credit Commitment
and (B) the sum of such Synthetic Letter of Credit Lender’s Pro Rata Share of
the undrawn portion of all outstanding Synthetic Letters of Credit (to the
extent of so much of such undrawn portion as has not been adequately secured by
the posting of cash collateral by Borrower in accordance with the Security
Agreement) and such Synthetic Letter of Credit Lender’s Pro Rata Share of all
unreimbursed drawings under Synthetic Letters of Credit. No Person other than
Administrative Agent shall have a right of withdrawal from any Credit-Linked
Deposit or any other right or power with respect to the Credit-Linked Deposits.
Notwithstanding anything herein to the contrary, the obligation of each
Synthetic Letter of Credit Lender to fund its participation in Synthetic Letters
of Credit shall be satisfied in full upon the funding of its Credit-Linked
Deposit (except that such obligation shall be restored in the event that
Administrative Agent reasonably determines that applicable law or the order of
any Government Authority prohibits Administrative Agent from using a Synthetic
Letter of Credit Lender’s Credit-Linked Deposit as described above due to the
bankruptcy or insolvency of such Synthetic Letter of Credit Lender or due to any
Lien in favor of creditors of such Synthetic Letter of Credit Lender).
 
B. Use and Investment of Lender Deposits. Each of Administrative Agent, each
Issuing Lender, each LC Facility Lender and each Synthetic Letter of Credit
Lender hereby acknowledges and agrees (i) that each LC Facility Lender that
purchases an LC Facility Certificate of Deposit and each Synthetic Letter of
Credit Lender has funded its Lender Deposit to Administrative Agent for
application to fund such Lender’s obligation to make LC Facility Loans or
Synthetic Letter of Credit Loans in the manner contemplated by subsection 3.3B
or to make available an amount equal to its respective participation in
unreimbursed LC Facility Letters of Credit or Synthetic Letters of Credit in the
manner contemplated by subsection 3.3C, (ii) that Administrative Agent may
invest the funds on deposit in the Lender Deposits in such investments as may be
determined from time to time by Administrative Agent in its discretion and
(iii) that Administrative Agent shall pay to each holder of a Credit-Linked
Deposit a return on such Credit-Linked Deposit (except as otherwise provided in
subsection 3.3C(ii)(b)(2) or subsection 3.6E) equal to the excess of the
Adjusted LIBOR Rate for a 3-month interest period (or a shorter period, as
necessary to avoid any interest period extending beyond the stated expiration
date of the Synthetic Letter of Credit relating to such Credit-Linked Deposit)
over the Interest Rate Differential, in arrears on the last day of the interest
period applicable to such Credit-Linked Deposit (or, if earlier, the date on
which an amount on deposit in such Credit-Linked Deposit is either (x) used to
fund a payment under subsection 3.3B(iii) or 3.3C(i)(c), or (y) returned to the
holder of such Credit-Linked Deposit).
 
C. Ownership of Lender Deposits. Borrower shall have no right, title or interest
in or to the Lender Deposits, it being acknowledged and agreed by the parties
hereto that the funding of the Lender Deposits by the LC Facility Lenders and
the Synthetic Letter of Credit Lenders and the application of the Lender
Deposits in the manner contemplated by subsections 3.3B and 3.3C constitute
agreements among Administrative Agent, each Issuing Lender, each LC Facility
Lender and each Synthetic Letter of Credit Lender with respect to the
participations in the LC Facility Letters of Credit and the Synthetic Letters of
Credit and do not constitute any loan or extension of credit to Borrower
directly by the LC Facility Lenders or Synthetic Letter of Credit Lenders.
 
-89-

--------------------------------------------------------------------------------


D. Compensation for Breakage and Other Costs. In the event that (i) a drawing is
made under an LC Facility Letter of Credit or Synthetic Letter of Credit,
(ii) an LC Facility Letter of Credit is cancelled or (iii) the face amount of an
LC Facility Letter of Credit is reduced, in each case on a date other than the
last day of an interest period or period of investment with respect to the
Lender Deposits relating to such Letter of Credit, Borrower shall compensate
Administrative Agent, upon written request by Administrative Agent pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by Administrative Agent to lenders of funds borrowed by it to
make or carry any payments to an Issuing Lender while any investments with
respect to a Lender Deposit were being liquidated) that Administrative Agent may
sustain as a result of such event. Without limiting the foregoing, if any Lender
Deposits previously withdrawn as provided herein shall be subsequently
reimbursed by Borrower or any other Loan Party other than on the last day of a
period of investment with respect to the Lender Deposits, Administrative Agent
shall invest the amount so reimbursed in overnight or short-term cash equivalent
investments until the end of such period of investment and Borrower shall pay to
Administrative Agent, upon Administrative Agent’s request therefor, the amount,
if any, by which the interest accrued on a like amount of the Lender Deposits at
the Adjusted LIBOR Rate for such period of investment shall exceed the interest
earned through the investment of the amount so reimbursed for the period from
the date of such reimbursement through the end of such period of investment, as
determined by Administrative Agent (such determination to be conclusive absent
manifest error) and set forth in the request for payment delivered to Borrower.
If Borrower shall fail to pay an amount due under the preceding sentence, the
interest payable by Administrative Agent to the applicable Lenders on their
Lender Deposits under subsection 3.6B shall be correspondingly reduced and each
such Lender shall without further act succeed, ratably in accordance with its
Pro Rata Share, to the rights of Administrative Agent with respect to such
amount. In addition, Borrower shall pay to Administrative Agent from time to
time upon demand Administrative Agent’s actual and reasonable administrative
costs for investing the Lender Deposits. Without limiting the obligations of the
Lenders under subsection 9.4 of this Agreement, and without limiting the
obligations of Borrower under this paragraph, all amounts payable by Borrower
under this paragraph shall be indemnified by the holders of the affected Lender
Deposits in proportion to the amount of their respective affected Lender
Deposits to the extent not paid by Borrower.
 
E. Change in Circumstances. If Administrative Agent is not offering Dollar
deposits (in the applicable amounts) in the London interbank market, or if
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the Adjusted LIBOR Rate for the Credit-Linked Deposits (or any part
of any thereof), then the Credit-Linked Deposits (or such parts, as applicable)
shall be invested so as to earn a return equal to the greater of the Federal
Funds Effective Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
Section 4.        CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.
 
-90-

--------------------------------------------------------------------------------



4.1           
Conditions to Initial Loans.

 
The obligations of Lenders to make the Supplemental Term B Loans, the
Supplemental Canadian Dollar Term B Loans and any Revolving Loans to be made on
the Restatement Date are, in addition to the conditions precedent specified in
subsection 4.2, subject to prior or concurrent satisfaction of the following
conditions:
 
A.  Loan Party Documents. On or before the Restatement Date, Borrower shall, and
shall cause each other Loan Party to, deliver to Lenders (or to Administrative
Agent with sufficient originally executed copies, where appropriate, for each
Lender) the following with respect to Borrower or such Loan Party, as the case
may be, each, unless otherwise noted, dated the Restatement Date:
 
(i)  A certificate, dated the Restatement Date and signed by the Secretary or an
Assistant Secretary of Parent and Borrower, certifying that (A) except as set
forth on any schedule attached thereto, the Organizational Documents of Parent,
Borrower and each other Loan Party previously delivered on the Closing Date (or
such later date on which such Person became a Loan Party) have not been amended
since the date of such delivery, (B) attached thereto are resolutions duly
adopted by the Governing Body of Parent, Borrower and each other Loan Party
approving and authorizing the execution, delivery and performance of the
Amendment Agreement (including Exhibit A thereto in the form of this Agreement)
and the other Loan Documents to which such Person is a party, as applicable,
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) attached thereto is a certificate as to the good standing of
Parent, Borrower and each other Loan Party, each dated as of a recent date prior
to the Restatement Date from the Secretary of State (or equivalent Government
Authority) of the state of its organization, and (D) as to the incumbency and
specimen signature of each officer executing the Amendment Agreement and any
other Loan Document or any other document delivered in connection therewith on
behalf of such Loan Party;
 
(ii)  A certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (i) above; and
 
(iii)  Executed originals of the Loan Documents being entered into on the
Restatement Date to which such Person is a party; and
 
(iv)  Such other documents as Administrative Agent or Co-Arrangers may
reasonably request.
 
B.  Fees. Borrower shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, all fees and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to
reimbursed or paid by Borrower hereunder or under any other Loan Document.
 
-91-

--------------------------------------------------------------------------------


C.  Corporate and Capital Structure; Ownership.
 
(i)  Corporate Structure. The corporate organizational structure of Holdings and
its Subsidiaries, after giving effect to the Aluma Acquisition, shall be as set
forth on Schedule 4.1C annexed hereto.
 
(ii)  Capital Structure and Ownership. The capital structure and ownership of
Holdings and its Subsidiaries, after giving effect to the Aluma Acquisition,
shall be as set forth on Schedule 4.1C annexed hereto.
 
D.  Representations and Warranties; No Default; Performance of Agreements.
Borrower shall have delivered to Administrative Agent an Officer’s Certificate,
in form and substance satisfactory to Administrative Agent, confirming
compliance with the conditions precedent set forth in subsections 4.2B(i), (ii)
and (iii).
 
E.  Financial Statements. On or before the Restatement Date, Administrative
Agent shall have received from Borrower (i) audited financial statements of
Parent and its Subsidiaries for the fiscal year ended December 31, 2004,
including balance sheets and income and cash flow statements, audited by Ernst &
Young LLP and prepared in conformity with GAAP, together with such accountants’
report thereon and (ii) unaudited interim financial statements of Parent and its
Subsidiaries for each subsequent fiscal quarter ended at least 45 days before
the Restatement Date.
 
F.  Opinions of Counsel to Loan Parties. Administrative Agent shall have
received, on behalf of itself and Lenders, originally executed copies of a
written opinion of (i) Mayer, Brown, Rowe & Maw LLP, counsel for the Loan
Parties and (ii) each local counsel set forth on Schedule 4.1F annexed hereto,
in each case (a) in form and substance reasonably satisfactory to Administrative
Agent and its counsel, (b) addressed to Administrative Agent, Lenders and
Issuing Lenders, (c) dated as of the Restatement Date and (d) covering such
matters as Administrative Agent acting on behalf of Lenders and Issuing Lenders
may reasonably request (this Credit Agreement constituting a written request by
Borrower to such counsel to deliver such opinions to Administrative Agent).
 
G.  Amendment Agreement. The Amendment Agreement shall have become effective in
accordance with its terms.
 
H.  Solvency Assurances. On the Restatement Date, Administrative Agent and
Lenders shall have received a Financial Condition Certificate dated the
Restatement Date and signed by the chief financial officer of Borrower,
substantially in the form of Exhibit XI annexed hereto and with appropriate
attachments, in each case demonstrating that, after giving effect to the
consummation of the transactions contemplated by the Loan Documents, each of
Parent, Borrower and each Subsidiary Guarantor will be Solvent.
 
-92-

--------------------------------------------------------------------------------


I.  Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Borrower shall have obtained all material Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Loan Documents and the continued operation of the business conducted by Parent
and its Subsidiaries in substantially the same manner as conducted prior to the
Restatement Date. Each such Governmental Authorization and consent shall be in
full force and effect, except in a case where the failure to obtain or maintain
a Governmental Authorization or consent, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose material adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof. No action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable Government Authority to take action to set aside its consent on its
own motion shall have expired.
 
J.  Security Interests; Collateral Documents. The Collateral Documents shall be
in full force and effect on the Restatement Date, and each document (including
Uniform Commercial Code financing statements and modifications to the Mortgages
referred to in subsection 5.16B (and, to the extent reasonably requested by
Administrative Agent, opinions of local counsel relating to such Mortgage
modifications in form and substance reasonably satisfactory to Administrative
Agent and title insurance policies or, to the extent available, bring down
endorsements to the existing title insurance policies previously issued to
Administrative Agent, in each case dated as of the Restatement Date, insuring
the Lien of each Mortgage as a First Priority Lien, together with such
endorsements as Administrative Agent shall reasonably request)) required by law
or reasonably requested by Administrative Agent to be filed, registered or
recorded in order to create or continue in favor of Administrative Agent, for
the benefit of Lenders, a valid, legal and, if applicable, upon such filing and
recording perfected First Priority security interest in the entire personal and
mixed property Collateral shall have been delivered to Administrative Agent. The
Pledged Collateral shall be duly and validly pledged under the Collateral
Documents to Administrative Agent, for the benefit of Lenders, and certificates
representing such Pledged Collateral, accompanied by instruments of transfer and
stock powers endorsed in blank, shall have been delivered to Administrative
Agent.
 
K.  Existing Indebtedness to Remain Outstanding. Administrative Agent shall have
received an Officer’s Certificate of Borrower stating that, after giving effect
to the transactions contemplated by this Agreement (i) the Loan Parties shall
not have outstanding any Indebtedness other than Indebtedness under the Loan
Documents, the Senior Subordinated Note Indenture and the Parent Junior
Subordinated Note Indenture and other Indebtedness permitted pursuant to
subsection 7.1 and (ii) the Loan Parties shall not have outstanding any
preferred equity interests other than the Sponsor Preferred Stock.
 
L.  Related Agreements; Consummation of the Aluma Acquisition. Administrative
Agent shall have received a fully executed or conformed copy of the Aluma Asset
Purchase Agreement and each other Related Agreement (to the extent not
previously delivered to Administrative Agent under the Existing Credit Agreement
and excluding any indenture governing any Permitted Additional Subordinated
Financing) and any documents executed in connection therewith, and the Aluma
Asset Purchase Agreement and each such other Related Agreement shall be in full
force and effect, in compliance in all material respects with applicable laws
and regulations, and no provision thereof shall have been amended, supplemented,
waived or otherwise modified in any manner that could materially adversely
affect the interests of Lenders, in each case without the prior written consent
of Co-Arrangers. The Aluma Acquisition shall have been, or substantially
simultaneously with the making of the Supplemental Term B Loans and the
Supplemental Canadian Dollar Term B Loans on the Restatement Date shall be,
consummated in accordance with the Aluma Asset Purchase Agreement and applicable
law, without giving effect to any waiver of any material terms or conditions of
the Aluma Asset Purchase Agreement not effected in accordance with the preceding
sentence.
 
-93-

--------------------------------------------------------------------------------


M.  Equity Contribution. Borrower shall have received gross cash proceeds of not
less than $30,000,000 from the Equity Contribution.
 
N.  PATRIOT ACT. The Lenders shall have received to the extent requested, all
documentation and other information required by regulatory authorities under
applicable "know your customer" and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
 

4.2           
Conditions to All Loans.

 
The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:
 
A.  Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by a duly authorized Officer of Borrower.
 
B.  As of that Funding Date:
 
(i)  The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided that where a representation and warranty is already
qualified as to materiality, the materiality qualifier in this clause shall be
disregarded for purposes of this condition;
 
(ii)  No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;
 
(iii)  Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date; and
 
(iv)  No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Funding Date.
 
-94-

--------------------------------------------------------------------------------


 

4.3           
Conditions to Letters of Credit.

 
The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:
 
A.  On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Request for Issuance (or a facsimile
copy thereof) in each case signed by a duly authorized Officer of Borrower,
together with all other information specified in subsection 3.1B(i) and such
other documents or information as the applicable Issuing Lender may reasonably
require in connection with the issuance of such Letter of Credit.
 
B.  On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.
 
Section 5.            BORROWER'S REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders or LC Facility Lenders or Synthetic Letter of Credit Lenders, as the
case may be, to purchase participations therein, Borrower represents and
warrants to each Lender:
 

5.1           
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

 
A.  Organization and Powers. Each Loan Party is a corporation, partnership,
trust or limited liability company duly organized and in good standing under the
laws of its jurisdiction of organization as specified in Schedule 5.1 annexed
hereto. Each Loan Party has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted (except, in each case, where a lack of such corporate power and
authority could not be expected to have, individually or in the aggregate, a
Material Adverse Effect), to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
 
B.  Qualification and Good Standing. Each Loan Party is qualified to do business
and is in good standing to the extent required under the laws of its
jurisdiction of incorporation and is duly qualified to do business and is in
good standing as a foreign corporation to the extent required under the laws of
each jurisdiction where the nature of its business and operations requires such
qualification, except in jurisdictions where the failure to be so qualified or
in good standing has not had and could not reasonably be expected to result in a
Material Adverse Effect.
 
C.  Conduct of Business. Parent and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.11.
 
D.  Subsidiaries. All of the Subsidiaries of Holdings and their jurisdictions of
organization as of the Restatement Date are identified in Schedule 5.1 annexed
hereto, as said Schedule 5.1 may be supplemented from time to time pursuant to
the provisions of subsection 6.1(xv). The Capital Stock of each of the
Subsidiaries of Holdings identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership, trust or limited liability company
duly authorized, validly issued, fully paid and nonassessable and none of such
Capital Stock constitutes Margin Stock. Each of the Subsidiaries of Holdings
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where it is necessary to
carry out its business and operations, in each case except where failure to be
so qualified or in good standing or a lack of such power and authority has not
had and could not reasonably be expected to result in a Material Adverse Effect.
Schedule 5.1 annexed hereto (as so supplemented) correctly sets forth as of the
Restatement Date the identity of all Material Subsidiaries and the ownership
interest of Holdings and each of its Subsidiaries in each of the Subsidiaries of
Holdings identified therein.
 
-95-

--------------------------------------------------------------------------------


 
 

5.2           
Authorization of Borrowing, etc.

 
A.  Authorization. The Transactions have been duly authorized by all necessary
action on the part of each Loan Party that is a party to any Loan Document or
other agreement or instrument relating to the Transactions.
 
B.  No Conflict. The consummation of the Transactions will not (i) violate any
provision of any law or any governmental rule or regulation applicable to Parent
or any of its Subsidiaries, the Organizational Documents of Parent or any of its
Subsidiaries or any order, judgment or decree of any court or other Government
Authority binding on Parent or any of its Subsidiaries, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Parent or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Parent or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent
on behalf of Lenders or as otherwise permitted under this Agreement), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Parent or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Restatement Date and except, in each case, to the extent such violation,
conflict, breach or failure to obtain such approval or consent could not
reasonably be expected to result in a Material Adverse Effect.
 
C.  Governmental Consents. The Transactions do not and will not require any
Governmental Authorization, except as has been duly obtained and is in full
force and effect unless the failure to obtain such Governmental Authorization
could not reasonably be expected to have a Material Adverse Effect.
 
D.  Binding Obligation. The Amendment Agreement and each of the other Loan
Documents has been duly executed and delivered by each Loan Party that is a
party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (whether considered in a
proceeding in equity or at law) relating to enforceability.
 

5.3           
Financial Condition.

 
Borrower has heretofore delivered to Lenders, at Lenders’ request, (i) the
audited consolidated balance sheet of Parent and its Subsidiaries as at December
31, 2004 and the related consolidated statements of operations, stockholders’
equity and cash flows of Parent and its Subsidiaries for the Fiscal Year then
ended and (ii) the unaudited consolidated balance sheets of Borrower and its
Subsidiaries as at March 31, 2005 and the related unaudited consolidated
statements of operations and cash flows of Parent and its Subsidiaries for the
period then ended. All such statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Neither Parent nor
any of its Subsidiaries has any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
or that is otherwise contemplated or permitted under this Agreement and, as of
any Funding Date subsequent to the Restatement Date, is not reflected in the
most recent financial statements delivered to Lenders pursuant to subsection 6.1
or the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Parent or any of its Subsidiaries taken as a whole.
 
-96-

--------------------------------------------------------------------------------


 
 

5.4           
No Material Adverse Change; No Restricted Junior Payments.

 
Since December 31, 2004, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
Neither Parent nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5.
 

5.5           
Title to Properties; Liens; Real Property; Intellectual Property.

 
A.  Title to Properties; Liens. Except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, Parent and
its Subsidiaries have (i) good, sufficient and legal title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in the financial statements referred to in subsection 5.3 or in
the most recent financial statements delivered pursuant to subsection 6.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
subsection 7.7. Except as permitted by this Agreement or any other Loan
Document, all such properties and assets are free and clear of Liens.
 
B.  Real Property. As of the Restatement Date, Schedule 5.5B annexed hereto
contains a true, accurate and complete list of (i) all fee interests in any Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset, regardless of
whether a Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.
Except as specified in Schedule 5.5B annexed hereto, each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.
 
C.  Intellectual Property. As of the Restatement Date, Parent and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Each of Parent and its Subsidiaries has
taken all reasonable steps to protect its Intellectual Property and maintain all
registrations and pending applications thereto. Other than as set forth on
Schedule 5.6, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, except for such
claims that in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. The use of such Intellectual Property by Parent and its
Subsidiaries and the anticipated use does not violate any license or infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. All federal and state and all foreign registrations of and applications
for Intellectual Property, and material unregistered Intellectual Property, that
are owned or licensed by Borrower or any of its Subsidiaries on the Restatement
Date are described on Schedule 5.5C annexed hereto.
 
-97-

--------------------------------------------------------------------------------


 
 

5.6           
Litigation; Adverse Facts.

 
Other than as set forth on Schedule 5.6, there are no Proceedings (whether or
not purportedly on behalf of Parent or any of its Subsidiaries) at law or in
equity, or before or by any court or other Government Authority (including any
Environmental Claims) that are pending or, to the knowledge of Parent,
threatened against or affecting Parent or any of its Subsidiaries or any
property of Parent or any of its Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither Parent nor any of its Subsidiaries (i) is in violation of any applicable
laws (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.
 

5.7           
Payment of Taxes.

 
Except to the extent permitted by subsection 6.3, all Tax returns and reports of
the Loan Parties required to be filed by any of them have been timely filed, and
all Taxes shown on such tax returns to be due and payable and all Taxes,
assessments, fees and other governmental charges upon the Loan Parties and upon
their respective properties, assets, income, businesses and franchises that are
due and payable have been paid when due except for any such Tax, assessment, fee
or charge that is being actively contested by such Loan Party in good faith and
by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in accordance with GAAP shall have been
made or provided therefor. Except as set forth on Schedule 5.7, none of Parent
or any of its Subsidiaries has received written notice from any taxing authority
of any assessment (or proposed assessment) against any of the Loan Parties that
is not being actively contested by such Loan Party in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in accordance with GAAP shall have been
made or provided therefor.
 

5.8           
Performance of Agreements; Material Contracts.

 
A.  No Loan Party is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, and no condition exists that, with the giving of notice
or the lapse of time or both, would constitute such a default, except where (i)
such default or defaults are being contested in good faith by appropriate
proceedings or (ii) the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect.
 
B.  Schedule 5.8 contains a true, correct and complete list of all the Material
Contracts in effect on the Restatement Date. Except as described on
Schedule 5.8, all such Material Contracts are in full force and effect and no
material defaults currently exist thereunder.
 

5.9           
Governmental Regulation.

 
No Loan Party is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
 
-98-

--------------------------------------------------------------------------------


 
 

5.10           
Securities Activities.

 
A.  No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.
 
B.  Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of Borrower only or of the Loan Parties on a
consolidated basis) subject to the provisions of subsection 7.2 or 7.7 or
subject to any restriction contained in any agreement or instrument, between
Borrower and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.
 

5.11           
Employee Benefit Plans.

 
A.  Each of the Loan Parties and each of their respective ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
that it is so qualified and since the date of each most recent letter, there has
been no event, condition or circumstance that has adversely affected or is
likely to adversely affect such qualified status.
 
B.  No ERISA Event has occurred or is reasonably expected to occur.
 
C.  Except to the extent required under Section 4980B of the Internal Revenue
Code or other applicable law or except as set forth in Schedule 5.11 annexed
hereto, no Employee Benefit Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
any Loan Party or any of their respective ERISA Affiliates.
 
D.  As of the most recent valuation date for any Pension Plan, and excluding for
purposes of such computation all Pension Plans which have no unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), the sum of:
 
(i) the unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA) individually or in the aggregate for all Pension Plans to which any Loan
Party has ever contributed; and 


(ii) the potential liability that the Loan Party could reasonably be expected to
incur as the result of the unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate, for all Pension Plans
to which no Loan Party has ever contributed (assuming amortization of such
unfunded benefit liabilities over ten years);


does not exceed $2,000,000.
 
E.  As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Loan Parties
and their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $2,000,000. 
 
-99-

--------------------------------------------------------------------------------


 
 

5.12          
Certain Fees.

 
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby and Borrower hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.
 

5.13          
Environmental Protection.

 
Except as set forth in Schedule 5.13 annexed hereto:
 
(i)  none of the Loan Parties nor any of their respective current Facilities or
operations nor, to Borrower’s knowledge, any of the Loan Parties’ respective
former Facilities or operations, are subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to (a) any
Environmental Law, (b) any Environmental Claim, or (c) any Hazardous Materials
Activity that, in each case, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;
 
(ii)  none of the Loan Parties has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law;
 
(iii)  there are and, to Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Parent or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
 
(iv)  none of the Loan Parties nor, to Borrower’s knowledge, any predecessor of
any of the Loan Parties has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of the Loan Parties’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent;
 
(v)  compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.
 

5.14           
Employee Matters.

 
There is no strike or work stoppage in existence or threatened involving any of
the Loan Parties that could reasonably be expected to result in a Material
Adverse Effect.
 
-100-

--------------------------------------------------------------------------------


 
 

5.15           
Solvency.

 
Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.
 

5.16           
Matters Relating to Collateral.

 
A.  Collateral Documents; Liens.
 
(i)  The Collateral Documents are effective to create in favor of Administrative
Agent for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral and the proceeds thereof and (a) with respect to all
Pledged Collateral previously delivered to and in possession of Administrative
Agent, the Liens created under the Collateral Documents constitute, or in the
case of Pledged Collateral to be delivered to Administrative Agent on or after
the Restatement Date, the Liens created under the Collateral Documents will
constitute, fully perfected First Priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Pledged Collateral,
and (b) together with the financing statements previously filed, the Liens
created under the Collateral Documents constitute fully perfected First Priority
Liens on, and security interests in, all right, title and interest of the Loan
Parties in all such Collateral as to which a security interest may be perfected
by such a filing (other than Intellectual Property).
 
(ii)  The short-form intellectual property security agreements currently on file
with the PTO, together with the financing statements previously filed,
constitute fully perfected First Priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in the IP Collateral in which
a security interest may be perfected by filing in the United States and its
territories and possessions (it being understood that subsequent recordings with
the PTO may be necessary to perfect a Lien on IP Collateral acquired by the Loan
Parties on or after the Restatement Date).
 
(iii)  The Mortgages create in favor of Administrative Agent for the benefit of
the Lenders, legal, valid and enforceable Liens on all of the Loan Parties’
right, title and interest in and to the Real Property Assets thereunder and the
proceeds thereof, and when the modifications referred to in subsection 5.16B are
recorded, the Mortgages will constitute fully perfected First Priority Liens on,
and security interests in, all right, title and interest of the Loan Parties in
the Real Property Assets thereunder and the proceeds thereof to secure the
Obligations.
 
-101-

--------------------------------------------------------------------------------


B.  Governmental Authorizations. No action, consent or approval of, registration
or filing with or any other action by any Government Authority is or will be
required in connection with the transactions contemplated hereby, except for
(a) the filing of UCC financing statements and filings with the PTO, (b) the
recordation of modifications to the Mortgages reflecting, among other things,
the making of the Supplemental Term B Loans and the Supplemental Canadian Dollar
Term B Loans, and (c) such as have been made or obtained and are in full force
and effect.
 
C.  Absence of Third-Party Filings. Except such as may have been filed in favor
of Administrative Agent as contemplated by subsection 5.16A and to evidence
permitted lease obligations and other Liens permitted pursuant to
subsection 7.2, (i) no effective UCC financing statement, fixture filing or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office and (ii) no effective filing covering
all or any part of the IP Collateral is on file in the PTO.
 
D.  Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
E.  Information Regarding Collateral. All written information supplied to
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
 

5.17           
Disclosure.

 
No material representation or warranty of the Loan Parties contained in any Loan
Document or in any other document, certificate or written statement furnished to
Lenders by or on behalf of any of the Loan Parties for use in connection with
the transactions contemplated by this Agreement contains any untrue statement of
a material fact or omits to state a material fact (known to Borrower, in the
case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections, including forecasts,
budgets, forward-looking statements and pro forma financial information (the
"Projections") contained in such materials are based upon good faith estimates
and assumptions believed by Borrower to be reasonable at the time made, it being
recognized by Lenders that such Projections are not to be viewed as facts and
that actual results during the period or periods covered by any such Projections
may differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 

5.18           
Subordinated Indebtedness.

 
The Obligations constitute senior indebtedness that is entitled to the benefits
of the subordination provisions of all Subordinated Indebtedness of Parent and
its Subsidiaries (including without limitation, the Senior Subordinated Notes,
the Parent Junior Subordinated Notes and any Permitted Additional Subordinated
Financing).
 
-102-

--------------------------------------------------------------------------------


 
 

5.19           
Aluma Asset Purchase Agreement.

 
As of the Restatement Date, Borrower has delivered to Administrative Agent a
complete and correct copy of the Aluma Asset Purchase Agreement (including all
schedules, exhibits, amendments, supplements and modifications thereto). Neither
Borrower nor any Loan Party or, to the knowledge of Borrower, any other party
thereto, is in default in the performance or compliance with any material
provision thereof.
 

5.20           
Leasehold Property.

 
As of the Restatement Date, neither Borrower nor any of the Subsidiary
Guarantors has any Leasehold Property that is a Material Real Property.
 
Section 6.            BORROWER'S AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Loan Party to perform, all covenants in this
Section 6.
 

6.1           
Financial Statements and Other Reports.

 
Borrower will maintain, and cause Parent and the Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Borrower will deliver to Administrative Agent for distribution to
Lenders:
 
(i)  Events of Default, etc.: Within 3 Business Days of any Officer of Borrower
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default,
(b) that any Person has given any notice to any of the Loan Parties or taken any
other action with respect to a claimed default or event or condition of the type
referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed in a current report filed by any Loan Party with the
Securities and Exchange Commission on Form 8-K if such Loan Party was required
to file such reports under the Exchange Act, or (d) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given or action taken by any such Person and the nature of such
claimed Event of Default, Potential Event of Default, default, event or
condition, and what action such Loan Party has taken, is taking and proposes to
take with respect thereto;
 
(ii)  Quarterly Financials: as soon as available and in any event within the
earlier of (a) 45 days after the end of each of the first three Fiscal Quarters
of each Fiscal Year and (b) if Borrower is a public reporting company at such
time, such earlier date as the Securities and Exchange Commission requires the
filing of such information (or, if Borrower is required to file such information
on a Form 10-Q with the Securities and Exchange Commission, promptly following
such filing), (a) the consolidated balance sheet of Parent and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of Parent and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail and certified by the chief financial officer of
Parent that they fairly present, in all material respects, the financial
condition of Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, and
(b) a narrative report describing the operations of Parent and its Subsidiaries
in the form prepared for presentation to senior management for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter (it being understood that the foregoing
requirements may be satisfied by delivery of Borrower’s report to the Securities
and Exchange Commission on Form 10-Q);
 
-103-

--------------------------------------------------------------------------------


(iii)  Year-End Financials: as soon as available and in any event within the
earlier of (a) 90 days after the end of each Fiscal Year or (b) if Borrower is a
public reporting company at such time, such earlier date as the Securities and
Exchange Commission requires the filing of such information (or, if Borrower is
required to file such information on a Form 10-K with the Securities and
Exchange Commission, promptly following such filing), (a) the consolidated
balance sheet of Parent and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of operations, stockholders’ equity and
cash flows of Parent and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, all in reasonable detail and certified by
the chief financial officer of Parent that they fairly present, in all material
respects, the financial condition of Parent and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, (b) a narrative report describing the operations of Parent
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Year (it being understood that the foregoing requirements may be
satisfied by delivery of Borrower’s report to the Securities and Exchange
Commission on Form 10-K), and (c) in the case of such consolidated financial
statements, a report thereon of Ernst & Young LLP or other independent certified
public accountants of recognized national standing selected by Parent and
reasonably satisfactory to Administrative Agent, which report shall be
unqualified, shall express no doubts about the ability of Parent and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
 
(iv)  Pricing and Compliance Certificates: together with each delivery of
financial statements pursuant to subdivisions (ii) and (iii) above, a Compliance
Certificate signed by a financial Officer (a) stating that the signers have
reviewed the terms of this Agreement and have made, or caused to be made under
their supervision, a review in reasonable detail of the transactions and
condition of Parent and its Subsidiaries during the accounting period covered by
such financial statements and that such review has not disclosed the existence
during or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Compliance Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Borrower has taken, is
taking and proposes to take with respect thereto, and (b) demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 7, in each case to the extent
compliance with such restrictions is required to be tested at the end of the
applicable accounting period; in addition, on or before the 45th day following
the end of each Fiscal Quarter, a Pricing Certificate demonstrating in
reasonable detail the calculation of the Leverage Ratio as of the end of the
four-Fiscal Quarter period then ended;
 
(v)  Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Parent and its Subsidiaries delivered pursuant to
subdivisions (ii), (iii) or (xii) of this subsection 6.1 will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (a) together with the first delivery of
financial statements pursuant to subdivision (ii), (iii) or (xii) of this
subsection 6.1 following such change, consolidated financial statements of
Parent and its Subsidiaries for (y) the current Fiscal Year to the effective
date of such change and (z) two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (ii), (iii)
or (xii) of this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Borrower setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
 
-104-

--------------------------------------------------------------------------------


(vi)  Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent certified public accountants giving the report thereon
(a) stating that their audit examination has included a review of the terms of
this Agreement and the other Loan Documents as they relate to accounting
matters, (b) stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or Potential Event of
Default has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Event of Default or Potential Event of Default that
would not be disclosed in the course of their audit examination, and (c) stating
that based on their audit examination nothing has come to their attention that
causes them to believe either or both that the information contained in the
certificates delivered therewith pursuant to subdivision (iv) above is not
correct or that the matters set forth in the Compliance Certificates delivered
therewith pursuant to clause (b) of subdivision (iv) above for the applicable
Fiscal Year are not stated in accordance with the terms of this Agreement;
 
(vii)  Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all material reports submitted to
Parent or Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of Parent
and its Subsidiaries made by such accountants, including any comment letter
submitted by such accountants to management in connection with their annual
audit;
 
(viii)  SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent and/or Borrower to its security
holders or by any of their respective Subsidiaries to its security holders other
than Parent and/or Borrower or another Subsidiary of Parent and/or Borrower,
(b) all regular and periodic reports and all registration statements (other than
on Form S-8 or a similar form) and prospectuses, if any, filed by Parent and/or
Borrower or any of their respective Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority, and (c) all press releases and other statements made
available generally by Parent and/or Borrower or any of their respective
Subsidiaries to the public concerning material developments in the business of
Parent and/or Borrower or any of their respective Subsidiaries that would be
required to be disclosed in a current report filed by Parent and/or Borrower or
any of their respective Subsidiaries with the Securities and Exchange Commission
on Form 8-K if Parent and/or Borrower or such Subsidiary were required to file
such reports under the Exchange Act;
 
(ix)  Litigation or Other Proceedings: (a) promptly upon any Officer of any Loan
Party obtaining knowledge of (1) the institution of, or non-frivolous threat of,
any Proceeding against or affecting any Loan Party or any property of any Loan
Party not previously disclosed in writing by any Loan Party to Lenders or
(2) any material development in any Proceeding that, in any case:
 
(x) if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect; or
 
(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;
 
written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) promptly upon request by Administrative Agent, a schedule of
all Proceedings delivered by Borrower to its independent certified public
accountants in connection with the report prepared by them on the consolidated
financial statements of Parent and its Subsidiaries for each Fiscal Year, and
promptly after request by Administrative Agent such other information as may be
reasonably requested by Administrative Agent to enable Administrative Agent and
its counsel to evaluate any of such Proceedings;
 
-105-

--------------------------------------------------------------------------------


(x)  ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;
 
(xi)  ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event and (b)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Administrative Agent shall reasonably request;
 
(xii)  Financial Plans: as soon as practicable and in any event no later than
90 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (the "Financial Plan" for such Fiscal
Year) prepared in reasonable detail by an Officer of Borrower and in form and
substance substantially consistent with the financial projections previously
provided to Lenders pursuant to subsection 4.1, including (a) a forecasted
consolidated balance sheets and forecasted consolidated statements of operations
and cash flows of Parent and its Subsidiaries for such Fiscal Year, together
with a pro forma Compliance Certificate for such Fiscal Year and an explanation
of the assumptions on which such forecasts are based and (b) such other
information and projections as Administrative Agent may reasonably request;
 
(xiii)  Insurance: as soon as practicable after any material change in insurance
coverage maintained by the Loan Parties notice thereof to Administrative Agent
specifying the changes and reasons therefor;
 
(xiv)  Governing Body: with reasonable promptness, written notice of any change
in the Governing Body of Parent or Borrower;
 
(xv)  New Subsidiaries: promptly upon any Person becoming a Subsidiary of Parent
or Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became such Subsidiary and (b) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of the Loan Parties (it being understood that such written notice
shall be deemed to supplement Schedule 5.1 annexed hereto for all purposes of
this Agreement);
 
(xvi)  Subordinated Debt Notices: promptly upon receipt by Parent or any of its
Subsidiaries of any notice with respect to any Subordinated Indebtedness, and
promptly upon the giving of notice by Parent or any of its Subsidiaries with
respect to any Subordinated Indebtedness, in each case relating to any default
or payment or prepayment of principal or premium, if any, redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to such Subordinated Indebtedness, a copy
of such notice;
 
-106-

--------------------------------------------------------------------------------


(xvii)  Pro Forma Financial Statements: as soon as available and in any event
within 75 days of the Restatement Date, a pro forma balance sheet of Parent and
its Subsidiaries and related pro forma consolidated statement of income of
Parent and its Subsidiaries as of and for the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period for which
financial statements are required to be delivered pursuant to subdivisions (ii)
and (iii), giving effect to the Aluma Acquisition and the other transactions
contemplated by this Agreement as if such transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income), in form and substance satisfactory to
Co-Arrangers; and
 
(xviii)  Other Information: with reasonable promptness, such other information
and data with respect to any Loan Party as from time to time may be reasonably
requested by any Lender.
 

6.2           
Corporate Existence, etc.

 
Except as permitted under subsection 7.7, Borrower will, and will cause each of
the other Loan Parties to, at all times preserve and keep in full force and
effect its existence in the jurisdiction of organization specified on
Schedule 5.1 and all rights and franchises material to its business; provided,
however, that no Loan Party shall be required to preserve any such right or
franchise if the Governing Body of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof could not reasonably be expected to
have a Material Adverse Effect.
 

6.3           
Payment of Taxes and Claims; Tax Consolidation .

 
A.  Borrower will, and will cause each of the other Loan Parties to, pay all
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such tax, assessment, charge or claim need be
paid if it is being contested in good faith by appropriate proceedings, so long
as (i) such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor and (ii) in the case of a
charge, tax, assessment or claim which has or may become a Lien against any of
the Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such charge or claim.
 
B.  Borrower will not, nor will it permit any of the other Loan Parties to, file
or consent to the filing of any consolidated income tax return with any Person
(other than Parent or any of its Subsidiaries).
 

6.4           
Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds.

 
A.  Maintenance of Properties. Except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, Borrower
will, and will cause each of the other Loan Parties to, (i) with respect to all
material properties used or useful in the business of the Loan Parties, maintain
or cause to be maintained such material properties in good repair, working order
and condition, ordinary wear and tear excepted, and from time to time make or
cause to be made all appropriate repairs, renewals and replacements thereof and
(ii) with respect to Intellectual Property, maintain such Intellectual Property
as valid and enforceable and from time to time make or cause to be made all
appropriate filings thereof.
 
-107-

--------------------------------------------------------------------------------


B.  Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by corporations of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry. Without limiting the generality of the
foregoing, Borrower will maintain or cause to be maintained (i) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (ii) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times satisfactory to
Administrative Agent in its commercially reasonable judgment. Each such policy
of insurance shall (a) name Administrative Agent for the benefit of Lenders as
an additional insured thereunder as its interests may appear and (b) in the case
of each business interruption and casualty insurance policy, (x) contain a loss
payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent for the benefit of Lenders
as the loss payee thereunder for any covered loss in excess of $5,000,000 and
(y) provides for at least 30 days prior written notice to Administrative Agent
of any modification or cancellation of such policy.
 
C.  Application of Net Insurance/Condemnation Proceeds.
 
(i)  Business Interruption Insurance. Upon receipt by any Loan Party of any
business interruption insurance proceeds constituting Net Insurance/Condemnation
Proceeds, (a) so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing, such Loan Party may retain and apply such Net
Insurance/Condemnation Proceeds for working capital purposes, and (b) if an
Event of Default or Potential Event of Default shall have occurred and be
continuing, Borrower shall apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans as provided in
subsection 2.4B;
 
(ii)  Net Insurance/Condemnation Proceeds Received by Borrower. Upon receipt by
any Loan Party of any Net Insurance/Condemnation Proceeds (other than from
business interruption insurance) in excess of $2,500,000, (a) so long as no
Event of Default or Potential Event of Default shall have occurred and be
continuing, Borrower shall, or shall cause any other Loan Party to, promptly and
diligently apply such Net Insurance/Condemnation Proceeds to pay or reimburse
the costs of repairing, restoring or replacing the assets in respect of which
such Net Insurance/Condemnation Proceeds were received or, to the extent not so
applied, to prepay the Loans as provided in subsection 2.4B, and (b) if an Event
of Default or Potential Event of Default shall have occurred and be continuing,
Borrower shall apply an amount equal to 100% of such Net Insurance/Condemnation
Proceeds to prepay the Loans as provided in subsection 2.4B.
 
-108-

--------------------------------------------------------------------------------


(iii)  Net Insurance/Condemnation Proceeds Received by Administrative Agent.
Upon receipt by Administrative Agent of any Net Insurance/Condemnation Proceeds
as loss payee, (a) if and to the extent Borrower would have been required to
apply such Net Insurance/Condemnation Proceeds (if it had received them
directly) to prepay the Loans, Administrative Agent shall, and Borrower hereby
authorizes Administrative Agent to, apply such Net Insurance/Condemnation
Proceeds to prepay the Loans as provided in subsection 2.4B, and (b) to the
extent the foregoing clause (a) does not apply and (1) the aggregate amount of
such Net Insurance/Condemnation Proceeds received (and reasonably expected to be
received) by Administrative Agent in respect of any covered loss does not exceed
$10,000,000, Administrative Agent shall deliver such Net Insurance/Condemnation
Proceeds to Borrower, and Borrower shall, or shall cause any other Loan Party
to, as soon as reasonably practicable, apply such Net Insurance/Condemnation
Proceeds to the costs of repairing, restoring, or replacing the assets in
respect of which such Net Insurance/Condemnation Proceeds were received, and
(2) if the aggregate amount of Net Insurance/Condemnation Proceeds received (and
reasonably expected to be received) by Administrative Agent in respect of any
covered loss exceeds $10,000,000, Administrative Agent shall hold such Net
Insurance/Condemnation Proceeds pursuant to the terms of the Security Agreement
and, so long as Borrower or any other Loan Party proceeds diligently to repair,
restore or replace the assets of such Loan Party in respect of which such Net
Insurance/Condemnation Proceeds were received, Administrative Agent shall from
time to time disburse to such Loan Party from the Collateral Account, to the
extent of any such Net Insurance/Condemnation Proceeds remaining therein in
respect of the applicable covered loss, amounts necessary to pay the cost of
such repair, restoration or replacement after the receipt by Administrative
Agent of invoices or other documentation reasonably satisfactory to
Administrative Agent relating to the amount of costs so incurred and the work
performed (including, if required by Administrative Agent, lien releases and
architects’ certificates); provided, however, that if at any time Administrative
Agent reasonably determines that such repair, restoration or replacement cannot
be completed with the Net Insurance/Condemnation Proceeds then held by
Administrative Agent for such purpose, together with funds otherwise available
to Borrower for such purpose, or that such repair, restoration or replacement
cannot be completed within 365 days after the receipt by Administrative Agent of
such Net Insurance/Condemnation Proceeds, Administrative Agent shall, and
Borrower hereby authorizes Administrative Agent to, apply such Net Insurance/
Condemnation Proceeds to prepay the Loans as provided in subsection 2.4B.
 

6.5           
Inspection Rights; Lender Meeting.

 
A.  Inspection Rights. Borrower shall, and shall cause each of the other Loan
Parties to, permit any authorized representatives designated by any Lender to
visit and inspect any of the properties of any Loan Party, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants (provided that Parent or its Subsidiaries
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and, except during the continuance of an Event of
Default, no more than once per year.
 
B.  Lender Meeting. During the continuance of an Event of Default, Borrower
will, upon the request of Administrative Agent or Requisite Lenders, participate
in a meeting of Administrative Agent and Lenders to be held at Borrower’s
principal offices (or at such other location as may be agreed to by Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent.
 

6.6           
Compliance with Laws, etc.

 
Borrower shall comply, and shall cause each of the other Loan Parties to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 

6.7           
Environmental Matters.

 
A.  Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:
 
-109-

--------------------------------------------------------------------------------


(i)  Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of Parent or any
of its Subsidiaries or by independent consultants, governmental authorities or
any other Persons, with respect to significant environmental matters at any
Facility that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or with respect to any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;
 
(ii)  Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (b) any remedial
action taken by any Loan Party or any other Person in response to (1) any
Hazardous Materials Activities the existence of which could reasonably be
expected to result in one or more Environmental Claims having, individually or
in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
 
(iii)  Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by any Loan Party,
a copy of any and all written communications with respect to (a) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (b) any Release required to be
reported to any federal, state or local governmental or regulatory agency, and
(c) any request for information from any governmental agency that suggests such
agency is investigating whether such Loan Party may be potentially responsible
for any Hazardous Materials Activity that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
(iv)  Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by any Loan Party that could reasonably be expected
to (1) expose any Loan Party to, or result in, Environmental Claims that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect or (2) affect the ability of any Loan Party to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for its operations and (b) any proposed action to be
taken by any Loan Party to commence manufacturing or other industrial operations
or to modify current operations in a manner that could reasonably be expected to
subject the Loan Parties to any material additional obligations or requirements
under any Environmental Laws that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.
 
B.  Borrower’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.
 
(i)  Remedial Actions Relating to Hazardous Materials Activities. Borrower
shall, in compliance with all applicable Environmental Laws, promptly undertake,
and shall cause each other Loan Party promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to an Environmental Claim that could reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.
 
-110-

--------------------------------------------------------------------------------


(ii)  Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Borrower shall promptly take, and shall cause each other
Loan Party promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Borrower or such Loan Party that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against any Loan Party and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.
 

6.8           
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Restatement Date.

 
A.  Execution of Subsidiary Guaranty and Personal Property Collateral Documents.
In the event that any Person becomes a Material Subsidiary of Borrower after the
Restatement Date, Borrower will promptly notify Administrative Agent of that
fact and cause such Material Subsidiary to execute and deliver to Administrative
Agent a counterpart of the Subsidiary Guaranty and the Security Agreement and to
take all such further actions and execute all such further documents and
instruments as may be necessary or, in the opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on all of the personal and
mixed property assets of such Material Subsidiary described in the applicable
forms of Collateral Documents. In addition, as provided in the Security
Agreement, Borrower shall, or shall cause the Material Subsidiary that owns the
Capital Stock of such Person, to execute and deliver to Administrative Agent a
supplement to the Security Agreement and to deliver to Administrative Agent all
certificates representing such Capital Stock of such Person (accompanied by
irrevocable undated stock powers, duly endorsed in blank).
 
B.  Foreign Subsidiaries. In the event that any Person becomes a Foreign
Subsidiary of Borrower after the Restatement Date, Borrower will promptly notify
Administrative Agent of that fact and, if such Subsidiary is directly owned by
Borrower or a Domestic Subsidiary, cause such Subsidiary to execute and deliver
to Administrative Agent such documents and instruments and take such further
actions as may be necessary, or in the reasonable opinion of Administrative
Agent, desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on 65% of the capital stock
of such Foreign Subsidiary.
 
C.  Subsidiary Organizational Documents, Legal Opinions, Etc. In the event that
any Person becomes a Material Subsidiary after the Restatement Date, Borrower
shall deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Material Subsidiary’s Organizational Documents,
together with a good standing certificate from the Secretary of State of the
jurisdiction of its organization, (ii) a certificate executed by the secretary
or similar officer of such Material Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Material Subsidiary approving
and authorizing the execution, delivery and performance of such Loan Documents
are in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Material Subsidiary executing
such Loan Documents, (iii) an executed supplement to the Security Agreement
evidencing the pledge of the Capital Stock of such Material Subsidiary by
Borrower or a Subsidiary of Borrower that owns such Capital Stock, accompanied
by certificates evidencing such Capital Stock, together with irrevocable undated
stock powers duly endorsed in blank and satisfactory in form and substance to
Administrative Agent, and (iv) a favorable opinion of counsel to such Material
Subsidiary, in form and substance satisfactory to Administrative Agent and its
counsel, as to (a) the due organization and good standing of such Material
Subsidiary, (b) the due authorization, execution and delivery by such Material
Subsidiary of such Loan Documents, (c) the enforceability of such Loan Documents
against such Material Subsidiary and (d) such other matters (including matters
relating to the creation and perfection of Liens in any Collateral pursuant to
such Loan Documents) as Administrative Agent may reasonably request, all of the
foregoing to be satisfactory in form and substance to Administrative Agent and
its counsel.
 
-111-

--------------------------------------------------------------------------------


 
 

6.9           
Matters Relating to Additional Real Property Collateral.

 
A.  Additional Mortgages, Etc. From and after the Restatement Date, in the event
that (i) Parent, Borrower or any Subsidiary Guarantor acquires any Material Real
Property or (ii) at the time any Person becomes a Subsidiary Guarantor, such
Person owns or holds any Material Real Property, in either case excluding any
such Real Property Asset the encumbrancing of which requires the consent of any
applicable lessor or then-existing senior lienholder, where Parent and its
Subsidiaries have attempted in good faith, but are unable, to obtain such
lessor’s or senior lienholder’s consent (any such non-excluded Material Real
Property described in the foregoing clause (i) or (ii) being an "Additional
Mortgaged Property"), Parent, Borrower or such Subsidiary Guarantor shall
deliver to Administrative Agent, as soon as practicable after such Person
acquires such Additional Mortgaged Property or becomes a Subsidiary Guarantor,
as the case may be, a fully executed and notarized Mortgage in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
the interest of such Loan Party in such Additional Mortgaged Property and such
opinions, appraisal, documents, title insurance, environmental reports that may
be reasonably required by Administrative Agent.
 
B.  Real Estate Appraisals. Borrower shall, and shall cause each of the other
Loan Parties to, permit an independent real estate appraiser reasonably
satisfactory to Administrative Agent, upon reasonable notice, to visit and
inspect any Additional Mortgaged Property for the purpose of preparing an
appraisal of such Additional Mortgaged Property satisfying the requirements of
any applicable laws and regulations (in each case to the extent required under
such laws and regulations as determined by Administrative Agent in its
discretion).
 
C.  Collateral Access Agreement. From and after the Restatement Date, in the
event that (i) Parent, Borrower or any Subsidiary Guarantor acquires any
Leasehold Property or (ii) at the time any Person becomes a Subsidiary
Guarantor, such Person owns or holds any Leasehold Property, in either case, (x)
that is not a Material Real Property and (y) where Parent, Borrower or any such
Subsidiary Guarantor holds on a regular basis at such Leasehold Property,
personal property with a fair market value in excess of (or Parent, Borrower or
such Subsidiary Guarantor anticipates that the fair market value of such
personal property held on a regular basis will, at any time during the term of
such lease, equal to or exceed) $7,500,000, Parent, Borrower or such Subsidiary
Guarantor, as the case may be, shall use its respective commercially reasonable
efforts to deliver to Administrative Agent, as soon as practicable after such
Person acquires such Leasehold Property or becomes a Subsidiary Guarantor, as
the case may be, a fully executed Collateral Access Agreement.
 
D.  Optional Guaranty. In the event that any Subsidiary of Parent executes a
guaranty of the Senior Subordinated Notes, the Parent Junior Subordinated Notes
or any Permitted Additional Subordinated Financing, Borrower will cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Subsidiary Guaranty and Security Agreement, and cause each such Subsidiary to
take, all such further action and execute all such further documents and
instruments as may be necessary in the opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid First Priority Lien on substantially all personal property and
all Material Real Property of each such Subsidiary described in the applicable
forms of Collateral Documents.
 
 
-112-

--------------------------------------------------------------------------------


 
Section 7.                BORROWER'S NEGATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each of the other Loan Parties to perform, all
covenants in this Section 7.
 

7.1           
Indebtedness.

 
Parent and Borrower shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
 
(i)  Loan Parties may become and remain liable with respect to the Obligations;
 
(ii)  Parent, Borrower and their respective Subsidiaries may become and remain
liable with respect to Contingent Obligations permitted by subsection 7.4 and,
upon any matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;
 
(iii)  Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness in respect of (a) Capital Leases and (b) Purchase Money
Indebtedness aggregating (with respect to clauses (a) and (b)) not in excess of
$25,000,000 outstanding at any one time;
 
(iv)  Borrower may become and remain liable with respect to Indebtedness to any
Subsidiary Guarantor, and any Subsidiary of Borrower may become and remain
liable with respect to Indebtedness to Borrower or any other Subsidiary
Guarantor of Borrower; provided that (a) all such intercompany Indebtedness
shall be evidenced by promissory notes pledged to Administrative Agent, for
benefit of Lenders, pursuant to the Security Agreement, (b) all such
intercompany Indebtedness owed by Borrower to any Subsidiary Guarantor shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement, (c) any payment by any Subsidiary of Borrower under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any intercompany Indebtedness owed by such Subsidiary to Borrower or to any
of its Subsidiaries for whose benefit such payment is made, and (d) the
aggregate principal amount of all Indebtedness of all Subsidiaries of Borrower
that are not Subsidiary Guarantors to Borrower and the Subsidiary Guarantors
(other than any such Indebtedness incurred in connection with the consummation
of the Aluma Acquisition) shall not exceed $30,000,000 at any time outstanding;
 
(v)  Borrower may remain liable with respect to Indebtedness evidenced by the
Senior Subordinated Notes in an aggregate principal amount not to exceed
$150,000,000;
 
(vi)  Borrower or a Subsidiary of Borrower may become and remain liable with
respect to Indebtedness of any Person assumed in connection with any acquisition
of such Person permitted under subsection 7.3 and a Person that becomes a direct
or indirect wholly-owned Subsidiary of Borrower as a result of any acquisition
permitted under subsection 7.3 may remain liable with respect to Indebtedness
existing on the date of such acquisition; provided that such Indebtedness was
not created in anticipation of such acquisition; and provided, further that such
Indebtedness does not in the aggregate exceed at any time outstanding
$10,000,000;
 
-113-

--------------------------------------------------------------------------------


(vii)  Foreign Subsidiaries of Borrower may become and remain liable with
respect to other Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;
 
(viii)  Borrower and its Subsidiaries, as applicable, may remain liable with
respect to, Indebtedness existing on the Restatement Date and described in
Schedule 7.1 annexed hereto;
 
(ix)  Borrower and its Subsidiaries, as applicable, may become and remain liable
with respect to Indebtedness which refinances, refunds or replaces the
Indebtedness described in Schedule 7.1, pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent; provided that (w)
such refinancing Indebtedness shall be incurred by Borrower or such applicable
Subsidiary, as the case may be, that incurred the Indebtedness being refinanced
that is described in Schedule 7.1, (x) the maturity date of such refinancing
Indebtedness shall be no earlier than the maturity date of the Indebtedness
described in Schedule 7.1 that is being refinanced, (y) the weighted average
life to maturity of such refinancing Indebtedness at the time of such
refinancing is no less than the weighted average life to maturity of the
Indebtedness being refinanced, and (z) the aggregate principal amount of such
refinancing Indebtedness shall be less than the lesser of (1) the sum of the
aggregate principal amount of the Indebtedness being refinanced as of the date
of such refinancing plus all related costs, fees and expenses related to the
refinancing and (2) the aggregate principal amount of such Indebtedness as of
the Restatement Date;
 
(x)  Parent may remain liable with respect to Indebtedness evidenced by the
Parent Junior Subordinated Notes in an aggregate principal amount not to exceed
$35,000,000 (as such amount may be increased to the extent of paid-in-kind
payments after the Closing Date in accordance with the terms of the Parent
Junior Subordinated Notes);
 
(xi)  Borrower may become and remain liable with respect to Indebtedness
constituting Permitted Additional Subordinated Financing (a) in an aggregate
principal amount not to exceed 200% of the amount necessary to purchase the
Sponsor Preferred Stock from the Sponsor pursuant to subsection 7.3(xiii),
solely to the extent the Net Debt Securities Proceeds of such Permitted
Additional Subordinated Financing are applied (1) 50% to consummate such
acquisition and (2) 50% to prepay outstanding Term Loans pursuant to subsection
2.4B, and (b) in an aggregate principal amount in excess of the aggregate amount
permitted pursuant to clause (a) above, solely to the extent the full amount of
the Net Debt Securities Proceeds of such Permitted Additional Subordinated
Financing in excess of such permitted amount is applied to prepay outstanding
Term Loans pursuant to subsection 2.4B; provided that (1) Borrower shall be in
compliance on a pro forma basis after giving effect to any incurrence of
Permitted Additional Subordinated Financing (after giving pro forma effect to
the application of the proceeds thereof) with each of the financial covenants
set forth in subsection 7.6, (2) no Event of Default or Potential Event of
Default shall have occurred and be continuing or would result from such
incurrence, and (3) Borrower shall have delivered to Administrative Agent an
Officer’s Certificate to the effect set forth in the foregoing clauses (1) and
(2) and a Compliance Certificate to evidence clause (1); and
 
-114-

--------------------------------------------------------------------------------


(xii)  Borrower and its Subsidiaries may become and remain liable with respect
to other Indebtedness in an aggregate principal amount not to exceed $25,000,000
at any time outstanding.
 

7.2           
Liens and Related Matters.

 
A.  Prohibition on Liens. Each of Parent and Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Parent, Borrower or such Subsidiary, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:
 
(i)  Permitted Encumbrances;
 
(ii)  Liens on any asset existing at the time of acquisition of such asset by
Borrower or a Subsidiary, or Liens to secure the payment of all or any part of
the purchase price of an asset upon the acquisition of such asset by Borrower or
a Subsidiary or to secure any Indebtedness permitted hereby incurred by Borrower
or a Subsidiary at the time of or within ninety days after the acquisition of
such asset, which Indebtedness is incurred for the purpose of financing all or
any part of the purchase price thereof; provided, however, that the Lien shall
apply only to the asset so acquired and proceeds thereof; and provided, further,
that all such Liens do not in the aggregate secure Indebtedness in excess of
$25,000,000 at any time;
 
(iii)  Liens existing on the Restatement Date and described in Schedule 7.2
annexed hereto;
 
(iv)  Other Liens securing Indebtedness in an aggregate amount not to exceed
$10,000,000 at any time outstanding; and
 
(v)  Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to subsection 7.1(vii).
 
B.  Equitable Lien in Favor of Lenders. If Parent or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, it shall make or cause to be made effective provision whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided that, notwithstanding the foregoing, this covenant shall
not be construed as a consent by Requisite Lenders to the creation or assumption
of any such Lien not permitted by the provisions of subsection 7.2A.
 
-115-

--------------------------------------------------------------------------------


C.  No Further Negative Pledges. Neither Parent nor any of its Subsidiaries
shall enter into any agreement (other than an agreement prohibiting only the
creation of Liens securing Subordinated Indebtedness) prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, except with respect to specific property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to an Asset Sale.
 
D.  No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries. Parent will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Borrower or any other Subsidiary of Borrower, (ii) repay
or prepay any Indebtedness owed by such Subsidiary to Borrower or any other
Subsidiary of Borrower, (iii) make loans or advances to Borrower or any other
Subsidiary of Borrower, or (iv) transfer any of its property or assets to
Borrower or any other Subsidiary of Borrower, except (a) as provided in this
Agreement and (b) as may be provided in an agreement with respect to an Asset
Sale (but solely with respect to the assets subject to such Asset Sale).
 

7.3           
Investments; Acquisitions.

 
Each of Parent and Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, or acquire, by purchase or otherwise, all
or substantially all the business, property or fixed assets of, or Capital Stock
or other ownership interest of any Person, or any division or line of business
of any Person except:
 
(i)  Parent and its Subsidiaries may make and own Investments in Cash
Equivalents (and may continue to hold such Investments notwithstanding that such
Investments may no longer qualify as a Cash Equivalent);
 
(ii)  Parent may make the Equity Contribution to Borrower on or before the
Restatement Date and Parent and its Subsidiaries may continue to own the
Investments owned by them as of the Restatement Date in any Subsidiaries of
Parent, Parent may make and own additional equity Investments in Borrower and
Borrower and Subsidiary Guarantors may make and own additional equity
Investments in their respective Subsidiary Guarantors;
 
(iii)  Borrower and its Subsidiaries may make intercompany loans to the extent
permitted under subsection 7.1(iv);
 
(iv)  Borrower and its Subsidiaries may make Capital Expenditures permitted by
subsection 7.8;
 
(v)  Borrower and its Subsidiaries may continue to own the Investments owned by
them on the Restatement Date and described in Schedule 7.3 annexed hereto;
 
(vi)  Borrower and its Subsidiaries may make additional Investments in their
respective wholly-owned Foreign Subsidiaries; provided that (a) the amount of
all such Investments constituting equity Investments (other than any such equity
Investments made in connection with the consummation of the Aluma Acquisition)
does not exceed $20,000,000 in the aggregate for all such Investments since the
Closing Date and (b) the amount of all such Investments constituting loans or
advances permitted under subsection 7.1(iv) (other than any such loans or
advances made in connection with the consummation of the Aluma Acquisition) does
not exceed $20,000,000 in aggregate principal amount at any time outstanding;
 
-116-

--------------------------------------------------------------------------------


(vii)  Borrower and its Subsidiaries may make and own other Investments in an
aggregate amount not to exceed at any time $20,000,000;
 
(viii)  Borrower may acquire and hold obligations of one or more officers or
other employees of Borrower or its Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Parent’s common stock in an
aggregate amount at any time outstanding not to exceed $7,500,000 (to the extent
that such acquisition and holding do not violate any applicable law or
regulation);
 
(ix)  Borrower and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any Asset Sale
permitted by subsection 7.7;
 
(x)  Borrower and its Subsidiaries may acquire Securities in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to Borrower
or any of its Subsidiaries or as security for any such Indebtedness or claim;
 
(xi)  after the Restatement Date, Borrower and its Subsidiaries may consummate
Permitted Acquisitions upon the satisfaction of the following conditions:
 
(a)  on the date of consummation of such acquisition (such date being the
"Permitted Acquisition Closing Date" for such acquisition), EBITDA attributable
to the New Business or Person so acquired shall have a positive EBITDA for the
four Fiscal Quarter period most recently ended (calculated, as applicable, in
accordance with the definition of "EBITDA" herein and clause (iv) of the
definition of "Pro Forma Basis"); provided, however, that the satisfaction of
the condition contained in this clause (a) shall not be required in connection
with any Permitted Acquisition in which the aggregate consideration paid by
Borrower and its Subsidiaries is less than $15,000,000;
 
-117-

--------------------------------------------------------------------------------


(b)  Borrower shall have complied with the requirements of subsections 6.8 and
6.9, to the extent applicable, on or promptly following the Permitted
Acquisition Closing Date;
 
(c)  Borrower shall have delivered a disclosure statement updating each of the
schedules to this Agreement and the other Loan Documents to reflect any factual
revisions or modifications to the information set forth therein resulting from
such acquisition; provided that any such update which alters the substantive
effect of any representation or warranty, covenant or any other term or
condition of this Agreement or any other Loan Document or which discloses an
event or circumstance that, in any case, would otherwise require the consent of
Administrative Agent, Requisite Lenders or Lenders to such modification, event
or circumstance, shall not constitute a modification of this Agreement or any
other Loan Document or a permitted disclosure hereunder or thereunder, and shall
not excuse any Event of Default or Potential Event of Default which may
otherwise arise in connection therewith, without written consent required
hereunder of Administrative Agent, Requisite Lenders or Lenders, as the case may
be;
 
(d)  the sum of (1) the aggregate amount of Cash consideration paid by Borrower
and its Subsidiaries for Permitted Acquisitions permitted in reliance on this
subsection 7.3(xi) and (2) the aggregate amount of Indebtedness assumed or
created in connection with any such Permitted Acquisitions permitted in reliance
on this subsection 7.3(xi), shall not exceed $40,000,000 in any Fiscal Year;
provided, that such maximum amount for any Fiscal Year shall be increased by an
amount equal to the lesser of (I) the excess of the maximum amount for the
previous Fiscal Year (determined after giving effect to any increase under this
proviso) over such sum for the previous Fiscal Year and (II) $10,000,000;
 
(e)  after giving effect to such acquisition, (1) Borrower and its Subsidiaries
shall not be engaged in any business not permitted by subsection 7.11,
(2) Borrower shall be in compliance on a pro forma basis after giving effect to
such acquisition (and any Indebtedness incurred in connection therewith) with
each of the financial covenants contained in subsection 7.6, (3) no Event of
Default or Potential Event of Default shall have occurred and be continuing or
would result from such acquisition, and (4) Borrower shall have delivered to
Administrative Agent an Officer’s Certificate to the effect set forth in the
foregoing clauses (1) through (3) and a Compliance Certificate to evidence
clause (2);
 
(f)  (x) prior to the consummation of any Permitted Acquisition having EBITDA
attributable to the New Business or Person so acquired (calculated, as
applicable, in accordance with the definition of "EBITDA" herein or such other
definition of EBITDA as may be reasonably acceptable to Administrative Agent for
the four Fiscal Quarter period most recently ended prior to the Permitted
Acquisition Closing Date (the "Relevant Period")) equal to or greater than
(A) 5% of EBITDA of Parent and its Subsidiaries (calculated without giving
effect to such Permitted Acquisition) for the Relevant Period or (B) 10% of the
total consolidated revenues of Parent and its Subsidiaries (calculated without
giving effect to such Permitted Acquisition) for the Relevant Period, Borrower
shall deliver to Administrative Agent a copy, prepared in conformity with GAAP
(subject to year-end adjustments and the absence of footnotes), of audited
financial statements of the Person or New Business so acquired as of the last
day of the Relevant Period and (y) prior to the consummation of any Permitted
Acquisition having EBITDA attributable to the New Business or Person so acquired
(calculated, as applicable, in accordance with the definition of "EBITDA" herein
or such other definition of EBITDA as may be reasonably acceptable to
Administrative Agent for the Relevant Period) less than (A) 5% of EBITDA of
Parent and its Subsidiaries (calculated without giving effect to such Permitted
Acquisition) for the Relevant Period or (B) 10% of total consolidated revenues
of Parent and its Subsidiaries (calculated without giving effect to such
Permitted Acquisition) for the Relevant Period, Borrower shall deliver to
Administrative Agent a copy, prepared in conformity with GAAP (subject to
year-end adjustments and the absence of footnotes), of reviewed financial
statements of the Person or New Business so acquired as of the last day of the
Relevant Period; and
 
-118-

--------------------------------------------------------------------------------


(g)  on or before the Permitted Acquisition Closing Date, Lenders shall have
received from Borrower such other documents and information (including financial
information) in respect of such Permitted Acquisition and New Business as any
Lender may reasonably request;
 
(xii)  Borrower may consummate the Aluma Acquisition; and
 
(xiii)  Borrower may purchase the Sponsor Preferred Stock from the Sponsor (a)
so long as no Event of Default or Potential Event of Default shall have occurred
and be continuing on the date such Investment is to be made, nor would an Event
of Default or Potential Event of Default result from the making of such
Investment, with the Net Debt Securities Proceeds of any Permitted Additional
Subordinated Financing permitted under subsection 7.1(xi)(a), for a purchase
price not to exceed the sum of (w) the aggregate liquidation preference thereof,
plus (x) any and all dividends accrued through such date and not previously paid
to the Sponsor, plus (y) any and all redemption premiums and any and all other
amounts that would have been due and payable to the Sponsor if the Sponsor
Preferred Stock was redeemed on the date of purchase, plus (z) any and all
related fees and expenses, or (b) otherwise in an aggregate amount in lieu of,
and not in excess of the amount of, Restricted Junior Payments permitted to be
made under clause (vi)(2) of the proviso to subsection 7.5.
 

7.4           
Contingent Obligations.

 
Each of Parent and Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:
 
(i)  (a) Subsidiaries of Borrower may become and remain liable with respect to
Contingent Obligations in respect of the Subsidiary Guaranty, and (b) Parent may
become and remain liable with respect to Contingent Obligations in respect of
the Parent Guaranty;
 
(ii)  Parent and Subsidiaries of Borrower may become and remain liable with
respect to Contingent Obligations in respect of the Indebtedness under the
Senior Subordinated Notes Indenture and any indenture governing any Permitted
Additional Subordinated Financing; provided that (a) no guaranty by Parent or
any Subsidiary of Borrower of such Indebtedness shall be permitted unless Parent
or such Subsidiary shall have also provided a guaranty of, and provided security
for, the Obligations (substantially on the terms set forth in the Parent
Guaranty, the Subsidiary Guaranty and the Security Agreement (as set forth in
subsection 6.8)) and (b) such guaranty shall be subordinated to the guaranty of
the Obligations on terms at least as favorable to Lenders as those contained in
the subordination provisions of such Indebtedness;
 
(iii)  Borrower may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;
 
(iv)  Borrower may become and remain liable with respect to Contingent
Obligations under Hedge Agreements entered into for non-speculative purposes;
 
-119-

--------------------------------------------------------------------------------


(v)  Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales or other
sales of assets consistent with past business practices;
 
(vi)  Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations existing on the Restatement Date and described
in Schedule 7.4 annexed hereto; and
 
(vii)  Borrower and its Subsidiaries may become and remain liable with respect
to other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of Borrower and its Subsidiaries in respect of all such
Contingent Obligations shall at no time exceed $10,000,000.
 

7.5        
Restricted Junior Payments.

 
Parent and Borrower shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that (i) Borrower may
purchase the Sponsor Preferred Stock from the Sponsor in accordance with the
terms of Section 7.3(xiii)(a), (ii)(x) Borrower may make regularly scheduled
payments of interest in respect of any Senior Subordinated Notes and any
Permitted Additional Subordinated Financing in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions
contained in, the Senior Subordinated Note Indenture or the indenture governing
any such Permitted Additional Subordinated Financing, as the case may be, as any
such indenture may be amended from time to time to the extent permitted under
subsection 7.12B, (y) Parent may make regularly scheduled payments of interest
in kind in respect of any Parent Junior Subordinated Notes in accordance with
the terms of, and only to the extent required by, and subject to the
subordination provisions contained in, the Parent Junior Subordinated Note
Indenture, as such agreement may be amended from time to time to the extent
permitted under subsection 7.12B, and (z) after the fifth anniversary of the
Parent Junior Subordinated Notes Issue Date and, so long as no Event of Default
or Potential Event of Default shall have occurred and be continuing on the date
such Restricted Junior Payment is declared or to be made, nor would an Event of
Default or Potential Event of Default result from the making of such Restricted
Junior Payment, (1) Parent may make regularly scheduled payments of interest in
cash in respect of any Parent Junior Subordinated Notes in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the Parent Junior Subordinated Note Indenture, as such
agreement may be amended from time to time to the extent permitted under
subsection 7.12B and (2) Borrower may make Restricted Junior Payments to Parent
in an amount necessary to permit Parent to make Restricted Junior Payments in
accordance with the immediately preceding clause (z)(1), so long as Parent
applies the amount of any such Restricted Junior Payment for such purpose,
(iii) dividends may accumulate (but may not be paid except as otherwise provided
herein) on the Sponsor Preferred Stock in accordance with the Sponsor Preferred
Stock Documents, (iv) Borrower may make Restricted Junior Payments to Parent
(a) in an aggregate amount not to exceed $1,000,000 in any Fiscal Year, to the
extent necessary to permit Parent to pay its overhead expenses and (b) in an
amount necessary to permit Parent to discharge the consolidated tax liabilities
of Parent and its Subsidiaries paid in cash, in each case so long as Parent
applies the amount of any such Restricted Junior Payment for such purpose,
(v) Borrower may make Restricted Junior Payments to pay Additional Costs in
accordance with the definition of Additional Costs, and (vi) so long as (A) no
Event of Default or Potential Event of Default shall have occurred and be
continuing on the date such Restricted Junior Payment is declared or to be made,
nor would an Event of Default or Potential Event of Default result from the
making of such Restricted Junior Payment, (B) after giving effect to the making
of such Restricted Junior Payment Borrower shall be in pro forma compliance with
each of the covenants contained in subsection 7.6 for the most recent full
Fiscal Quarter immediately preceding the date of the payment of such Restricted
Junior Payment for which the relevant financial information has been delivered
pursuant to clauses (ii) and (iii) of subsection 6.1, and (C) Borrower shall
have delivered to Administrative Agent an Officer’s Certificate in form and
substance satisfactory to Administrative Agent (including a calculation of the
compliance with the covenants contained in subsection 7.6) certifying as to the
accuracy of the foregoing clauses (A) and (B) above, (1) Borrower may make
Restricted Junior Payments to Parent to the extent necessary to permit Parent to
purchase, redeem, acquire or otherwise retire for value shares of Capital Stock
of Parent held by directors, officers or employees of Parent or Borrower or any
of their respective Subsidiaries, or options on any such shares or related stock
appreciation rights or similar securities owned by such directors, officers or
employees (or their estates of beneficiaries under their estates), in all cases
only upon death, disability, retirement, termination of employment or pursuant
to the terms of such stock option plan or any other agreement under which such
shares of Capital Stock, options, related rights or similar securities were
issued, in an aggregate amount not to exceed $5,000,000 in any Fiscal Year;
provided that Borrower may carry forward to each succeeding Fiscal Year the
aggregate amount of Restricted Payments permitted (but not made) pursuant to
this clause (vi)(1) in prior Fiscal Years, with up to a maximum amount of
$10,000,000 over the term of this Agreement and (2) Borrower may make Restricted
Junior Payments in an aggregate amount not to exceed $3,000,000 in any Fiscal
Year; provided that (A) Borrower may carry forward to each succeeding Fiscal
Year the aggregate amount of Restricted Payments permitted (but not made)
pursuant to this clause (vi)(2) in prior Fiscal Years, with up to a maximum
amount of $10,000,000 during the term of this Agreement and (B) the amount of
Restricted Junior Payments that would otherwise be permitted pursuant to this
clause (vi)(2) shall be reduced on a dollar-for-dollar basis by the amount of
any Investments made pursuant to subsection 7.3(xiii)(b).
 
-120-

--------------------------------------------------------------------------------


 
 

7.6           
Financial Covenants.

 
A.  Minimum Interest Coverage Ratio. Each Loan Party shall not permit the ratio
of (i) EBITDA to (ii) Cash Interest Expense, in each case calculated on a Pro
Forma Basis, for any four-Fiscal Quarter period ending during any of the periods
set forth below to be less than the correlative ratio indicated:
 
 
Period
 
Minimum Interest
Coverage Ratio
 
Restatement Date through September 30, 2006
 
1.75 to 1.00
 
October 1, 2006, through December 31, 2008
 
2.00 to 1.00
 
January 1, 2009 and thereafter
 
2.25 to 1.00

 
B.  Maximum Leverage Ratio. Each Loan Party shall not permit the Leverage Ratio,
calculated on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter ending during any of the periods set forth below to exceed the
correlative ratio indicated:
 
 
Period
 
Maximum Leverage Ratio
 
Restatement Date, through September 30, 2006
 
6.00 to 1.00
 
October 1, 2006, through December 31, 2006
 
5.75 to 1.00
 
January 1, 2007, through December 31, 2007
 
4.75 to 1.00
 
January 1, 2008, through December 31, 2008
 
4.00 to 1.00
 
January 1, 2009 and thereafter
 
3.00 to 1.00




7.7           
Restriction on Fundamental Changes; Asset Sales.

 
Each of Parent and Borrower shall not, and shall not permit any of its
Subsidiaries to, alter the corporate, capital or legal structure of Parent or
any of its Subsidiaries, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, except:
 
-121-

--------------------------------------------------------------------------------


(i)  (x) any Subsidiary of Borrower may be merged with or into Borrower or any
wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any wholly-owned Subsidiary Guarantor; provided
that, in the case of such a merger, Borrower or such wholly-owned Subsidiary
Guarantor shall be the continuing or surviving Person, (y) any Foreign
Subsidiary of Borrower may be merged with or into any other Foreign Subsidiary
of Borrower, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Foreign Subsidiary of Borrower and (z)(1) Borrower and any Subsidiary of
Borrower may convert from a corporation to a limited liability company (or, in
respect of any Canadian Subsidiary, an unlimited liability company), or vice
versa, and (2) any Subsidiary of Borrower may change its jurisdiction of
incorporation or formation, in either case so long as (a) if any such Subsidiary
was a Domestic Subsidiary before giving effect to such conversion or change, it
will continue to be a Domestic Subsidiary after giving effect to such conversion
or change, (b) if any such Subsidiary was a Subsidiary Guarantor before giving
effect to such conversion or change, it will continue to be a Subsidiary
Guarantor after giving effect to such conversion or change, (c) in the case of
the conversion of Borrower from a corporation to a limited liability company,
Borrower shall provide in its limited liability company constituent documents
that its membership interests shall constitute "Securities" within the meaning
of Article 8 of the Delaware UCC and one or more certificates representing all
such membership interests shall be pledged by Parent to Administrative Agent,
for the benefit of Lenders, promptly following such conversion of Borrower,
(d) if the Capital Stock of such Subsidiary was pledged to Administrative Agent
(or to any Supplemental Collateral Agent), for the benefit of Lenders, before
giving effect to such conversion or change, it will continue to be (or will
immediately become) pledged to Administrative Agent (or to a Supplemental
Collateral Agent), for the benefit of Lenders, after giving effect to such
conversion or change, (e) Borrower shall deliver a written notice under
subsection 6.1(xv) with respect to such Subsidiary as though such Subsidiary had
become a Subsidiary of Parent or Borrower as a result of such conversion or
change (it being understood that such written notice shall be deemed to
supplement Schedule 5.1 annexed hereto for all purposes of this Agreement), and
(f) Borrower shall, and shall cause the other Loan Parties to, give notice of
such conversion or change in accordance with the Security Agreement, deliver
updated schedules to the Security Agreement, take such other actions as may be
required under the Security Agreement, this Agreement, and the other Loan
Documents, and take such further actions (including, without limitation, actions
similar to those contemplated by subsections 6.8 and 6.9 of this Agreement) as
may be necessary or, in the opinion of Administrative Agent, desirable in order
to continue and maintain the existence, attachment, perfection, and priority of
all Liens in favor of Administrative Agent (or any Supplemental Collateral
Agent), for the benefit of Lenders, on the Capital Stock or assets of such
Subsidiary as in effect before giving effect to such conversion or change;
 
(ii)  Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;
 
(iii)  Notwithstanding clause (ii) above, Borrower and its Subsidiaries may
dispose of obsolete, worn out or surplus property in the ordinary course of
business;
 
-122-

--------------------------------------------------------------------------------


(iv)  Borrower and its Subsidiaries may make (A) the Concrete Construction Asset
Sale and (B) Asset Sales (other than the Concrete Construction Asset Sale) of
assets having a fair market value not in excess of $20,000,000 in any Fiscal
Year and $40,000,000 in the aggregate for all such Asset Sales during the term
of this Agreement; provided that (a) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof; (b) the
sole consideration received shall consist of not less than 80% in Cash; and
(c) the proceeds of such Asset Sales shall be applied as required by
subsection 2.4B(iii)(a) or subsection 2.4D;
 
(v)  in order to resolve disputes that occur in the ordinary course of business,
Borrower and its Subsidiaries may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;
 
(vi)  Borrower or a Subsidiary may sell or dispose of shares of Capital Stock of
any of its Subsidiaries in order to qualify members of the Governing Body of the
Subsidiary if required by applicable law;
 
(vii)  Any Person may substantially simultaneously be merged or consolidated
with or into Borrower or any Subsidiary if the acquisition of the Capital Stock
of such Person by Borrower or such Subsidiary would have been permitted pursuant
to subsection 7.3; provided that (a) in the case of Borrower, Borrower shall be
the continuing or surviving Person, (b) if a Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Subsidiary and complies with
the provisions of subsection 6.8 and (c) no Potential Event of Default or Event
of Default shall have occurred or be continuing after giving effect thereto; and
 
(viii)  Parent may issue and sell the Sponsor Preferred Stock to the Sponsor.
 

7.8           
Capital Expenditures.

 
(i)  Each of Parent and Borrower shall not, and shall not permit its
Subsidiaries to, make or incur Capital Expenditures net of any proceeds received
by Borrower from the sale of scaffolding (other than new scaffolding), in any
Fiscal Year indicated below, in an aggregate amount in excess of the
corresponding amount (the "Maximum Consolidated Net Capital Expenditures
Amount") set forth below opposite such Fiscal Year; provided that (a) the
Maximum Consolidated Net Capital Expenditures Amount for any Fiscal Year shall
be increased by an amount equal to the excess, if any, of the Maximum
Consolidated Net Capital Expenditures Amount for the previous Fiscal Year over
the actual amount of Capital Expenditures (net of any proceeds received by
Borrower or any Subsidiary from the sale of scaffolding equipment (other than
scaffolding inventory held for sale in the ordinary course of business)) for
such previous Fiscal Year and (b) the Maximum Consolidated Net Capital
Expenditures Amount that would otherwise be permitted in any such Fiscal Year
pursuant to this subsection 7.8 (including as a result of the application of
clause (a) above) may be increased by an amount not to exceed $10,000,000 (the
"CapEx Pull-Forward Amount"). The actual CapEx Pull-Forward Amount in respect of
any such Fiscal Year shall reduce, on a dollar-for-dollar basis, the Maximum
Consolidated Net Capital Expenditures Amount applicable to the immediately
succeeding Fiscal Year (provided that, other than in respect of the 2012 Fiscal
Year, the Company may apply the CapEx Pull-Forward Amount in such immediately
succeeding Fiscal Year):
 


-123-

--------------------------------------------------------------------------------


 
 
Fiscal Year
 
Maximum Consolidated Net
Capital Expenditures
 
2005
 
$41,000,000
 
2006
 
$50,000,000
 
2007 and each Fiscal Year thereafter
 
$38,000,000



(ii)  Notwithstanding anything contained herein to the contrary, Borrower and
its Subsidiaries may make or incur Capital Expenditures actually made or
incurred with cash capital contributions made after the Closing Date to Borrower
or any of its Subsidiaries by Equity Investors (through Holdings and Parent) and
specifically identified in a certificate delivered by an Officer of Borrower to
Administrative Agent on or about the time such capital contribution is made;
provided that the aggregate amount of all such Capital Expenditures made or
incurred after the Closing Date shall not exceed $40,000,000.
 

7.9           
Transactions with Shareholders and Affiliates.

 
Each of Parent and Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 10% or more of any class of
equity Securities of Holdings, Parent or Borrower or with any Affiliate of
Holdings, Parent or Borrower or of any such holder, on terms that are less
favorable to Borrower or such other Loan Party, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Parent or Borrower and any of the wholly-owned Subsidiaries
of Parent or between any of the wholly-owned Subsidiaries of Parent,
(ii) reasonable and customary fees paid to members of the Governing Bodies of
Parent and its Subsidiaries, (iii) the acquisition by Borrower of the Sponsor
Preferred Stock from the Sponsor in accordance with subsection 7.3(xiii), (iv)
any advisory fee in connection with the Aluma Acquisition paid by Parent or
Borrower to the Sponsor on the Restatement Date in an aggregate amount not to
exceed $2,000,000, (v) any transaction fee in connection with the issuance and
sale of the Sponsor Preferred Stock paid by Parent or Borrower to the Sponsor on
the Restatement Date in an aggregate amount not to exceed $600,000, and (vi) the
Currency Agreement entered into by Borrower with JPMorgan Chase Bank, N.A. on
May 11, 2005 with respect to the fixing of the Dollar/Canadian Dollar exchange
rate of the cash consideration payable in connection with the Aluma Acquisition.
 

7.10           
Limitations on Sales and Lease-Backs.

 
Each of Parent and Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) that Parent or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Parent or any of its Subsidiaries) or (ii) that Parent or any
of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by Parent or any of
its Subsidiaries to any Person (other than Parent or any of its Subsidiaries) in
connection with such lease; provided, however, that Borrower and its
Subsidiaries may become and remain liable as lessee, guarantor or other surety
with respect to any such lease, to the extent that the aggregate proceeds
resulting from the sale of any such property in connection with any such
transaction, together with the Net Asset Sales Proceeds that are not Repayable
Net Asset Sale Proceeds pursuant to subsection 2.4B(iii), shall not exceed
$3,000,000 in any Fiscal Year; and provided, further, that Borrower and its
Subsidiaries may make Property Sale-Leasebacks.
 
-124-

--------------------------------------------------------------------------------


 
 

7.11           
Conduct of Business.

 
From and after the Restatement Date, Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than (i) the businesses
(and immaterial ancillary businesses) engaged in by Borrower and its
Subsidiaries on the Restatement Date (after giving effect to the Aluma
Acquisition) and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders. Parent shall not
(i) engage in any business other than entering into and performing its
obligations under and in accordance with the Loan Documents and Related
Agreements to which it is a party or (ii) own any assets other than (a) the
Capital Stock of Borrower and (b) Cash and Cash Equivalents in an amount not to
exceed $500,000 at any one time for the purpose of paying general operating
expenses of Parent or otherwise holding such Cash or Cash Equivalent pending
application.
 

7.12           
Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Indebtedness.

 
A.  Amendments or Waivers of Certain Agreements; Indebtedness. Neither Parent
nor Borrower nor any of its Subsidiaries will agree to any material amendment
to, or waive any of its material rights under, any Related Agreement after the
Closing Date (other than amendments to the Parent Certificate of Incorporation
as contemplated by the Sponsor Preferred Stock Documents) without in each case
obtaining the prior written consent of Requisite Lenders to such amendment or
waiver.
 
B.  Amendments of Documents Relating to Subordinated Indebtedness. Borrower
shall not, and shall not permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or a
trustee or other representative on their behalf) which would be adverse to
Borrower or Lenders.
 
C.  Amendment of Aluma Acquisition Documents. Neither Borrower nor any of its
Subsidiaries will agree to any material amendment to, or waive any of its
material rights under any Aluma Acquisition Document after the Restatement Date,
in any such case, if such amendment or waiver would reasonably be expected to be
materially adverse to the interests of Borrower or Lenders, without in each case
obtaining the prior written consent of Administrative Agent and Requisite
Lenders to such amendment or waiver.
 
-125-

--------------------------------------------------------------------------------


D.  Amendment of Sponsor Preferred Stock Documents. Neither Borrower nor Parent
will agree to any material amendment to, or waive any of its material rights
under any Sponsor Preferred Stock Document after the Restatement Date, in any
such case, if such amendment or waiver would reasonably be expected to be
materially adverse to the interests of Borrower, Parent or Lenders, without in
each case obtaining the prior written consent of Administrative Agent or
Requisite Lenders to such amendment or waiver.
 

7.13           
Fiscal Year.

 
Neither Parent nor Borrower shall change its Fiscal Year-end from December 31.
 
Section 8.        EVENTS OF DEFAULT
 
If any of the following conditions or events ("Events of Default") shall occur:
 

8.1           
Failure to Make Payments When Due.

 
Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Borrower to pay any interest on any Loan or any
fee or any other amount due under this Agreement within 3 Business Days after
the date due; or
 

8.2          
Default in Other Agreements.

 
(i)  Failure of any Loan Party to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in subsection 8.1) or Contingent
Obligations in an individual principal amount of $10,000,000 or more or with an
aggregate principal amount of $10,000,000 or more, in each case beyond the end
of any grace period provided therefor; or
 
(ii)  breach or default by any Loan Party with respect to any other material
term of (a) one or more items of Indebtedness or Contingent Obligations in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (upon the giving or receiving
of notice, lapse of time, both, or otherwise); or
 
 
-126-

--------------------------------------------------------------------------------



8.3           
Breach of Certain Covenants.

 
Failure of Borrower to perform or comply with any term or condition contained in
subsection 2.5, 6.1(i), or 6.2 or Section 7 of this Agreement; or
 

8.4           
Breach of Warranty.

 
Any representation, warranty, certification or other statement made by Borrower
or any of the other Loan Parties in any Loan Document or in any statement or
certificate at any time given by any of the Loan Parties in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or
 

8.5           
Other Defaults Under Loan Documents.

 
Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Borrower or such Loan Party becoming aware of such default
or (ii) receipt by Borrower and such Loan Party of notice from Administrative
Agent or any Lender of such default; or
 

8.6           
Involuntary Bankruptcy; Appointment of Receiver, etc..

 
(i)  A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Parent, Borrower or any Material Subsidiary of Parent
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or
 
(ii)  an involuntary case shall be commenced against Parent, Borrower or any
other Material Subsidiary of Parent under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Parent, Borrower or any Material Subsidiary
of Parent, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Parent, Borrower or any Material
Subsidiary of Parent for all or a substantial part of its property; or a warrant
of attachment, execution or similar process shall have been issued against any
substantial part of the property of Parent, Borrower or any Material Subsidiary
of Parent, and any such event described in this clause (ii) shall continue for
60 days unless dismissed, bonded or discharged; or
 
-127-

--------------------------------------------------------------------------------


 

8.7           
Voluntary Bankruptcy; Appointment of Receiver, etc..

 
(i)  Parent, Borrower or any Material Subsidiary of Parent shall have an order
for relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Parent, Borrower or any Material Subsidiary
of Parent shall make any assignment for the benefit of creditors; or
 
(ii)  Parent, Borrower or any Material Subsidiary of Parent shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the Governing Body of Parent, Borrower or any
Material Subsidiary of Parent (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in clause (i) above or this clause (ii); or
 

8.8           
Judgments and Attachments.

 
Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $10,000,000 or (ii) in the
aggregate at any time an amount in excess of $10,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Parent or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or
 

8.9         
Dissolution.

 
Any order, judgment or decree shall be entered against Borrower or any other
Loan Party decreeing the dissolution or split up of Borrower or such other Loan
Party and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or
 

8.10         
Employee Benefit Plans.

 
There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
any Loan Party in excess of $5,000,000 during the term of this Agreement; or
there shall exist an amount of liability from unfunded benefit liabilities,
calculated in accordance with the provisions of subsection 5.11D, which exceeds
$5,000,000; or
 
-128-

--------------------------------------------------------------------------------


 
 

8.11          
Change in Control.

 
A Change in Control shall have occurred; or
 

8.12         
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations.

 
At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(ii) Administrative Agent shall not have or shall cease to have (or Borrower or
any other Loan Party shall assert in writing that Administrative Agent does not
have or has ceased to have) a valid and perfected First Priority Lien in any
Collateral purported to be covered by the Collateral Documents, in each case for
any reason other than the failure of Administrative Agent or any Lender to take
any action within its control and except to the extent that (a) such event
relates to assets of Borrower or any of its Subsidiaries which are, individually
and in the aggregate, immaterial and (b) such event is insured under a title
insurance policy issued to Administrative Agent for the benefit of Lenders and
the relevant insurer accepts in writing liability for any loss or damage
sustained by Administrative Agent as a result of it ceasing to have a valid and
perfected First Priority Lien under the insured Mortgage and acknowledges in
writing that the insured Mortgage is fully covered by the title insurance policy
and that Administrative Agent’s recovery is not subject to any restrictions
other than the provisions, conditions and stipulations set forth in the relevant
title insurance policy, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document or any provision thereof to which
it is a party.
 
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Revolving Lenders or LC
Facility Lenders or Synthetic Letter of Credit Lenders, as the case may be,
under subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(iii).
 
Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.
 
-129-

--------------------------------------------------------------------------------


 
Section 9.            ADMINISTRATIVE AGENT
 

9.1            
Appointment.

 
A.  Appointment of Administrative Agent. Credit Suisse is hereby appointed
Administrative Agent hereunder and under the other Loan Documents. Each Lender
hereby authorizes Administrative Agent to act as its agent in accordance with
the terms of this Agreement and the other Loan Documents. Administrative Agent
agrees to act upon the express conditions contained in this Agreement and the
other Loan Documents, as applicable. The provisions of this Section 9 are solely
for the benefit of Administrative Agent and Lenders and no Loan Party shall have
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under this Agreement, Administrative Agent
(other than as provided in subsection 2.1D) shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any other Loan Party.
 
B.  Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a "Supplemental Collateral Agent" and collectively as
"Supplemental Collateral Agents").
 
In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.
 
Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent. In case any Supplemental Collateral Agent,
or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.
 
 
-130-

--------------------------------------------------------------------------------


 

9.2           
Powers and Duties; General Immunity.

 
A.  Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Borrower; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
 
B.  No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of any Loan Party
to such Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of Borrower or any other Person liable for the payment of any
Obligations, nor shall such Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans, the Revolving Letter of Credit Usage or the LC
Facility Letter of Credit Usage or the Synthetic Letter of Credit Usage or the
component amounts thereof.
 
C.  Exculpatory Provisions. No Agent or any of its officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by such Agent under or in connection with any of the Loan Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct. An
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under
subsection 10.6) and, upon receipt of such instructions from Requisite Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Parent and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under
subsection 10.6).
 
-131-

--------------------------------------------------------------------------------


D.  Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term "Lender" or "Lenders" or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Parent or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
any Loan Party for services in connection with this Agreement and otherwise
without having to account for the same to Lenders.
 

9.3           
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

 
Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Loan Parties in connection with the
making of the Loans and the issuance of Letters of Credit hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
the Loan Parties. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
 

9.4           
Right to Indemnity.

 
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by any Loan Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or and other such Persons in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to an Agent or any other such
Person for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.
 

9.5           
Successor Administrative Agent and Swing Line Lender.

 
A.  Successor Administrative Agent. Any Agent may resign at any time by giving
30 days’ prior written notice thereof to Lenders and Borrower. Upon any such
notice of resignation, Requisite Lenders may, with prior written consent of
Borrower (which consent shall not be unreasonably withheld) appoint a successor
Administrative Agent; provided that no consent of Borrower shall be required
during the occurrence of an Event of Default hereunder. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as an Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Agreement.
 
-132-

--------------------------------------------------------------------------------


B.  Successor Swing Line Lender. Any resignation of Administrative Agent
pursuant to subsection 9.5A shall also constitute the resignation of Credit
Suisse or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to subsection 9.5A shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (i) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (ii) upon such prepayment, the retiring Administrative Agent and Swing
Line Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (iii) if so requested by the successor Administrative Agent
and Swing Line Lender in accordance with subsection 2.1E, Borrower shall issue a
new Swing Line Note to the successor Administrative Agent and Swing Line Lender
substantially in the form of Exhibit VI annexed hereto, in the principal amount
of the Swing Line Loan Commitment then in effect and with other appropriate
insertions.
 

9.6          
Collateral Documents and Guaranties.

 
Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be the agent for and representative of Lenders under each Guaranty and
each Lender agrees to be bound by the terms of each Collateral Document and each
Guaranty; provided that Administrative Agent shall not (i) enter into or consent
to any material amendment, modification, termination or waiver of any provision
contained in any Collateral Document or Guaranty or (ii) release any Collateral
(except as otherwise expressly permitted or required pursuant to the terms of
this Agreement or the applicable Collateral Document), in each case without the
prior consent of Requisite Lenders (or, if required pursuant to subsection 10.6,
all Lenders); provided, further, however, that, without further written consent
or authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (b) release
any Subsidiary Guarantor from the Subsidiary Guaranty if all of the Capital
Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Borrower) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders have otherwise consented or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2; provided that, in the case of a sale of such
item of Collateral or stock referred to in subdivision (a) or (b), the
requirements of subsection 10.14 are satisfied. Anything contained in any of the
Loan Documents to the contrary notwithstanding, Borrower, Administrative Agent
and each Lender hereby agree that (1) no Lender shall have any right
individually to realize upon any of the Collateral under any Collateral Document
or to enforce any Guaranty, it being understood and agreed that all powers,
rights and remedies under the Collateral Documents and the Guaranties may be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms thereof, and (2) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale, Administrative Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and Administrative Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Administrative Agent
at such sale.
 

9.7           
Duties of Other Agents.

 
Co-Documentation Agents, Syndication Agent and each of the Co-Arrangers shall
have no right (except, in the case of Co-Arrangers, such rights as are expressly
set forth herein), power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Agents shall have or be deemed to have a
fiduciary relationship with any Lender.
 
-133-

--------------------------------------------------------------------------------


 
 

9.8           
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Parent, Borrower or any of the other
Subsidiaries of Parent, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(i)  to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and
 
(ii)  to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.
 
Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
Section 10.            MISCELLANEOUS
 

10.1           
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.

 
A.  General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Borrower without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Borrower without such consent shall be null and void). No sale, assignment or
transfer or participation of any Revolving Letter of Credit, LC Facility Letter
of Credit or Synthetic Letter of Credit, as the case may be, (or any
participation therein) may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Revolving Lenders or in the LC Facility
Commitment and the LC Facility Loans of the LC Facility Lenders or in the
Synthetic Letter of Credit Commitment and the Synthetic Letter of Credit Loans
of the Synthetic Letter of Credit Lenders, as the case may be, effecting such
sale, assignment, transfer or participation. Anything contained herein to the
contrary notwithstanding, except as provided in subsection 2.1A(iii) and
subsection 10.5, the Swing Line Loan Commitment and the Swing Line Loans of
Swing Line Lender may not be sold, assigned or transferred as described below to
any Person other than a successor Administrative Agent and Swing Line Lender to
the extent contemplated by subsection 9.5. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
-134-

--------------------------------------------------------------------------------


B.  Assignments.
 
(i)  Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure, Term Loan Exposure, LC Facility Exposure or Synthetic
Letter of Credit Exposure, as the case may be, of the assigning Lender and the
assignee subject to each such assignment shall not be less than $5,000,000, in
the case of any assignment of a Revolving Loan, the Dollar Equivalent of
$1,000,000, in the case of any assignment of a Term Loan, or $2,500,000, in the
case of any assignment of a LC Facility Loan or Synthetic Letter of Credit Loan,
unless each of Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed), (b) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, (c) the parties to each assignment shall (1) electronically
execute and deliver to Administrative Agent, for its acceptance and recording,
an Assignment Agreement, via an electronic settlement system acceptable to
Administrative Agent (which shall initially be ClearPar LLC) or (2) manually
execute and deliver to Administrative Agent an Assignment Agreement, together
with a processing and recordation fee of $3,500 (at Administrative Agent’s
discretion), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent information reasonably requested by
Administrative Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters and
with respect to information requested under the Patriot Act as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to subsection 2.7B(iii), (d) in the case of an assignment of all
or a portion of a Revolving Loan Commitment of any Lender, Administrative Agent,
Swing Line Lender and each Revolving Issuing Lender shall have given their prior
written consent to such assignment, (e) (1) in the case of an assignment of all
or a portion of an LC Facility Commitment of any Lender, Administrative Agent
and each LC Facility Issuing Lender shall have given their prior written consent
to such assignment and (2) in the case of an assignment of all or a portion of a
Synthetic Letter of Credit Commitment of any Lender, Administrative Agent and
each Synthetic Letter of Credit Issuing Lender shall have given their prior
written consent to such assignment, and (f), except in the case of an assignment
to another Lender (and except as provided in subclauses (d) and (e) of this
sentence), an Affiliate of a Lender or an Approved Fund of a Lender,
Administrative Agent and, if no Event of Default has occurred and is continuing,
Borrower, shall have consented thereto (which consent shall not be unreasonably
withheld). Upon such execution, delivery and consent, from and after the
effective date specified in such Assignment Agreement, (y) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(z) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under subsection 10.9B) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto;
provided that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is the Issuing Lender with respect to any
outstanding Letters of Credit such Lender shall continue to have all rights and
obligations of an Issuing Lender with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder). The assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and/or to
the assigning Lender, substantially in the form of Exhibit IV, Exhibit V,
Exhibit VII or Exhibit VIII annexed hereto, as the case may be, with appropriate
insertions, to reflect the new Commitments and/or outstanding Term Loans,
Revolving Loans, LC Facility Loans or Synthetic Letter of Credit Loans, as the
case may be, of the assignee and/or the assigning Lender. Without the consent of
Administrative Agent, (I) the LC Facility Certificate of Deposit funded by any
LC Facility Lender shall not be released in connection with any assignment of
its LC Facility Commitment, but shall instead be purchased by the relevant
assignee and continue to be held for application (if not already applied)
pursuant to subsections 3.3B(ii) and 3.3C(i)(b) in respect of such assignee’s
obligations under the LC Facility Commitment assigned to it and (II) the
Credit-Linked Deposit funded by any Synthetic Letter of Credit Lender shall not
be released in connection with any assignment of its Synthetic Letter of Credit
Commitment, but shall instead be purchased by the relevant assignee and continue
to be held for application (if not already applied) pursuant to
subsections 3.3B(iii) and 3.3C(i)(c) in respect of such assignee’s obligations
under the Synthetic Letter of Credit Commitment assigned to it. Other than as
provided in subsection 2.1A(iii) and subsection 10.5, any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection 10.1B shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection 10.1C.
 
-135-

--------------------------------------------------------------------------------


(ii)  Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) (if
applicable) and any forms, certificates or other evidence with respect to United
States federal income tax withholding matters that such assignee may be required
to deliver to Administrative Agent pursuant to subsection 2.7B(iii),
Administrative Agent shall, if Administrative Agent has consented to the
assignment evidenced thereby (to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment) and (b) record the
information contained therein in the Register. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).
 
(iii)  Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained in this subsection 10.1B, any Lender (a "Granting Lender")
may grant to a special purpose funding vehicle (a "SPC"), identified as such in
writing from time to time by the Granting Lender to Administrative Agent, the
option to provide to Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to Borrower; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan. The making of a Supplemental Term B Loan, Supplemental Canadian
Dollar Term B Loan, LC Facility Loan, Synthetic Letter of Credit Loan or
Revolving Loan by an SPC hereunder shall utilize the Supplemental Term B Loan
Commitment, Supplemental Canadian Dollar Term B Loan Commitment, LC Facility
Commitment, Synthetic Letter of Credit Commitment or Revolving Loan Commitment,
as applicable, of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this subsection 10.1, any SPC may (i) with
notice to, but without the prior written consent of, Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender or to any financial institutions
(consented to by Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of any
Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
section may not be amended without the written consent of each SPC.
 
C.  Participations. Any Lender may, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Borrower or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver directly affecting (i) the extension of
the regularly scheduled maturity of any portion of the principal amount of or
interest on any Loan allocated to such participation or (ii) a reduction of the
principal amount of or the rate of interest payable on any Loan allocated to
such participation. Subject to the further provisions of this subsection 10.1C,
Borrower agrees that each Participant shall be entitled to the benefits of
subsections 2.6D and 2.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection 10.1B. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.4 as though it were a Lender, provided such Participant agrees to
be subject to subsection 10.5 as though it were a Lender. A Participant shall
not be entitled to receive any greater payment under subsections 2.6D and 2.7
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant unless the sale of the participation
to such Participant is made with Borrower’s prior written consent. A Participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of subsection 2.7 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with subsection 2.7B(iii) as though it were a Lender. Each Lender that
sells a participation in any Loan, Commitment or other interest to a Participant
shall, as agent of Borrower solely for the purpose of this Section 10.1C, record
in book entries maintained by such Lender the name and amount of the
participating interest of each Participant entitled to receive payments in
respect of such participating interest.
 
-136-

--------------------------------------------------------------------------------


D.  Pledges and Assignments. Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank; provided that (i) no Lender shall be relieved of any of its obligations
hereunder as a result of any such assignment or pledge and (ii) in no event
shall any assignee or pledgee be considered to be a "Lender" or be entitled to
require the assigning Lender to take or omit to take any action hereunder.
 
E.  Information. Each Lender may furnish any information concerning Parent and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.
 
F.  Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees (i) that it is an Eligible Assignee described in clause (ii) of
the definition thereof; (ii) that it has experience and expertise in the making
of loans such as the Loans; and (iii) that it will make its Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this subsection 10.1, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control). By
executing and delivering an Assignment Agreement, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:  (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment and
the outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment Agreement, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Borrower or any of its Subsidiaries or the
performance or observance by Borrower or any of its Subsidiaries of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment
Agreement, (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in subsection 5.3 or delivered pursuant to subsection 6.1 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment Agreement, (v) such assignee
will independently and without reliance upon Administrative Agent, Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (vi) such
assignee appoints and authorizes Administrative Agent and Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to Administrative Agent and Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
-137-

--------------------------------------------------------------------------------


 
 

10.2           
Expenses.

 
Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for Borrower (including any opinions
requested by Agents or Lenders as to any legal matters arising hereunder) and of
each Loan Party’s performance of and compliance with all agreements and
conditions on its part to be performed or complied with under this Agreement and
the other Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) all reasonable fees,
expenses and disbursements of counsel to Administrative Agent (including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title
insurance premiums, and reasonable fees, expenses and disbursements of counsel
to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all costs and
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Administrative Agent or its counsel)
of obtaining and reviewing any appraisals provided for under subsection 6.9B and
any environmental audits or reports provided for under subsection 6.9A; (vi) all
costs and expenses incurred by Administrative Agent in connection with the
custody or preservation of any of the Collateral; (vii) all other costs and
expenses incurred by Administrative Agent in connection with the syndication of
the Commitments; (viii) all costs and expenses, including reasonable attorneys’
fees (including reasonable allocated costs of internal counsel) and fees, costs
and expenses of accountants, advisors and consultants, incurred by
Administrative Agent and its counsel relating to efforts to (a) evaluate or
assess any Loan Party, its business or financial condition and (b) protect,
evaluate, assess or dispose of any of the Collateral; and (ix) all costs and
expenses, including reasonable attorneys’ fees (including reasonable allocated
costs of internal counsel), reasonable fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Loan Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a "work-out" or pursuant to any insolvency or
bankruptcy proceedings.
 

10.3           
Indemnity.

 
In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Agents and Lenders (including Issuing Lenders), and the officers,
directors (or, if applicable, trustees and/or advisors), employees, agents and
Affiliates of Agents and Lenders (collectively called the "Indemnitees"), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.
 
-138-

--------------------------------------------------------------------------------


As used herein, "Indemnified Liabilities" means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the reasonable costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of an Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranties),
but not including any amounts with respect to Taxes (which are addressed
exclusively in subsection 2.7B), (ii) the statements contained in the commitment
letter delivered by any Lender to Borrower with respect thereto, or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of any Loan Party.
 
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 

10.4           
Set-Off; Security Interest in Deposit Accounts.

 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of Borrower and each other Loan Party against and on account of the
Obligations of Borrower or any other Loan Party to that Lender (or any Affiliate
of that Lender) or to any other Lender (or any Affiliate of any other Lender)
under this Agreement, the Letters of Credit and participations therein and the
other Loan Documents, including all claims of any nature or description arising
out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured. Borrower hereby further grants to
Administrative Agent and each Lender a security interest in all deposits and
accounts maintained with Administrative Agent or such Lender as security for the
Obligations.
 
-139-

--------------------------------------------------------------------------------


 
 

10.5           
Ratable Sharing.

 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the "Aggregate Amounts Due" to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase assignments (which it shall be deemed to
have purchased from each seller of an assignment simultaneously upon the receipt
by such seller of its portion of such payment) of the Aggregate Amounts Due to
the other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such assignments shall be returned to
such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees
that any purchaser of an assignment so purchased may exercise any and all rights
of a Lender as to such assignment as fully as if that Lender had complied with
the provisions of subsection 10.1B with respect to such assignment. In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.
 

10.6           
Amendments and Waivers.

 
No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that no such amendment, modification, termination,
waiver or consent shall, without the consent of (a) each Lender with Obligations
directly affected (whose consent shall be sufficient for any such amendment,
modification, termination or waiver without the consent of Requisite Lenders)
(1) reduce the principal amount of any Loan, (2) postpone the scheduled final
maturity date or any scheduled principal payment of any Loan, (3) postpone the
date on which any interest or any fees are payable, (4) decrease the interest
rate borne by any Loan (other than any waiver of any increase in the interest
rate applicable to any of the Loans pursuant to subsection 2.2E) or the amount
of any fees payable hereunder, (5) reduce the amount or postpone the due date of
any amount payable in respect of any Letter of Credit, (6) extend the expiration
date of any Revolving Letter of Credit or LC Facility Letter of Credit beyond
the Revolving Loan Commitment Termination Date, (7) extend the expiration date
of any Synthetic Letter of Credit beyond the Synthetic Letter of Credit Facility
Maturity Date, (8) change in any manner the obligations of (x) Revolving Lenders
relating to the purchase of participations in Revolving Letters of Credit,
(y) LC Facility Lenders relating to the purchase of participations in LC
Facility Letters of Credit or (z) Synthetic Letter of Credit Lenders relating to
the purchase of participations in Synthetic Letters of Credit, or (9) increase
the amount of any of the Commitments; (b) each Lender, (1) change in any manner
the definition of "Class" or the definition of "Pro Rata Share" or the
definition of "Requisite Class Lenders" or the definition of "Requisite Lenders"
(except for any changes resulting solely from an increase in Commitments
approved by Requisite Lenders or the addition of a class of loans under this
Agreement approved by Requisite Lenders), (2) change in any manner any provision
of this Agreement that, by its terms, expressly requires the approval or
concurrence of all Lenders, (3) increase the maximum duration of Interest
Periods permitted hereunder, (4) release any Lien granted in favor of
Administrative Agent with respect to all or substantially all of the Collateral
or release Parent from its obligations under the Parent Guaranty or release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, in each
case other than in accordance with the terms of the Loan Documents or (5) change
in any manner or waive the provisions contained in subsection 8.1 or this
subsection 10.6. In addition, (i) any amendment, modification, termination or
waiver of any of the provisions contained in Section 4 shall be effective only
if evidenced by a writing signed by or on behalf of Administrative Agent and
Requisite Lenders, (ii) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note, (iii) no amendment, modification,
termination or waiver of any provision of subsection 2.1A(iii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iv) no amendment, modification, termination or waiver of any
provision of Section 3 shall be effective without the written concurrence of
Administrative Agent and, with respect to the purchase of participations in
Letters of Credit, without the written concurrence of each Issuing Lender that
has issued an outstanding Letter of Credit or has not been reimbursed for a
payment under a Letter of Credit, and (v) no amendment, modification,
termination or waiver of any provision of Section 9 or of any other provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of Administrative Agent (and, as applicable, any other Agent) shall
be effective without the written concurrence of Administrative Agent (and, as
applicable such other Agent), and (vi) no amendment, modification, termination
or waiver of any provision of subsection 2.4 that has the effect of changing any
voluntary or mandatory prepayments, or Commitment reductions applicable to a
Class in a manner that disproportionately disadvantages such Class relative to
any other Class shall be effective without the written concurrence of Requisite
Class Lenders of such affected Class (it being understood and agreed that any
amendment, modification, termination or waiver of any such provision which only
postpones or reduces any voluntary or mandatory prepayment, or Commitment
reduction from those set forth in subsection 2.4 with respect to one Class but
not any other Class shall be deemed to disproportionately disadvantage such one
Class but not to disproportionately disadvantage any such other Class for
purposes of this clause (vi)). Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this subsection 10.6 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by Borrower,
on Borrower.
 
-140-

--------------------------------------------------------------------------------


 
 

10.7           
Independence of Covenants.

 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
 

10.8          
Notices; Effectiveness of Signatures.

 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three (3) Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent, Swing Line Lender and any Issuing Lender shall not be effective until
received. For the purposes hereof, the address of each party hereto shall be as
set forth under such party’s name on the signature pages to the Existing Credit
Agreement or (i) as to Borrower and Administrative Agent, such other address as
shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in written notice delivered to Administrative Agent.
Electronic mail and Internet and intranet websites may be used to distribute
routine communications, such as financial statements and other information;
provided, however, that no signature with respect to any notice, request,
agreement, waiver, amendment or other document or any notice that is intended to
have binding effect may be sent by electronic mail (other than an electronic
mail attachment in "PDF" (or other comparable) format).
 
Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.
 

10.9           
Survival of Representations, Warranties and Agreements.

 
A.  All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
 
B.  Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Borrower set forth in subsections 2.6D, 2.7, 10.2,
10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5 and 10.18 shall survive the payment of the Loans,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination of this Agreement.
 
 
-141-

--------------------------------------------------------------------------------


 

10.10           
Failure or Indulgence Not Waiver; Remedies Cumulative.

 
No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 

10.11           
Marshalling; Payments Set Aside.

 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the Obligations. To the extent that Borrower makes a payment or
payments to Administrative Agent or Lenders (or to Administrative Agent for the
benefit of Lenders), or Agents or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
 

10.12           
Severability.

 
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 

10.13           
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
 
-142-

--------------------------------------------------------------------------------


To the extent permitted by law, each Loan Party shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof.
 

10.14           
Release of Security Interest or Guaranty.

 
Upon the proposed sale or other disposition of any Collateral that is permitted
by this Agreement or to which Requisite Lenders have otherwise consented, or the
sale or other disposition of all of the Capital Stock of a Subsidiary Guarantor
to any Person (other than an Affiliate of Borrower) permitted by this Agreement
or to which Requisite Lenders have otherwise consented, for which a Loan Party
desires to obtain a security interest release or a release of the Subsidiary
Guaranty from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (a) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (b), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required by subsection 2.4, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.
 

10.15           
Applicable Law.

 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 

10.16           
Construction of Agreement; Nature of Relationship.

 
Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.
 
 
-143-

--------------------------------------------------------------------------------


 

10.17           
Consent to Jurisdiction and Service of Process.

 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
 
(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
 
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;
 
(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
 
(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION; AND
 
(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
 
-144-

--------------------------------------------------------------------------------


 
 

10.18           
Waiver of Jury Trial.

 
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 

10.19           
Confidentiality.

 
Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Borrower that in any event a Lender may
make disclosures (a) to its and its Affiliates’ directors, officers, employees,
trustees and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) to the extent requested by any Government
Authority (provided that such Lender shall notify Borrower of any request by any
Government Authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this subsection 10.19, to (i) any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in subsection 10.1D or (iii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of Borrower, (g) with the consent
of Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19 or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates and that no written or oral communications from
counsel to an Agent and no information that is or is designated as privileged or
as attorney work product may be disclosed to any Person unless such Person is a
Lender or a participant hereunder; provided that, unless specifically prohibited
by applicable law or court order, each Lender shall notify Borrower of any
request by any Government Authority or representative thereof (other than any
such request in connection with any examination of the financial condition of
such Lender by such Government Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further, that
in no event shall any Lender be obligated or required to return any materials
furnished by Borrower or any of its Subsidiaries. In addition, Administrative
Agent and Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders.
 
-145-

--------------------------------------------------------------------------------


 
 

10.20           
Counterparts; Effectiveness.

 
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
 


-146-

--------------------------------------------------------------------------------



BRAND SERVICES, INC.
 


 
This AMENDMENT AGREEMENT (this "Amendment") is dated as of July 29, 2005, and
entered into by and among BRAND SERVICES, INC. ("Borrower"), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF ("Lenders"), CREDIT SUISSE
(formerly known as Credit Suisse First Boston, acting through its Cayman Islands
Branch), as administrative agent for Lenders (in such capacity, "Administrative
Agent"), and, solely for purposes of Section 4 hereof, the CREDIT SUPPORT
PARTIES LISTED ON THE SIGNATURE PAGES HEREOF, and is made with reference to that
certain Credit Agreement dated as of October 16, 2002, by and among Borrower,
the lenders from time to time party thereto (the "Existing Lenders") and
Administrative Agent, as amended by that certain First Amendment and Limited
Waiver to Credit Agreement dated as of February 3, 2004, that certain Amendment
No. 2 and Limited Waiver No. 3 to Credit Agreement dated as of November 9, 2004,
and that certain Amendment No. 3 to Credit Agreement dated as of January 14,
2005 (as so amended, the "Existing Credit Agreement"). Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Restated Credit Agreement (as defined below).
 
R E C I T A L S
 
WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders have
extended, and have agreed to extend, credit to Borrower.
 
WHEREAS, Borrower has informed Administrative Agent that, pursuant to the Aluma
Asset Purchase Agreement, Borrower intends to acquire substantially all of the
assets and to assume certain of the liabilities of Aluma Enterprises, Inc., a
corporation organized under the laws of Canada, for aggregate consideration
consisting of the Dollar Equivalent of C$255,000,000 (subject to adjustment in
accordance with the Aluma Asset Purchase Agreement) in cash.
 
WHEREAS, in connection with the foregoing, (a) Parent will issue and sell to the
Sponsor $30,000,000 in aggregate liquidation preference of the Sponsor Preferred
Stock, the proceeds of which will be used by Parent to purchase at par from
Borrower $30,000,000 in aggregate liquidation preference of the Parent Preferred
Stock, (b) Borrower has requested that Lenders extend credit in the form of (1)
Supplemental Term B Loans to Borrower on the Restatement Date (as defined below)
in an aggregate principal amount of $[●] and (2) Supplemental Canadian Dollar
Term B Loans in an aggregate principal amount of the Canadian Dollar Equivalent
of $[●], in each case subject to the terms and conditions set forth herein and
in the Restated Credit Agreement, the proceeds of which Supplemental Term B
Loans and Supplemental Canadian Dollar Term B Loans will be used by Borrower,
together with the proceeds of the sale of the Parent Preferred Stock, the
proceeds of a Revolving Loan in an aggregate principal amount not to exceed
$5,000,000 made to Borrower on the Restatement Date and cash on hand of
approximately $10,000,000, solely (i) to pay the cash consideration in respect
of the Aluma Acquisition and (ii) to pay fees and expenses incurred in
connection with the transactions contemplated hereby.
 

-147-

--------------------------------------------------------------------------------



WHEREAS, Borrower and Lenders desire to amend and restate the Existing Credit
Agreement in the form of the Amended and Restated Credit Agreement attached
hereto as Exhibit A (the "Restated Credit Agreement") to, among other things,
(a) reduce the interest rate margins applicable to the Term B Loans and the
Synthetic Letter of Credit Loans to the interest rate margins to be applicable
to the Supplemental Term B Loans, (b) set forth the terms and conditions under
which Lenders will make the Supplemental Term B Loans and the Supplemental
Canadian Dollar Term B Loans to Borrower, (c) permit the Aluma Acquisition and
(d) make certain other amendments, in each case subject to the terms, conditions
and agreements set forth herein and in the Restated Credit Agreement.
 
WHEREAS, each Lender under the Restated Credit Agreement that agrees to make
Supplemental Term B Loans (each such Lender, a "Supplemental Term B Lender") is
willing to extend credit to Borrower in the form of Supplemental Term B Loans on
the terms and subject to the conditions set forth herein and in the Restated
Credit Agreement and will, on the Restatement Date, make such Supplemental Term
B Loans to Borrower in the manner contemplated by Section 1 hereof and in
accordance with the Restated Credit Agreement.
 
WHEREAS, each Lender under the Restated Credit Agreement that agrees to make
Supplemental Canadian Dollar Term B Loans (each such Lender, a "Supplemental
Canadian Dollar Term B Lender") is willing to extend credit to Borrower in the
form of Supplemental Canadian Dollar Term B Loans on the terms and subject to
the conditions set forth herein and in the Restated Credit Agreement and will,
on the Restatement Date, make such Supplemental Canadian Dollar Term B Loans to
Borrower in the manner contemplated by Section 1 hereof and in accordance with
the Restated Credit Agreement.
 
WHEREAS, on the Closing Date (a) Borrower, each Credit Support Party (as defined
below) and Administrative Agent entered into the Security Agreement, (b) Parent
and Administrative Agent entered into the Parent Guaranty and (c) the Subsidiary
Guarantors and Administrative Agent entered into the Subsidiary Guaranty,
pursuant to which, among other things, the Credit Support Parties guaranteed the
obligations of Borrower under the Existing Credit Agreement and provided
security therefor.
 
WHEREAS, each Credit Support Party expects to realize substantial direct and
indirect benefits as a result of the consummation of the transactions
contemplated by the Restated Credit Agreement and each Credit Support Party is
willing to reaffirm its obligations under the Security Agreement, the Parent
Guaranty and the Subsidiary Guaranty, as applicable, and the other Collateral
Documents.
 
WHEREAS, the amendment and restatement of the Existing Credit Agreement
evidenced by the Restated Credit Agreement is subject to the satisfaction of the
conditions precedent to effectiveness referred to in Section 2 hereof and shall
become effective as provided in subsection 5F hereof.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, the parties hereto agree as follows:
 

-148-

--------------------------------------------------------------------------------





 

SECTION 1.  
SUPPLEMENTAL TERM B LOANS; SUPPLEMENTAL CANADIAN DOLLAR TERM B LOANS; OTHER
LOANS

 
Subject to the terms and conditions set forth herein and in the Restated Credit
Agreement, (a) each Supplemental Term B Lender agrees, severally and not
jointly, to make a Supplemental Term B Loan to Borrower in Dollars on the
Restatement Date in a principal amount equal to such Supplemental Term B
Lender’s Supplemental Term B Loan Commitment as set forth on Schedule 2.1 to the
Restated Credit Agreement and (b) each Supplemental Canadian Dollar Term B
Lender agrees, severally and not jointly, to make a Supplemental Canadian Dollar
Term B Loan to Borrower in Canadian Dollars on the Restatement Date in a
principal amount equal to such Supplemental Canadian Dollar Term B Lender’s
Supplemental Canadian Dollar Term B Loan Commitment as set forth on Schedule 2.1
to the Restated Credit Agreement. For purposes hereof, a person shall become a
Supplemental Term B Lender or a Supplemental Canadian Dollar Term B Lender, as
applicable, and a party to the Restated Credit Agreement (upon the effectiveness
of this Amendment) by executing and delivering to Administrative Agent, on or
prior to 12:00 p.m. (New York City time) on July 29, 2005, a signature page to
this Amendment.
 
Each Supplemental Term B Lender and each Supplemental Canadian Dollar Term B
Lender shall fund its Supplemental Term B Loans or Supplemental Canadian Dollar
Term B Loans, as applicable, to Administrative Agent on the Restatement Date, in
the manner contemplated by the Restated Credit Agreement. The Supplemental Term
B Loan Commitments of the Supplemental Term B Lenders are several and not joint,
and no Supplemental Term B Lender shall be responsible for any other
Supplemental Term B Lender’s failure to make any Supplemental Term B Loan. The
Supplemental Canadian Dollar Term B Loan Commitments of the Supplemental
Canadian Dollar Term B Lenders are several and not joint, and no Supplemental
Canadian Dollar Term B Lender shall be responsible for any other Supplemental
Canadian Dollar Term B Lender’s failure to make any Supplemental Canadian Dollar
Term B Loan. The obligations of each Supplemental Term B Lender and each
Supplemental Canadian Dollar Term B Lender to make Supplemental Term B Loans or
Supplemental Canadian Dollar Term B Loans, as applicable, on the Restatement
Date are subject to (a) the satisfaction or waiver in accordance with the
Restated Credit Agreement of each of the conditions set forth in subsection 4.1
of the Restated Credit Agreement and (b) this Amendment having become effective
in accordance with subsection 5F hereof.
 
    On the Restatement Date, upon the effectiveness of the Restated Credit
Agreement, (i) each Term B Loan outstanding under the Existing Credit Agreement
shall be deemed to be a Term B Loan under the Restated Credit Agreement, (ii)
each Swing Line Loan outstanding under the Existing Credit Agreement shall be
deemed to be a Swing Line Loan under the Restated Credit Agreement, (iii) each
Revolving Loan outstanding under the Existing Credit Agreement shall be deemed
to be a Revolving Loan under the Restated Credit Agreement, (iv) each LC
Facility Loan outstanding under the Existing Credit Agreement shall be deemed to
be an LC Facility Loan under the Restated Credit Agreement (v) each Synthetic
Letter of Credit Loan outstanding under the Existing Credit Agreement shall be
deemed to be a Synthetic Letter of Credit Loan under the Restated Credit
Agreement, and (vi) each Letter of Credit outstanding under the Existing Credit
Agreement shall be deemed to be a Letter of Credit of the same type under the
Restated Credit Agreement.

-149-

--------------------------------------------------------------------------------


 
SECTION 2.    CONDITIONS TO EFFECTIVENESS
 
This Amendment and the Restated Credit Agreement shall become effective only
upon the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the "Restatement
Date"):
 
A.  Execution and Delivery; Effectiveness. Borrower, Administrative Agent, the
Credit Support Parties, and a sufficient percentage of the Lenders to approve
this Amendment in accordance with subsection 10.6 of the Credit Agreement and
subsection 5F hereof shall have signed one or more counterparts to this
Amendment and delivered such counterparts to Cravath, Swaine & Moore LLP,
counsel to Administrative Agent (including, without limitation, delivery via
facsimile or electronic mail in accordance with the Restated Credit Agreement),
and this Amendment shall have accordingly become effective in accordance with
subsection 5E hereof.
 
B.  Restated Credit Agreement Conditions. Each of the conditions set forth in
subsection 4.1 of the Restated Credit Agreement shall have been satisfied or
waived in accordance with the Restated Credit Agreement.
 
SECTION 3.    BORROWER'S REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Amendment, each of Borrower and,
as applicable, each Credit Support Party represents and warrants to
Administrative Agent and each Lender that the following statements are true,
correct and complete:
 
A.  Corporate Power and Authority. Each of Borrower and each Credit Support
Party has all requisite corporate power and authority to enter into this
Amendment and, with respect to Borrower, to carry out the transactions
contemplated by the Restated Credit Agreement.
 
B.  Authorization of Agreements. The execution and delivery of this Amendment
and, with respect to Borrower, the performance of the Restated Credit Agreement
have been duly authorized by all necessary corporate action on the part of
Borrower and each Credit Support Party.
 

-150-

--------------------------------------------------------------------------------


 
C.  No Conflict. The execution and delivery by Borrower and each Credit Support
Party of this Amendment and the performance by Borrower of the Restated Credit
Agreement do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Parent or any of its Subsidiaries,
the Organizational Documents of Parent or any of its Subsidiaries or any order,
judgment or decree of any court or other Government Authority binding on Parent
or any of its Subsidiaries, (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Parent or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Parent or any of its Subsidiaries (other than Liens created under any
of the Loan Documents in favor of Administrative Agent on behalf of Lenders or
as otherwise permitted under the Restated Credit Agreement), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Parent or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Restatement Date
and except, in each case, to the extent such violation, conflict, breach or
failure to obtain such approval or consent could not reasonably be expected to
result in a Material Adverse Effect.
 
D.  Governmental Consents. The execution and delivery by each of Borrower and
each Credit Support Party of this Amendment and the performance by Borrower of
the Restated Credit Agreement do not and will not require any Governmental
Authorization, except as has been duly obtained and is in full force and effect
unless the failure to obtain such Governmental Authorization could not
reasonably be expected to have a Material Adverse Effect.
 
E.  Binding Obligation. This Amendment has been duly executed and delivered by
Borrower and each Credit Support Party and is the legally valid and binding
obligation of each of Borrower and each Credit Support Party, enforceable
against each of Borrower and each Credit Support Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (whether considered in a
proceeding in equity or at law) relating to enforceability.
 
F.  Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 5 of the Restated Credit
Agreement are and will be true, correct and complete in all material respects on
and as of the date hereof and the Restatement Date to the same extent as though
made on and as of such dates, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.
 
G.  Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.
 
 
 

-151-

--------------------------------------------------------------------------------


 
SECTION 4.    ACKNOWLEDGEMENT AND CONSENT

 
Parent and each Subsidiary of Borrower (each individually a "Credit Support
Party" and collectively, the "Credit Support Parties") hereby acknowledges that
it has read this Amendment (including the Restated Credit Agreement) and
consents to the terms hereof and further hereby affirms, confirms and agrees
that (i) notwithstanding the effectiveness of this Amendment or the Restated
Credit Agreement, the obligations of such Credit Support Party under each of the
Loan Documents to which such Credit Support Party is a party shall not be
impaired and each of the Loan Documents to which such Credit Support Party is a
party are, and shall continue to be, in full force and effect and are hereby
confirmed and ratified in all respects, (ii) its guaranty of all of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure such Obligations, all as provided in the Guaranties, the
Security Agreement and the other Collateral Documents as originally executed,
and acknowledges and agrees that each such guaranty, pledge and/or grant
continues in full force and effect in respect of, and to secure, the Obligations
under the Restated Credit Agreement and the other Loan Documents, and (iii) all
the representations and warranties made by or relating to it contained in the
Restated Credit Agreement and the other Loan Documents are true and correct in
all material respects on and as of the Restatement Date with the same effect as
though made on and as of the Restatement Date, except to the extent such
representations and warranties expressly relate to an earlier date.
 
Parent and each Subsidiary of Borrower acknowledges and agrees that nothing in
this Amendment, the Restated Credit Agreement or any other Loan Document shall
be deemed to require the consent of such Credit Support Party to any future
amendments to the Credit Agreement.
 
SECTION 5.        MISCELLANEOUS
 
    A.  Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
 
(i)  Borrower and Lenders agree that the Existing Credit Agreement (including
all exhibits and schedules thereto) shall be amended and restated on the
Restatement Date such that, on the Restatement Date, the terms set forth in the
Restated Credit Agreement shall replace the terms of the Existing Credit
Agreement (with Schedule 2.1 being modified to set forth the Supplemental Term B
Lenders and their Supplemental Term B Loan Commitments and the Supplemental
Canadian Dollar Term B Lenders and their Supplemental Canadian Dollar Term B
Loan Commitments).
 
(ii)  On and after the Restatement Date, each reference in the Restated Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Existing Credit Agreement and each reference in the
other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or words
of like import referring to the Existing Credit Agreement shall mean and be a
reference to, from and after the replacement of the terms of the Existing Credit
Agreement by the terms of the Restated Credit Agreement, the Restated Credit
Agreement.
 

-152-

--------------------------------------------------------------------------------


 
B.  No Novation. Neither this Amendment nor the effectiveness of the Restated
Credit Agreement shall extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the Lien
or priority of any Loan Document or any other security therefor or any guaranty
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Amendment, the Restated Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of Borrower under the Existing Credit
Agreement or Borrower or any other Loan Party under any other Loan Document (as
defined in the Existing Credit Agreement) from any of its obligations and
liabilities thereunder. The Existing Credit Agreement and each of the other Loan
Documents (as defined in the Existing Credit Agreement) shall remain in full
force and effect, until and except as modified hereby or thereby in connection
herewith or therewith. This Amendment shall constitute a Loan Document for all
purposes of the Existing Credit Agreement and the Restated Credit Agreement.
 
C.  Fees and Expenses. Borrower acknowledges that all costs, fees and expenses
as described in subsection 10.2 of the Restated Credit Agreement incurred by
Administrative Agent or its counsel (including, without limitation, the
reasonable fees, expenses and disbursements of Cravath, Swaine & Moore LLP,
counsel to Administrative Agent) with respect to this Amendment, the Restated
Credit Agreement and the documents and transactions contemplated hereby shall be
for the account of Borrower.
 
D.  Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
E.  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER LAW.
 

-153-

--------------------------------------------------------------------------------


 
F.  Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective on the date (the
"Restatement Date") when counterparts hereof signed by (i) Borrower, (ii)
Administrative Agent, (iii) each Credit Support Party, (iv) each Lender holding
a Term B Loan under the Existing Credit Agreement (after giving effect to any
prior or concurrent assignment, whether pursuant to the mandatory assignment
provisions set forth in subsection 2.9 of the Existing Credit Agreement or
otherwise), (v) each Lender with Synthetic Letter of Credit Exposure under the
Existing Credit Agreement (after giving effect to any prior or concurrent
assignment, whether pursuant to the mandatory assignment provisions set forth in
subsection 2.9 of the Existing Credit Agreement or otherwise), (vi) each
Supplemental Term B Lender, (vii) each Supplemental Canadian Dollar Term B
Lender, (viii) the Requisite Class Lenders in respect of Revolving Loan Exposure
(each as defined in the Existing Credit Agreement), (ix) the Requisite Class
Lenders in respect of LC Facility Exposure (each as defined in the Existing
Credit Agreement) and (x) the Requisite Lenders (as defined in the Existing
Credit Agreement), shall have been delivered to Cravath, Swaine & Moore LLP,
counsel to Administrative Agent (including, without limitation, delivery via
facsimile or electronic mail in accordance with the Restated Credit Agreement).
 
* * * * *


 
-154-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

        BRAND SERVICES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title

 

      CREDIT SUPPORT PARTIES (for purposes of Section 4 only)  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title

 

      BRAND SCAFFOLD BUILDERS, LLC  
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title

 

      BRAND SCAFFOLD RENTAL & ERECTION,  LLC  
   
   
    By:    

--------------------------------------------------------------------------------

Name:    Secretary

 

 
-155-

--------------------------------------------------------------------------------


 

        HIGHTOWER STAFFING, INC.  
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

      BRAND SCAFFOLD SERVICES, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      BRAND STAFFING SERVICES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      BRAND SPECIAL EVENTS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:     Title:

 

      BRAND SCAFFOLD ERECTORS, INC.  
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 
 
-156-

--------------------------------------------------------------------------------


 

        SCAFFOLD BUILDING SERVICES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      SKYVIEW STAFFING, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 

      BRANDCRAFT LABOR, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      SKYVIEW SAFETY SERVICES, INC.  
   
   
    By:    

--------------------------------------------------------------------------------

Name:    Title:

 

      SCAFFOLD-JAX, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 
 

-157-

--------------------------------------------------------------------------------


 

      MIKE BROWN-GRANDSTANDS, INC.  
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

      KWIKRIG, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      LEVITATOR, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      LEVITATOR OF CALIFORNIA, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

 
 

-158-

--------------------------------------------------------------------------------


 

     
BRAND SCAFFOLD RENTAL & ERECTION OF
CALIFORNIA, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 

     
ALUMA SYSTEMS CONCRETE CONSTRUCTION, LLC
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

     
BRAND/ALUMA REAL ESTATE HOLDING, LLC
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

     
ALUMA SYSTEMS CONCRETE CONSTRUCTION OF
CALIFORNIA, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

     
ALUMA SYSTEMS CANADA HOLDINGS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
-159-

--------------------------------------------------------------------------------


 
 

     
ADMINISTRATIVE AGENT:
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), individually and as
Administrative Agent
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

      By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 


 
-160-

--------------------------------------------------------------------------------


 

     
Name of Institution
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
 
 
 
 


-161-

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
 

 
 

 
 

 
 

 
 
 
 
 
 
 

 
 

 
 

 
 

 
 

 
 

 
 
 
 
 
 
 

 
 

 
 

 
 

 
 

 
 

 
 
 
 
 
 
 

 
 

 
 

 
 

 
 

 
 


 
 
 
 
 
 
 

 
 

 
 

 
 

 
 

 
 

 
 
 
 
 
 
 

 
 

 
 
 
 
 
 
 
 
 
 